                        Case 19-11396-MFW               Doc 12       Filed 06/24/19        Page 1 of 122



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re                                                        Chapter 11

         HDR HOLDING, INC., et al. 1                                  Case No.: 19-11396 (MFW)

                                    Debtors.                          (Joint Administration Requested)



                    DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL
                 ORDERS, PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364 AND 507,
                   BANKRUPTCY RULES 2002, 4001, 6004 AND 9014 AND LOCAL
             BANKRUPTCY RULE 4001-2: (I) AUTHORIZING THE DEBTORS TO OBTAIN
                 POSTPETITION SENIOR SECURED SUPERPRIORITY FINANCING,
         (II) AUTHORIZING THE DEBTORS’ USE OF CASH COLLATERAL, (III) GRANTING
               ADEQUATE PROTECTION TO THE PREPETITION SECURED PARTIES,
           (IV) SCHEDULING A FINAL HEARING, AND (V) GRANTING RELATED RELIEF

                  The above-captioned debtors and debtors in possession (collectively, the “Debtors”) seek

         entry of an interim order (the “Interim Order”) and a final order (the “Final Order” and, together

         with the Interim Order, the “DIP Orders”) substantially in the form attached hereto as Exhibit 1,

         pursuant to sections 105, 361, 362, 363, 364 and 507 of title 11 of the United States Code, 11

         U.S.C. §§ 101, et seq. (as amended, the “Bankruptcy Code”), Rules 2002, 4001, 6004 and 9014

         of the Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), and Rule

         4001-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

         Court for the District of Delaware (the “Local Rules”): (i) authorizing the Debtors to obtain up to

         $6,000,000 in principal amount of postpetition financing, and to access up to $3,000,000 in the

         interim and granting liens and providing superpriority claims with respect to such postpetition

         financing; (ii) authorizing the Debtors use cash collateral; (iii) granting adequate protection to

         1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
         HDR Holding, Inc. (2015) and Schramm, Inc. (0480). The Debtors’ mailing address is 800 E. Virginia Ave., West
         Chester, PA 19380.
01:24604637.5
                          Case 19-11396-MFW               Doc 12        Filed 06/24/19      Page 2 of 122



         certain prepetition secured lenders as set forth herein, (iv) scheduling a final hearing to consider

         entry of the Final Order, and (v) granting related relief. In support of this motion, the Debtors

         submit the Declaration of Craig Mayman in Support of Debtors’ Chapter 11 Petitions and First

         Day Motions (the “First Day Declaration”), and the Declaration of Michael Fixler In Support of

         DIP Financing (the “DIP Declaration”), both of which are incorporated herein by reference. In

         further support of this motion, the Debtors respectfully state as follows:

                                                PRELIMINARY STATEMENT2

                    1.       In October of 2018, the Debtors, in consultation with their legal and financial

         advisors, began exploring transactions through which to sell all or substantial parts of their

         businesses.       To that end, the Debtors engaged FocalPoint Partners LLC (“FocalPoint”) to

         conduct an extensive and comprehensive marketing process. FocalPoint contacted 146 strategic

         and financial investors regarding potential transactions.                  Of those parties, two (2) parties

         submitted indicative non-binding term sheets. One indicative term sheet sought to structure a

         transaction solely involving the acquisition of the Debtors’ secured debt along with some

         contingent consideration. While the other party originally contemplated a cash investment into

         the Debtors, along with a restructuring of the Debtors’ secured debt, after further diligence and

         discussions, this interested party indicated it would be only willing to provide such investment in

         connection with an acquisition of the secured term loan debt which it would use to bid on the

         Debtors’ assets in a court-supervised sale process. Ultimately, even this party chose to pass on

         the investment opportunity. While the Debtors were unable to reach an agreement with the

         various parties on an out-of-court basis, the Debtors believe this process was sufficiently broad

         to reach the full universe of parties likely to be interested, and reflected a reasonable attempt to


         2
             Capitalized terms not defined in the Preliminary Statement shall have the meanings ascribed below.
01:24604637.5


                                                                    2
                      Case 19-11396-MFW           Doc 12       Filed 06/24/19     Page 3 of 122



         reach an out-of-court transaction with a strategic or financial party given the Debtors’ liquidity

         and time constraints.

                2.      Prior to the Petition Date, the Debtors entered into that certain asset purchase

         agreement by and between Schramm II Inc., an acquisition vehicle created by GenNx360 Capital

         Partners, L.P. (in such capacity, the “Stalking Horse Bidder”), as the purchaser, and the Debtors,

         as sellers, (the “APA”) for the sale of substantially all of their assets. The APA, among other

         things, The Stalking Horse Purchase Agreement contemplates a value-maximizing purchase

         price for the Purchased Assets of not less than $10,300,000 plus the balance owing under the

         Debtors’ postpetition secured financing facility estimated to be $6,000,000, consisting of a credit

         bid and the assumption of certain liabilities as set forth in the APA.

                3.       On the date hereof, the Debtors filed a motion (the “Sale Motion”) for entry of

         orders, among other things, (i) approving certain bidding and auction procedures (the “Bidding

         Procedures”), (ii) designating the Stalking Horse Bidder, and (iii) authorizing the sale of

         substantially all of the Debtors’ assets to the Stalking Horse Bidder or another successful bidder

         (the “Proposed Sale”).

                4.      To continue operating their business in the ordinary course to preserve the going-

         concern value of the Debtors’ assets and complete the Proposed Sale, it is imperative that the

         Debtors have access to the DIP Facility and use of Cash Collateral during the Chapter 11 Cases.

         Without access to the DIP Facility and use of Cash Collateral, the Debtors will not have

         sufficient liquidity, whether in the form of unencumbered cash on hand or generated from their

         operations, to pay their necessary operating expenses or consummate the Proposed Sale. As

         such, the Debtors have an immediate need for the DIP Facility. The Debtors are commencing




01:24604637.5


                                                           3
                        Case 19-11396-MFW        Doc 12       Filed 06/24/19   Page 4 of 122



         the Chapter 11 Cases with limited cash on hand, and without access to the DIP Facility on an

         interim basis, the Debtors’ estates will suffer immediate and irreparable harm.

                                          JURISDICTION AND VENUE

                5.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

         1334, and the Amended Standing Order of Reference from the United States District Court for

         the District of Delaware, dated February 29, 2012 (the “Amended Standing Order”). This is a

         core proceeding pursuant to 28 U.S.C. § 157(b), and pursuant to Local Rule 9013-1(f), the

         Debtors consent to the entry of a final order by the Court in connection with this Motion to the

         extent that it is later determined that the Court, absent consent of the parties, cannot enter final

         orders or judgments in connection herewith consistent with Article III of the United States

         Constitution. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                6.       The statutory and legal bases for relief requested herein are sections 105(a), 107,

         361, 362, 363 and 364 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6003 and 6004

         and Local Rules 2002-1 and 4001-2.

                                                 BACKGROUND

                7.       On the date hereof (the “Petition Date”), both of the Debtors commenced a

         voluntary case under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”). The Debtors

         are authorized to operate their business and manage their properties as debtors in possession

         pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No official committees have

         been appointed in the Chapter 11 Cases and no request has been made for the appointment of a

         trustee or an examiner.

                8.       Additional information regarding the Debtors’ business, capital structure, and the

         circumstances leading to the filing of the Chapter 11 Cases is set forth in the First Day

         Declaration.
01:24604637.5


                                                          4
                       Case 19-11396-MFW              Doc 12       Filed 06/24/19      Page 5 of 122



                                                  RELIEF REQUESTED

                 9.       By this motion, the Debtors seek entry of the Interim Order and the Final Order,

         pursuant to sections 361, 363 and 364 of the Bankruptcy Code and Local Rules 2002-1(b) and

         4001-2, authorizing the Debtors to enter into the DIP Loan Documents (as defined below) with

         Schramm II Inc. More specifically, the Debtors are seeking:

                          a. authorization for (a) the Debtors, including Schramm, Inc., a Pennsylvania
                             corporation (the “Borrower”), to obtain up to $6,000,000 in principal amount
                             of postpetition financing (the “DIP Facility”), and to access up to $3,000,000
                             in the interim and pending a final hearing all on the terms and conditions set
                             forth in the Interim Order and that certain Debtor-in-Possession Delayed Draw
                             Term Loan Promissory Note (the “DIP Note,” substantially in the form
                             attached to the Interim Order as Exhibit A and together with the Interim
                             Order, and all appendices, exhibits or schedules thereto and to the DIP Note,
                             including, without limitation, the DIP Budget (as defined below) as the same
                             may be amended, restated or supplemented from time to time in accordance
                             with the terms hereof and thereof, collectively, the “DIP Loan Documents”),3
                             among the Borrower, HDR Holding, Inc., a Delaware corporation (the
                             “Guarantor”) and Schramm II Inc., a Delaware corporation (in its capacity as
                             such, with its successors and assigns, collectively, the “DIP Lender”), and
                             (b) the Guarantor to guaranty the Borrower’s obligations in respect of the DIP
                             Loans and all other obligations and indebtedness of the Borrower under or
                             arising in connection with the DIP Loan Documents;

                          b. authorization for the Debtors to, subject to the Carve-Out and Permitted Prior
                             Senior Liens, grant security interests, liens, and superpriority claims
                             (including a superpriority administrative claim pursuant to sections 364(c)(1),
                             503(b) and 507(b) of the Bankruptcy Code, liens pursuant to sections
                             364(c)(2) and 364(c)(3) of the Bankruptcy Code and priming liens pursuant to
                             section 364(d) of the Bankruptcy Code) to the DIP Lender to secure all
                             obligations of the Debtors under and with respect to the DIP Facility
                             (collectively, the “DIP Obligations”), including, subject to entry of the Final
                             Order, on the proceeds and property recovered in respect of the Debtors’
                             claims and causes of action (but not on the actual claims and causes of action)
                             arising under Chapter 5 of the Bankruptcy Code, including sections 544, 545,
                             547, 548 and 550 or any other similar state or federal law (collectively, the
                             “Avoidance Action Proceeds”);

                          c. authorization for the Debtors, pursuant to sections 105, 361, 362, 363 and 507
                             of the Bankruptcy Code to use cash collateral, as such term is defined in

         3
          Capitalized terms not otherwise defined herein shall have the meanings ascribed to those terms in the DIP Loan
         Documents.
01:24604637.5


                                                               5
                      Case 19-11396-MFW        Doc 12       Filed 06/24/19   Page 6 of 122



                          section 363(a) of the Bankruptcy Code (“Cash Collateral”, which shall not
                          include loan proceeds of the DIP Facility), and all other Prepetition Collateral
                          (defined below), in accordance with the terms of the Interim Order and the
                          DIP Budget, as provided herein and in the Interim Order;

                       d. to, subject to the Carve-Out and any Permitted Prior Senior Liens, provide
                          Adequate Protection of the liens and security interests (such liens and security
                          interests, the “Prepetition Liens”) of the prepetition lenders (such financial
                          institutions in such capacities, the “Prepetition Lenders”) under that certain
                          Amended and Restated Credit Agreement, dated as of March 23, 2016 (as
                          amended, restated, supplemented or otherwise modified from time to time, the
                          “Credit Agreement”, and together with any other agreements, instruments,
                          notes, guaranties and other documents related thereto, collectively the
                          “Prepetition Financing Documents”)), among the Borrower, the Guarantor,
                          the various institutions from time to time party thereto as Prepetition Lenders,
                          and Hark Capital I, LP (f/k/a/ Enhanced Credit Supported Loan Fund, LP), as
                          Agent (in such capacity, the “Agent”, and together with the Prepetition
                          Lenders, collectively, the “Prepetition Secured Parties”), which Prepetition
                          Liens are being primed by the DIP Facility, as more fully set forth in the
                          Interim Order;

                       e. modification of the automatic stay imposed under section 362 of the
                          Bankruptcy Code to the extent necessary to implement and effectuate the
                          terms and provisions of the Interim Order and the Final Order;

                       f. that the Court schedule a final hearing (the “Final Hearing”) to consider entry
                          of the Final Order granting the relief requested in the Motion on a final basis;
                          and

                       g. waiver of any applicable stay with respect to the effectiveness and
                          enforceability of the Interim Order or the Final Order (including a waiver
                          pursuant to Bankruptcy Rule 6004(h)).

                                      PREPETITION SECURED DEBT

                10.    As of the Petition Date, the Debtors owe approximately $20 million of

         consolidated secured indebtedness to third parties, all of which, as a result of a series of

         agreements and transactions further described below, is owed to Hark, Citizens Bank, N.A., as

         agent for certain lenders under the 2012 Loan Agreement (defined below) (in such capacity,

         “Citizens”), and GenNx360 Capital Partners, L.P. (“GenNx360”). These obligations consist of

         (i) Term Loan A to Hark in the principal amount of $5,300,000, (ii) Term Loan B to GenNx360


01:24604637.5


                                                        6
                      Case 19-11396-MFW            Doc 12       Filed 06/24/19   Page 7 of 122



         in the principal amount of $6,500,000, and (iii) Term Loan C to Citizens in the principal amount

         of $6,000,000.

                (i)       2012 Credit Agreement

                11.       The Debtors were parties to that certain Credit Agreement, dated as of June 29,

         2012 (as amended, the “2012 Credit Agreement”) with Citizens, as administrative agent, which

         provided the Debtors with a $72,000,000 secured credit facility. As a result of the Debtors’

         inability to repay various obligations under the 2012 Credit Agreement in addition to other

         events of default related to financial covenants, the Debtors and Citizens entered into a

         Forbearance and Amendment Agreement on August 29, 2014 (the “First Forbearance

         Agreement”), which provided the Debtors with a forbearance from Citizens’ right to exercise

         certain remedies through June 30, 2015.

                12.       As a result of additional events of default related to minimum liquidity and failure

         to meet additional financial covenants in the First Forbearance Agreement, on March 19, 2015,

         the Debtors and Citizens entered into the Second Forbearance Agreement (the “Second

         Forbearance Agreement”), under which Citizens agreed to forbear from exercising certain

         remedies through April 30, 2015. As part of the Second Forbearance Agreement, GenNx360

         made a loan to the Debtors in the amount of $2,000,000.

                13.       On June 5, 2015, the Debtors and Citizens entered into the Third Forbearance and

         Amendment Agreement (the “Third Forbearance Agreement”) as a result of continuing liquidity

         and other financial defaults. Pursuant to the Third Forbearance Agreement, Citizens agreed to

         forbear from exercising certain remedies through June 30, 2016, during which period the Debtors

         sought to refinance their obligations under the 2012 Credit Agreement. As part of the Third

         Forbearance Agreement, GenNx360 made an additional $4,000,000 loan to the Debtors which


01:24604637.5


                                                            7
                      Case 19-11396-MFW         Doc 12        Filed 06/24/19   Page 8 of 122



         loan was pari passu with the obligations owed to Citizens under the 2012 Credit Agreement,

         provided however that Citizens was entitled to the first payment of proceeds from the sale of

         certain existing rig inventory (the “Third Forbearance Term Loan”).

                ii.    Amended Credit Agreement

                14.    On March 23, 2016, the Debtors, Citizens, Hark and GenNx360 entered into that

         certain Amended and Restated Credit Agreement (the “Amended Credit Agreement”).              In

         connection with the Amended Credit Agreement, Hark (i) acquired debt issued under the 2012

         Loan Agreement in the outstanding principal amount of $20,641,071.18, (ii) agreed to forgive an

         amount of the loans under the Original Loan Agreement in an amount sufficient to reduce the

         outstanding amount of such loans held by Hark to $12,300,000, and (iii) agreed to make an

         additional term loan to the Debtors in the amount of $1,200,000. The amounts owed to Hark

         ($12,300,000 plus $1,200,000) constitute first-priority Term Loan A obligations under the

         Amended Credit Agreement. GenNx360 executed a guaranty of the Debtors’ Term Loan A

         obligations in favor of Hark (the “Guaranty”).

                15.    GenNx360 agreed to forgive the Third Forbearance Term Loan and acquire loans

         issued under the 2012 Loan Agreement in the outstanding principal amount of $6,500,000, which

         obligation constitutes a second-priority Term Loan B under the Amended Credit Agreement,

         junior to the Term Loan A obligations owed to Hark under the Amended Credit Agreement and

         senior to the Term Loan C obligations owed to Citizens under the Amended Credit Agreement.

                16.    Citizens, on behalf of certain of the lenders under the 2012 Loan Agreement,

         agreed to forgive an amount of the remaining loans under the Original Loan Agreement in an

         amount sufficient to reduce the outstanding amount of such loans held by such lenders to

         $6,000,000 and in connection therewith, were issued warrants in the Debtors. The remaining


01:24604637.5


                                                          8
                       Case 19-11396-MFW         Doc 12       Filed 06/24/19   Page 9 of 122



         $6,000,000 obligation constitutes a third-priority Term Loan C under the Amended Credit

         Agreement, junior in priority to both the Term Loan A and Term Loan B.

                 17.     On June 17, 2019, under the terms of the Guaranty, GenNx360 made a payment

         to Hark in the amount of $11,000,029.00 in partial satisfaction of the Term Loan A.

                  THE DEBTORS’ EFFORTS TO OBTAIN POSTPETITION FINANCING

                 18.     Given the Debtors’ desire to avoid the cost and uncertainty of a postpetition DIP

         Facility that would attempt to non-consensually prime the Hark, GenNx360, or the Agent, the

         Debtors concluded that, under the circumstances, acceptable third-party financing was not

         reasonably obtainable. Moreover, the Debtors would be unable to obtain (i) adequate unsecured

         credit allowable either (a) under sections 364(b) and 503(b)(1) of the Bankruptcy Code, or (b)

         under section 364(c)(1) of the Bankruptcy Code, (ii) adequate credit secured by (x) a senior lien

         on unencumbered assets of their estates under section 364(c)(2) of the Bankruptcy Code, and (y)

         a junior lien on encumbered assets under section 364(c)(3) of the Bankruptcy Code, or (iii)

         secured credit under section 364(d)(1) of the Bankruptcy Code from sources other than the DIP

         Lender (as defined in the DIP Motion) on terms more favorable than the terms of the DIP

         Facility. The only viable source of secured credit available to the Debtors, other than the use of

         cash collateral, is the DIP Facility.

                 19.     As a component of FocalPoint’s pre-petition services, it talked to multiple

         potential third-party debt and equity financing sources, including with respect to a hypothetical

         transaction that included a voluntary subordination of the existing senior secured indebtedness.

         Given the Debtors’ leverageable asset base and trailing financing performance, no parties were

         interested in submitting a term sheet with respect to any amount of debt financing.           The

         Prepetition Secured Parties’ refusal to consent to a priming financing from a third party almost

         assuredly precluded any party from submitting a debt term sheet.            Given the Debtors’
01:24604637.5


                                                          9
                      Case 19-11396-MFW          Doc 12     Filed 06/24/19     Page 10 of 122



         challenging liquidity situation and the fact that no third-party lender was willing to provide

         financing on a junior basis to the existing secured facilities, or to refinance in full the existing

         secured debt as well as provide incremental capital to fund the Debtors’ Chapter 11 Cases, the

         Debtors determined that the DIP Facility provided the best path forward for the Debtors to

         maximize the value of their estates in the Chapter 11 Cases.

            NECESSITY OF DIP FACILITY TO PRESERVE VALUE OF DEBTORS’ ESTATES

                20.     As set forth in detail in the First Day Declaration and the DIP Declaration, facing

         tightening liquidity, the Debtors, in consultation with their legal and financial advisors, made the

         good-faith decision to commence the Chapter 11 Cases to pursue a sale of substantially all of the

         Debtors’ assets. Prior to the Petition Date, the Debtors ran a robust prepetition marketing

         campaign. After consideration of various expressions of interest, the Debtors entered into the

         APA with the Stalking Horse Bidder. The APA was the result of exhaustive arms-length

         negotiations, will preserve the Debtors’ business as a going concern, and will result in the

         continued employment for many of the Debtors’ employees. The Debtors require postpetition

         financing to maintain operations until the Proposed Sale is closed. As no third party financing

         was reasonably available, the Debtors looked to the Prepetition Secured Parties to provide

         funding on a postpetition basis. Only GenNx360 was willing to provide such funding.

                21.     Absent the liquidity infusion provided by the DIP Facility, the Debtors will be

         unable to continue operations, reassure their customers and vendors that business operations will

         continue, or pay their employees, vendors, and service providers, and therefore, the Debtors will

         suffer irreparable harm. Even if the Debtors had the ability to use cash collateral, the liquidity at

         the company is at insufficient levels to fund operations through the Proposed Sale. As discussed

         above and in the DIP Declaration, no outside funding is reasonably obtainable. Consequently,


01:24604637.5


                                                          10
                        Case 19-11396-MFW               Doc 12       Filed 06/24/19         Page 11 of 122



         the DIP Facility represents the only option for the Debtors to meet their operational obligations,

         and provides the best opportunity to preserve value for the benefit of their stakeholders.

                                     SUMMARY OF TERMS OF DIP FACILITY4

                  22.       Pursuant to Bankruptcy Rule 4001(b), (c) and (d), the following is a concise

         statement and summary of the proposed material terms of the DIP Facility, as specified in the

         DIP Loan Documents and DIP Orders:

                                                SUMMARY OF DIP FACILITY

                  Term                                          Summary                                       Reference
        Borrower                     Schramm, Inc.                                                        DIP Note
        Fed. R. Bankr. P.                                                                                 Introduction;
        4001(c)(1)(B)                                                                                     Interim Order,
                                                                                                          Introduction
        Guarantor                    HDR Holding, Inc.                                                    DIP Note
        Fed. R. Bankr. P.                                                                                 Introduction;
        4001(c)(1)(B)                                                                                     Interim Order,
                                                                                                          Introduction
        DIP Lender                   Schramm II Inc.                                                      DIP Note
        Fed. R. Bankr. P.                                                                                 Introduction;
        4001(c)(1)(B)                                                                                     Interim Order,
                                                                                                          Introduction
        DIP Facility                 A superpriority senior secured debtor-in-possession delayed          DIP Note ¶ 1;
        Fed. R. Bankr. P.            draw term loan composed of a secured note in the amount of           Interim Order,
        4001(c)(1)(B)                $6,000,000.                                                          Introduction
        Borrowing Limits             The aggregate principal amount of all Loans outstanding shall        DIP Note, ¶ 1;
        Fed. R. Bankr. P.            not exceed $6,000,000, plus all interest added to the                Interim Order,
        4001(c)(1)(B)                outstanding principal amount pursuant to the DIP Note.               Introduction

        Budget                       Prior to the Petition Date, the DIP Lender shall receive a 13-       DIP Note, ¶ 14;
        Fed. R. Bankr. P.            week DIP Budget substantially in the form attached to the            Interim Order, ¶ 3
        4001(c)(1)(B)                Interim Order, which budget shall be in form and substance
                                     reasonably satisfactory to the DIP Lender.

                                     Borrower shall from time to time as set forth below prepare
                                     and provide to the DIP Lender a rolling 13-week cash flow
                                     forecast setting forth on a line item basis the Debtors’ projected
                                     cash receipts and cash disbursements on a weekly basis,
                                     substantially in the form of the initial budget annexed to the
                                     Interim Order as Exhibit B (the initial budget and each
                                     subsequent budget, a “DIP Budget”). The Borrower may use
                                     the proceeds of the DIP Facility and Cash Collateral, for the


         4
           The following summary is included for convenience only and is qualified in its entirety by reference DIP Facility
         documents, which shall control in the event of any inconsistencies. Unless otherwise defined herein, capitalized
         terms used in this summary shall have the meaning ascribed to them in the DIP Loan Document.
01:24604637.5


                                                                  11
                        Case 19-11396-MFW               Doc 12       Filed 06/24/19         Page 12 of 122




                                                 SUMMARY OF DIP FACILITY

                  Term                                           Summary                                        Reference
                                      purposes and up to the amounts set forth in the DIP Budget,
                                      together with Permitted Variances (defined in the DIP Note)
                                      subject to the terms and conditions set forth in the DIP Note
                                      and the Interim Order. No later than 5:00 p.m. (Eastern Time)
                                      on Tuesday of each calendar week, commencing on July 2,
                                      2019, the Debtors shall provide the DIP Lender with a report
                                      (the “DIP Budget Variance Report”) of the aggregate variance
                                      between actual disbursements and projected disbursements as
                                      set forth in the DIP Budget for the most recently ended
                                      Applicable Period. Subject to a Permitted Variance, the
                                      Debtors’ actual disbursements during an Applicable Period
                                      shall not exceed those projected in the DIP Budget for such
                                      Applicable Period.
        Use of DIP Proceeds and       The Borrower may use the proceeds of the DIP Facility and           Interim Order, ¶ 3
        Cash Collateral               Cash Collateral, for the purposes and up to the amounts set
        Fed. R. Bankr. P.             forth in the DIP Budget, together with Permitted Variances
        4001(c)(1)(B)(ii);(c)(1)(B)   (defined in the DIP Note) subject to the terms and conditions
                                      set forth in the DIP Note and the Interim Order.
        Payments on Prepetition       None.                                                               N/A
        Debt;
        Fed. R. Bankr. P.
        4001(c)(1)(B)
        Cross Collateralization       None, other than adequate protection.                               Interim Order, ¶ 20
        Fed. R. Bankr. P.
        4001(c)(1)(B)

        Local Rule
        4001-2(a)(i)(A)
        Cross-collateralization
        protection (other than
        replacement liens or other
        adequate protection) to the
        prepetition secured
        creditors
        Identity of Each Entity       The Prepetition Secured Parties have interest in the Cash           N/A
        with Interest in Cash         Collateral.
        Collateral
        Fed. R. Bankr. P.
        4001(b)(1)(B)(i)
        Interest Rates                The DIP Facility will accrue interest at a rate of 12% per          DIP Note, ¶ 4
        Fed. R. Bankr. P.             annum.
        4001(c)(1)(B)
        Maturity Date                 The earliest of: (i) Stated Maturity Date, (ii) the date on which   DIP Note, ¶ 20
        Fed. R. Bankr. P.             the Obligations are declared to be, or otherwise become, due
        4001(c)(1)(B);                and payable in full due to the occurrence of an Event of
                                      Default; and (iii) the date of delivery of a Termination Notice.




01:24604637.5


                                                                   12
                       Case 19-11396-MFW             Doc 12       Filed 06/24/19         Page 13 of 122




                                             SUMMARY OF DIP FACILITY

                 Term                                        Summary                                       Reference
        Financial Covenants       The DIP Note contains affirmative and negative covenants, in         DIP Note, ¶¶ 15 &
        Fed. R. Bankr. P.         form and substance customary for debtor-in-possession                16
        4001(c)(1)(B)             financings of this type such as the Approved Budget and
                                  Permitted Variances (as defined therein) and taking into
                                  account the specific transaction, subject to, where appropriate,
                                  carve-outs and exceptions to be agreed (which will be
                                  applicable to the Borrower and the Guarantor), and shall reflect
                                  the status of the DIP Facility as a debtor-in-possession facility.
        Collateral and Priority   As of the date of the Interim Order, the DIP Liens of the DIP        Interim Order, ¶¶
        Fed. R. Bankr. P.         Lender under the DIP Loan Documents and as approved and              12 & 15
        4001(c)(1)(B)(i);         perfected by the Interim Order include, inter alia, liens upon
                                  and security interests in (i) all of those items and types of
                                  collateral in which security interests may be created under
                                  Article 9 of the Uniform Commercial Code, (ii) to the extent
                                  not expressly prohibited by law or contract, all of those items
                                  and types of collateral not governed by Article 9 of the
                                  Uniform Commercial Code, including, without limitation,
                                  licenses issued by any federal or state regulatory authority, any
                                  leasehold or other real property interests, and commercial tort
                                  claims of the Debtors, (iii) any and all other collateral of any
                                  nature or form, and (iv) the products, rents, offspring, profits,
                                  and proceeds of any of the foregoing (collectively, (i)-(iv), the
                                  “DIP Collateral”). None of the DIP Obligations, DIP Liens, or
                                  DIP Superpriority Claims shall (a) be subject to or pari passu
                                  with any lien or security interest that is avoided and preserved
                                  for the benefit of the Debtors’ estates under section 551 of the
                                  Bankruptcy Code, (b) be subject to or pari passu with any
                                  inter-company claim, whether secured or unsecured, of any
                                  Debtor or any domestic or foreign subsidiary or affiliate of any
                                  Debtor, (c) be subject to sections 510, 549, or 550 of the
                                  Bankruptcy Code or (d) hereafter be subordinated to or made
                                  pari passu with any other lien or security interest under
                                  sections 361, 363 or 364 of the Bankruptcy Code or otherwise,
                                  except as expressly provided in the Interim Order.
        Adequate Protection       With respect to the Prepetition Secured Parties, the APA by the      Interim Order, ¶ 20
        Fed. R. Bankr. P.         Stalking Horse Bidder provides adequate protection. In
        4001(b)(1)(B)(iv),        addition, the Interim Order provides:
        (c)(1)(B)(ii)
                                     in accordance with sections 361, 363(e) and 364(d) of the
                                      Bankruptcy Code, the Agent will be granted, for the
                                      benefit of the Prepetition Secured Parties, valid, binding,
                                      enforceable and perfected junior security interests and
                                      replacement liens (the “Adequate Protection Liens”) upon
                                      all property of the Debtors whether arising prepetition or
                                      postpetition of any nature whatsoever, wherever located,
                                      in each case to secure the Prepetition Secured Obligations
                                      against, without duplication, the aggregate diminution, if
                                      any, subsequent to the Petition Date, in the value of the
                                      Prepetition Collateral by: (i) the reduction in Prepetition
                                      Collateral available to satisfy Prepetition Secured
                                      Obligations as a consequence of the priming of the
                                      Prepetition Secured Obligations by the DIP Obligations;
01:24604637.5


                                                               13
                         Case 19-11396-MFW             Doc 12        Filed 06/24/19         Page 14 of 122




                                                SUMMARY OF DIP FACILITY

                   Term                                         Summary                                       Reference
                                         (ii) depreciation, use, sale, loss, decline in market price or
                                         otherwise of the Prepetition Collateral as a consequence of
                                         the use, sale or lease of the Prepetition Collateral by the
                                         Debtors or as a result of the imposition of the automatic
                                         stay; and (iii) the sum of the aggregate amount of all Cash
                                         Collateral and the aggregate value of all non-cash
                                         Prepetition Collateral that is applied in payment of the DIP
                                         Obligations or any other obligations or expenses of the
                                         Debtors other than Prepetition Secured Obligations, but
                                         only to the extent of any decrease in the value of the
                                         Prepetition Collateral on account of subsections (i), (ii)
                                         and (iii) above, all to the extent authorized by the
                                         Bankruptcy Code. The Adequate Protection Liens are
                                         subject and subordinate to (A) the Carve-Out, (B) the DIP
                                         Obligations, the DIP Liens and the DIP Superpriority
                                         Claims, and (C) the Permitted Prior Senior Liens. The
                                         Adequate Protection Liens will not (x) be subject to any
                                         lien or security interest that is avoided and preserved for
                                         the benefit of the Debtors’ estates under section 551 of the
                                         Bankruptcy Code, (y) be subject to any inter-company
                                         claim, whether secured or unsecured, of any Debtor or any
                                         domestic or foreign subsidiary or affiliate of any Debtor,
                                         or (z) hereafter be subordinated to or made pari passu with
                                         any other lien or security interest under sections 361, 363
                                         or 364 of the Bankruptcy Code or otherwise except as
                                         expressly provided in the Interim Order and the DIP Loan
                                         Documents, including, without limitation, with respect to
                                         the Carve-Out, Permitted Prior Senior Liens, DIP
                                         Obligations, DIP Liens and DIP Superpriority Claims.
                                         to the extent that the Agent shall hold claims allowable
                                          under sections 503(b) and 507(a)(2) of the Bankruptcy
                                          Code, notwithstanding the provision of Adequate
                                          Protection hereunder, the Agent for the benefit of the
                                          Prepetition Secured Parties are hereby each granted an
                                          administrative expense claim pursuant to section 507(b) of
                                          the Bankruptcy Code (each, a “Section 507(b) Claim”)
                                          with priority over all other administrative expenses, but in
                                          all cases subject and subordinate to the Carve-Out, the
                                          Permitted Prior Senior Liens, DIP Obligations, DIP Liens
                                          and DIP Superpriority Claims.
        Debtors’ Stipulations        The Debtors make certain customary admissions and                    Interim Order, ¶ C
        Fed. R. Bankr. P.            stipulations with respect to the amounts outstanding under the
        4001(c)(1)(B)(iii), (viii)   Prepetition Financing Documents, the validity, perfection,
                                     enforceability and priority of liens and security interests
        Local Rule                   securing the obligations under the Prepetition Financing
        4001-2(a)(i)(B)              Documents, the non-existence of any grounds for the Debtors
        Findings of fact that bind   to challenge any aspect of the Prepetition Financing
        the state to the validity,   Documents and the obligations thereunder or the respective
        perfection, or amount of     holders thereof and a release by the Debtors with respect to the
        the secured creditors’       foregoing.
        prepetition lien or waiver

01:24604637.5


                                                                  14
                      Case 19-11396-MFW            Doc 12       Filed 06/24/19         Page 15 of 122




                                            SUMMARY OF DIP FACILITY

                 Term                                       Summary                                      Reference
        of claims against the
        secured creditor
        Material Conditions to   The DIP Lender, in its reasonable discretion, shall not be          DIP Note, ¶ 2
        Closing any Loan         obligated to fund any Loan, if, as of the date thereof:
        Fed. R. Bankr. P.         the Borrower or Guarantor has not paid any amount then
        4001(c)(1)(B)                payable hereunder or under any other Loan Document or
                                     shall not have performed any of their respective
                                     obligations hereunder or under any other Loan Document;
                                  the Borrower or Guarantor has not duly executed and
                                     delivered the DIP Note;
                                  the Borrower or Guarantor has not delivered corporate
                                     resolutions, incumbency certificates, and similar
                                     documents, in form and substance satisfactory to Lender in
                                     its reasonable discretion, with respect to the DIP Note and
                                     the other Loan Documents and the transactions
                                     contemplated hereby and thereby;
                                  the Borrower and Guarantor have not (i) duly paid any and
                                     all fees, costs, and expenses then payable hereunder or
                                     under any other Loan Documents (including, without
                                     limitation, the reasonable and documented fees, costs, and
                                     expenses of counsel to the DIP Lender) and (ii) fully
                                     performed all of their respective obligations hereunder or
                                     under any other Loan Documents;
                                  either (i) the Bankruptcy Court has not entered the Interim
                                     Order within three (3) days of the Petition Date, or (ii) the
                                     Interim Order has been stayed, vacated, reversed,
                                     modified, or amended without the DIP Lender’s consent in
                                     its sole discretion;
                                  on any such date that is on or after the date that is thirty
                                     (30) calendar days after the Petition Date, (i) the
                                     Bankruptcy Court has not entered the Final Order, or (ii)
                                     the Final Order has been stayed, vacated, reversed,
                                     modified, or amended without the DIP Lender’s consent in
                                     its sole discretion;
                                  the Borrower has not delivered to the DIP Lender the
                                     Approved Budget that is in form and substance
                                     satisfactory in the DIP Lender’s sole discretion, or shall
                                     not have updated the Approved Budget in accordance with
                                     the DIP Note;
                                  a Bankruptcy Court order has been entered (i) authorizing
                                     the Borrower or the Guarantor to obtain financing or credit
                                     pursuant to section 364 of the Bankruptcy Code from any
                                     Person other than the DIP Lender; or (ii) providing
                                     adequate protection to any Person under sections 361
                                     through 364 of the Bankruptcy Code other than as
                                     authorized pursuant to the Interim Order or with the
                                     consent and approval of the DIP Lender;
                                  any representation or warranty by the Borrower or the
                                     Guarantor contained in the DIP Note or in any other Loan

01:24604637.5


                                                              15
                       Case 19-11396-MFW          Doc 12       Filed 06/24/19         Page 16 of 122




                                          SUMMARY OF DIP FACILITY

                  Term                                    Summary                                       Reference
                                     Documents shall be untrue or incorrect as of such date in
                                     any material respect;
                                either (i) any Event of Default shall have occurred and be
                                     continuing or would result after giving effect to any
                                     requested Loan; or (ii) any Default shall have occurred and
                                     be continuing or would result after giving effect to any
                                     requested Loan, and the DIP Lender in its sole discretion
                                     shall have determined not to make any Loan so long as
                                     such Default is continuing;
                                except as occasioned by the commencement of the Chapter
                                     11 Cases and the actions, proceedings, investigations, and
                                     other matters related thereto, any event or circumstance
                                     having a Material Adverse Effect shall have occurred since
                                     the date hereof and the DIP Lender shall have determined
                                     not to make any Loan so long as such Material Adverse
                                     Effect is continuing;
                                the Debtors shall not have filed the Sale Motion in form
                                     and substance acceptable to the DIP Lender;
                                the Sale Motion has been withdrawn or an order approving
                                     the Sale Motion (which order must be in form and
                                     substance acceptable to the DIP Lender) has not been
                                     entered by the date set forth in the Interim Order;
                                on any date after the Sale Order has been entered, the Sale
                                     Order is stayed, vacated, reversed, modified (without
                                     Lender’s consent), or on appeal; or
                                after giving effect to any Loan, the outstanding principal
                                     amount of all Loans would exceed the lesser of (i) the
                                     Maximum Amount, (ii) the amount then authorized by the
                                     Interim Order, and (iii) the amount permitted to be
                                     borrowed for the applicable period as set forth in the
                                     Approved Budget, subject to Permitted Variances.
        Indemnification        The Debtors have agreed to indemnify the DIP Lender and its          Interim Order, ¶ 22
        Fed. R. Bankr. P.      affiliates, successors and assigns and the officers, directors,
        4001(c)(1)(B)(ix)      employees, agents, advisors, controlling persons and members
                               of each of the foregoing (each, an “Indemnified Person”) and
                               hold each of them harmless from and against all costs,
                               expenses (including reasonable fees, disbursements and other
                               charges of counsel), and liabilities of such Indemnified Person
                               arising out of or relating to any claim or any litigation or other
                               proceeding (regardless of whether such Indemnified Person is a
                               party thereto and regardless of whether such matter is initiated
                               by a third party or by the Debtors or any of their affiliates or
                               shareholders) that relates to the DIP Facility or the Interim
                               Order, including the financing contemplated hereby, the
                               Chapter 11 Cases, or any transactions in connection therewith;
                               provided that no Indemnified Person will be indemnified for
                               any cost, expense, or liability to the extent determined in a
                               final, non-appealable judgment of a court of competent
                               jurisdiction to have resulted from such Indemnified Person’s
                               gross negligence, willful misconduct, fraud, or violations of the

01:24604637.5


                                                            16
                      Case 19-11396-MFW         Doc 12       Filed 06/24/19        Page 17 of 122




                                         SUMMARY OF DIP FACILITY

                 Term                                   Summary                                      Reference
                              Interim Order. Other than with respect to the proviso at the
                              end of the immediately preceding sentence, nothing in the
                              Interim Order is meant to limit the scope of any indemnity
                              provided for the benefit of the DIP Lender in the DIP Loan
                              Documents.
        Events of Default     Notwithstanding the provisions of section 362 of the               DIP Note, ¶ 17
        Fed. R. Bankr. P.     Bankruptcy Code and without application or motion to the
        4001(c)(1)(B)         Bankruptcy Court, but subject to the provisions of the Interim
                              Order and/or Final Order (as applicable), the occurrence of any
                              one or more of the following events (regardless of the reason
                              therefor) shall constitute an “Event of Default”:
                                 The Borrower or the Guarantor (i) shall fail to make any
                                  payment of principal or interest on, or fees owing in
                                  respect of the Loans or any of the other Obligations when
                                  due and payable, or (ii) shall fail to pay or reimburse the
                                  DIP Lender for any expense reimbursable under any Loan
                                  Document in accordance with the Interim Order or Final
                                  Order (as applicable).
                                 Any representation or warranty in any Loan Document or
                                  in any written statement, report, financial statement, or
                                  certificate made or delivered to the DIP Lender by the
                                  Borrower or the Guarantor is untrue or incorrect in any
                                  material respect as of the date when made or deemed
                                  made.
                                 Any provision of any Loan Document shall for any reason
                                  cease to be valid, binding, and enforceable in accordance
                                  with its terms (or the Borrower or the Guarantor shall
                                  challenge the enforceability of any Loan Document or
                                  shall assert in writing, or engage in any action or inaction
                                  based on any such assertion, that any provision of any
                                  Loan Document has ceased to be or otherwise is not valid,
                                  binding and enforceable in accordance with its terms), or
                                  any Lien created under any Loan Document shall cease to
                                  be a valid and perfected first priority Lien (except as
                                  otherwise permitted) in any of the Collateral purported to
                                  be covered thereby.
                                 There shall be a change in the business, assets, operations,
                                  or financial condition of the Borrower or the Guarantor
                                  that results in a Material Adverse Effect, other than those
                                  customarily caused by commencing a case under chapter
                                  11 of the Bankruptcy Code and other than a sale pursuant
                                  to the terms of the Stalking Horse APA which results in
                                  the indefeasible payment in full in cash of the Obligations.
                                 A line item deviation in actual cash disbursements or
                                  receipts from the Approved Budget in excess of such line
                                  item’s Permitted Variance shall occur.
                                 Any event constituting an event of default or termination
                                  event as set forth in the Interim Order or Final Order (as
                                  applicable) (each, a “Termination Event”) shall occur.

01:24604637.5


                                                          17
                   Case 19-11396-MFW         Doc 12       Filed 06/24/19        Page 18 of 122




                                     SUMMARY OF DIP FACILITY

                Term                                 Summary                                  Reference
                              Any of the following shall occur:
                                        a. Any milestone set forth on Exhibit C to the
                                            Interim Order or Exhibit C to the Final
                                            Order, as applicable, shall not have been
                                            satisfied.
                                        b. The Stalking Horse APA is terminated.
                                        c. A motion or other pleading is filed in any of
                                            the Chapter 11 Cases to dismiss or convert
                                            such Chapter 11 Case to a case under chapter
                                            7 of the Bankruptcy Code, which motion or
                                            pleading is not withdrawn within five (5)
                                            calendar days, or otherwise overruled or
                                            dismissed by the Bankruptcy Court within
                                            fourteen (14) calendar days.
                                        d. A motion or other pleading is filed in any of
                                            the Chapter 11 Cases for entry of an order
                                            authorizing the appointment of an interim or
                                            permanent trustee in such Chapter 11 Case or
                                            the appointment of an examiner (other than a
                                            fee examiner) in such Chapter 11 Case,
                                            which motion or pleading is not withdrawn
                                            within five (5) calendar days, or otherwise
                                            overruled or dismissed by the Bankruptcy
                                            Court within fourteen (14) calendar days.
                                        e. The Borrower or Guarantor moves in the
                                            Chapter 11 Cases (or fails to contest in good
                                            faith a motion brought by any other Person)
                                            to approve a sale or other disposition of
                                            substantially all of the Debtors’ assets that
                                            does not provide for the termination of
                                            Lender’s Commitment to make Loans and
                                            the indefeasible payment in full in cash of all
                                            Obligations and all indebtedness and
                                            obligations owing to the DIP Lender or its
                                            Affiliates under the Prepetition Financing
                                            Documents, in each case, upon the
                                            consummation of such sale.
                                        f. The Borrower or the Guarantor moves for (or
                                            fails to contest in good faith a motion
                                            brought by any other Person), or the
                                            Bankruptcy Court enters, an order
                                            confirming a chapter 11 plan, which plan is
                                            not in form and substance acceptable to the
                                            DIP Lender in its sole discretion, unless such
                                            plan provides for the termination of Lender’s
                                            Commitment to make Loans and the
                                            indefeasible payment in full in cash of all
                                            Obligations and all indebtedness and
                                            obligations owing to the DIP Lender or its
                                            Affiliates under the Prepetition Financing
01:24604637.5


                                                       18
                   Case 19-11396-MFW    Doc 12       Filed 06/24/19         Page 19 of 122




                                 SUMMARY OF DIP FACILITY

                Term                            Summary                                   Reference
                                        Documents, in each case, on or prior to the
                                        effective date of such plan.
                                   g.   The Borrower or the Guarantor moves in the
                                        Chapter 11 Cases (or fails to contest in good
                                        faith a motion brought by any other Person or
                                        such motion succeeds): (i) to obtain
                                        financing from any Person other than the DIP
                                        Lender or one of its wholly-owned
                                        subsidiaries under sections 364(c) or 364(d)
                                        of the Bankruptcy Code (other than any such
                                        financing that provides for the termination of
                                        Lender’s Commitment to make Loans and
                                        the indefeasible payment in full in cash of all
                                        Obligations and all indebtedness and
                                        obligations owing to the DIP Lender or its
                                        Affiliates under the Prepetition Financing
                                        Documents, in each case, on the effective
                                        date of such financing); (ii) to grant any Lien
                                        other than Permitted Encumbrances upon or
                                        affecting any Collateral (other than any such
                                        Lien securing financing that provides for the
                                        termination of Lender’s Commitment to
                                        make Loans and the indefeasible payment in
                                        full in cash of all Obligations and all
                                        indebtedness and obligations owing to the
                                        DIP Lender or its Affiliates under the
                                        Prepetition Financing Documents, in each
                                        case, on the effective date of such financing);
                                        (iii) to recover from any portion of the
                                        Collateral any costs or expenses of
                                        preserving or disposing of such Collateral
                                        under section 506(c) of the Bankruptcy
                                        Code; or (iv) to authorize any other action or
                                        actions adverse to the DIP Lender, or its
                                        rights and remedies hereunder or its interests
                                        in the Collateral, that would, individually or
                                        in the aggregate, have a Material Adverse
                                        Effect.
                                   h.   The allowance of any claim or claims under
                                        section 506(c) of the Bankruptcy Code
                                        against or with respect to any Collateral.
                                   i.   The Interim or Final Order is reversed,
                                        vacated,     revoked,     stayed,     amended,
                                        supplemented, or otherwise modified in any
                                        manner without the prior written consent of
                                        the DIP Lender in its sole discretion.
                                   j.   The occurrence of any postpetition
                                        judgments, liabilities or events that,
                                        individually or in the aggregate, could
                                        reasonably be expected to have a Material
                                        Adverse Effect.
01:24604637.5


                                                  19
                   Case 19-11396-MFW        Doc 12      Filed 06/24/19        Page 20 of 122




                                     SUMMARY OF DIP FACILITY

                Term                                Summary                                Reference
                                       k. The entry by the Bankruptcy Court of an
                                          order authorizing the appointment of an
                                          interim or permanent trustee in the Chapter
                                          11 Cases or the appointment of an examiner
                                          (other than a fee examiner) in the Chapter 11
                                          Cases.
                                       l. The Chapter 11 Cases, or any of them, shall
                                          be dismissed or converted from cases under
                                          Chapter 11 to cases under Chapter 7 of the
                                          Bankruptcy Code without the consent of the
                                          DIP Lender.
                                       m. The entry of an order in the Chapter 11 Cases
                                          avoiding or requiring repayment of any
                                          portion of the payments made to the DIP
                                          Lender on account of the Obligations owing
                                          under the DIP Note or the other Loan
                                          Documents.
                                       n. The entry of an order in the Chapter 11 Cases
                                          granting      any      other     superpriority
                                          administrative claim or Lien equal to or
                                          superior to that granted to the DIP Lender,
                                          unless consented to by the DIP Lender in its
                                          sole discretion.
                                       o. The entry of an order by the Bankruptcy
                                          Court granting relief from or modifying the
                                          automatic stay of section 362 of the
                                          Bankruptcy Code (i) to allow any creditor
                                          (other than the DIP Lender) to execute upon
                                          or enforce a Lien on any Collateral, or (ii)
                                          with respect to any Lien of or the granting of
                                          any Lien on any Collateral to any state or
                                          local environmental or regulatory agency or
                                          authority that could reasonably be expected
                                          to have a Material Adverse Effect.
                                       p. There shall commence any suit or action
                                          against the DIP Lender by or on behalf of (i)
                                          the Borrower or Guarantor or (ii) the
                                          Committee, in each case, that constitutes a
                                          challenge or that asserts a claim or seeks a
                                          legal or equitable remedy that would have
                                          the effect of subordinating the claim or Lien
                                          of the DIP Lender and, if such suit or action
                                          is commenced by any Person other than
                                          Borrower or the Guarantor, such suit or
                                          action shall not have been dismissed or
                                          stayed within ten (10) calendar days after
                                          service thereof on the DIP Lender, and, if
                                          stayed, such stay shall have been lifted.
                              The Borrower or the Guarantor shall fail or neglect to
                               perform, keep or observe any of the provisions of the DIP
01:24604637.5


                                                      20
                       Case 19-11396-MFW         Doc 12       Filed 06/24/19        Page 21 of 122




                                         SUMMARY OF DIP FACILITY

                  Term                                   Summary                                      Reference
                                   Note that is not the subject of any other clause of section
                                   17 of the DIP Note and such failure remains uncured for
                                   five (5) Business Days after notice.
        Milestones             The DIP Facility and use of Cash Collateral shall require          Interim Order,
        Fed. R. Bankr. P.      compliance with the following milestones (the “Milestones”)        Exhibit C
        4001(c)(1)(B)(vi)      unless waived by the DIP Lender:
                                  On the Petition Date, the Debtors shall have filed a motion
                                   seeking approval of the DIP Facility.
                                  On or before June 27, 2019, the Interim Order authorizing
                                   and approving the DIP Facility and the transactions
                                   contemplated thereby on an interim basis, in form and
                                   substance satisfactory to the DIP Lender as confirmed in
                                   writing in its sole and absolute discretion, shall have been
                                   entered by the Bankruptcy Court.
                                  On or before June 27, 2019, the Debtors shall have filed a
                                   motion (the “Bid Procedures Motion”) with the
                                   Bankruptcy Court to approve bid procedures and establish
                                   the date of an auction to determine a winning bidder or
                                   bidders for the Debtor’s assets (the “Auction”). The Bid
                                   Procedures Motion will provide for the selection of a
                                   stalking horse bidder and entry into the APA with the
                                   Stalking Horse Bidder, subject to better and higher bids as
                                   set forth therein, acceptable to the DIP Lender in its sole
                                   and absolute discretion as confirmed in writing.
                                  On or before July 19, 2019 (no later than twenty-five (25)
                                   days following the Petition Date), or the first business day
                                   thereafter that the Bankruptcy Court is available, an order
                                   approving the Bid Procedures Motion (the “Bid
                                   Procedures Order”), in form and substance satisfactory to
                                   the DIP Lender as confirmed in writing in its sole and
                                   absolute discretion, shall have been entered by the
                                   Bankruptcy Court.
                                  On or before July 24, 2019 (no later than thirty (30) days
                                   following the Petition Date), or the first business day
                                   thereafter that the Bankruptcy Court is available, the Final
                                   Order authorizing and approving the DIP Facility and the
                                   transactions contemplated thereby on a final basis, in form
                                   and substance satisfactory to the DIP Lender as confirmed
                                   in writing in its sole and absolute discretion, shall have
                                   been entered by the Bankruptcy Court.
                                  On or before August 28, 2019 (no later than sixty-five (65)
                                   days following the Petition Date), or the first business day
                                   thereafter that the Bankruptcy Court is available, the
                                   Bankruptcy Court shall have convened and concluded a
                                   hearing to consider approval of a sale to the Stalking
                                   Horse Bidder or to the Successful Bidder following an
                                   Auction and an order approving the sale (the “Sale
                                   Order”), in form and substance satisfactory to the DIP
                                   Lender as confirmed in writing in its sole and absolute

01:24604637.5


                                                           21
                        Case 19-11396-MFW               Doc 12       Filed 06/24/19         Page 22 of 122




                                                 SUMMARY OF DIP FACILITY

                  Term                                           Summary                                      Reference
                                          discretion, which Sale Order shall approve a sale to the
                                          Successful Bidder at any Auction conducted under the Bid
                                          Procedures Order or to the Stalking Horse Bidder if there
                                          are no other qualified bidders, shall have been entered by
                                          the Bankruptcy Court (a “Sale”).
                                         On or before September 3, 2019 (no later than seventy
                                          (70) days following the Petition Date), or the first business
                                          day thereafter, the closing of the Sale shall have occurred.
        Liens on Avoidance            Collateral does not include any claims and causes of action         Interim Order, ¶ 11
        Actions                       under the Avoidance Actions but attaches to proceeds of
        Fed. R. Bankr. P.             Avoidance Actions upon entry of the Final Order.
        4001(c)(1)(B)(xi)

        Local Rule
        4001-2(a)(i)(D)
        Liens on Debtors’ causes
        of action
        Waiver or Modification        Modification of the automatic stay to the extent necessary to       Interim Order,
        of the Automatic Stay         implement and effectuate the terms of the Loan Documents.           Introduction
        Fed. R. Bankr. P.             Modification of the automatic stay to the extent necessary to       Interim Order,
        4001(c)(1)(B)(iv)             permit the DIP Lender to exercise its rights under the Interim      Introduction
                                      Order, under the Loan Documents, and/or applicable non-
                                      bankruptcy law.
        Waiver or Modification        The Debtors expect that all of the DIP Liens granted the DIP        Interim Order, ¶ 15
        of Applicability of Non-      DIP Lender and Adequate Protection Liens granted to the
        Bankruptcy Law                Prepetition Secured Parties shall be effective and perfected
        Relating to the               upon entry of the Interim Order and without any further action.
        Perfection or
        Enforcement of a Lien
        Fed. R. Bankr. P.
        4001(c)(1)(B)(vii)
        Section 506(c) Waiver         Subject to entry of a Final Order (among other things), the DIP     Interim Order, ¶ 14
        Fed. R. Bankr. P.             Lender and the Prepetition Secured Parties shall be entitled to a
        4001(c)(1)(B)(x)              506(c) waiver.

        Local Rule
        4001-2(a)(i)(C)
        Waiver of estate rights
        with respect to section
        506(c)
        Section 522(b) Waiver         Subject to entry of a Final Order, the waiver of the Debtors’       Interim Order, ¶ 14
        Fed. R. Bankr. P.             right to surcharge the Prepetition Secured Obligations and the
        4001(c)(1)(B)                 DIP Collateral pursuant to section 506(c) of the Bankruptcy
                                      Code and any right of the Debtors under the “equities of the
        Local Rule                    case” exception in section 552(b) of the Bankruptcy Code.
        4001-2(a)(i)(H)
        Provisions that seek to
        affect the Court’s power
        to consider the equities of
        the case under 11 U.S.C.
        §552

01:24604637.5


                                                                   22
                      Case 19-11396-MFW             Doc 12       Filed 06/24/19         Page 23 of 122




                                             SUMMARY OF DIP FACILITY

                 Term                                        Summary                                      Reference
        Release, Waivers or       The admissions, stipulations, agreements, releases, and waivers     Interim Order, ¶ C,
        Limitation on any Claim   set forth in Paragraphs C and 16 of the Interim Order               16 & 17
        or Cause of Action        (collectively, the “Prepetition Lien and Claim Matters”) are
        Fed. R. Bankr. P.         and shall be binding on the Debtors, any subsequent trustee
        4001(c)(1)(B)(viii)       (including any chapter 7 trustee), responsible person, examiner
                                  with expanded powers, any other estate representative and all
                                  parties-in-interest and all of their successors-in-interest and
                                  assigns, including, without limitation, the Committee, if any,
                                  unless, and solely to the extent that, a party-in-interest with
                                  standing and requisite authority, (i) has timely filed the
                                  appropriate pleadings, and timely commenced the appropriate
                                  proceeding required under the Bankruptcy Code and
                                  Bankruptcy Rules, including, without limitation, as required
                                  pursuant to Part VII of the Bankruptcy Rules (in each case
                                  subject to the limitations set forth in Paragraph 18 of the
                                  Interim Order) challenging the Prepetition Lien and Claim
                                  Matters (each such proceeding or appropriate pleading
                                  commencing a proceeding or other contested matter, a
                                  “Challenge”) by the later of 75 days from entry of the Interim
                                  Order or 60 days from formation of a Committee (the
                                  “Challenge Deadline”), as such applicable date may be
                                  extended in writing from time to time in the sole discretion of
                                  the Agent (with respect to the Prepetition Collateral) or by this
                                  Court for good cause shown pursuant to an application filed by
                                  a party in interest prior to the expiration of the Challenge
                                  Deadline, provided, however, if the Chapter 11 Cases convert
                                  to Chapter 7 prior to the Challenge Deadline, the Challenge
                                  Deadline shall be extended for the Chapter 7 trustee to 10 days
                                  after the appointment of such trustee, and (ii) this Court enters
                                  judgment in favor of the plaintiff or movant in any such timely
                                  and properly commenced Challenge proceeding and any such
                                  judgment has become a final judgment that is not subject to
                                  any further review or appeal. For the avoidance of doubt, any
                                  trustee appointed or elected in these Chapter 11 Cases shall,
                                  until the expiration of the period provided set forth in the
                                  Interim Order for asserting Challenges, and thereafter for the
                                  duration of any adversary proceeding or contested matter
                                  commenced pursuant to this paragraph (whether commenced
                                  by such trustee or commenced by any other party in interest on
                                  behalf of the Debtors’ estates), be deemed to be a party other
                                  than the Debtors and shall not, for purposes of such adversary
                                  proceeding or contested matter, be bound by the
                                  acknowledgments, admissions, confirmations and stipulations
                                  of the Debtors in the Interim Order.

                23.     Pursuant to Local Rule 4001-2, the terms of the DIP Facility contain the following

         provisions. This chart shall not repeat provisions to the extent already identified above.



01:24604637.5


                                                               23
                          Case 19-11396-MFW              Doc 12      Filed 06/24/19         Page 24 of 122




                                                 HIGHLIGHTED PROVISIONS

                  Term                                           Summary                                        Reference
        Local Rule 4001-2(a)(ii)      See table above.                                                    N/A
        Summary of essential
        terms
        Local Rule                    None, other than adequate protection, discussed above.              Interim Order, ¶ 20
        4001-2(a)(i)(A)
        Provisions that grant
        cross-collateralization
        protection (other than
        replacement liens or other
        adequate protection) to the
        prepetition secured
        creditors
        Local Rule                    The DIP Liens, the DIP Superpriority Claims, the liens of the       Interim Order, ¶ 13
        4001-2(a)(i)(F)               Prepetition Secured Parties, the Adequate Protection Liens, and
        Provisions that provide       the Section 507(b) Claims (defined below) of the Prepetition
        disparate treatment for the   Secured Parties, shall be subject to the payment, without
        professionals retained by a   duplication, of the following fees and expenses (the amounts
        creditors' committee from     set forth in the Interim order, together with the limitations set
        those professionals           forth therein, collectively, the “Carve-Out”) from, at the
        retained by the debtor        Debtors’ discretion, any of loan proceeds of the DIP Facility,
        with respect to a             Cash Collateral, or proceeds resulting from liquidation of DIP
        professional fee carve-out    Collateral or Prepetition Collateral (and not from either cash
                                      collateral or proceeds resulting from the liquidation of any
                                      collateral of any holder of a Permitted Prior Senior Lien):
                                         the reasonable fee and expense claims of the respective
                                          retained professionals of the Debtors and the Committee,
                                          if any, that have been approved by this Court at any time
                                          during the Chapter 11 Cases pursuant to sections 330 and
                                          331 of the Bankruptcy Code including any interim
                                          approval as set forth in any procedures approved by the
                                          Court relating to the interim approval of fees and expenses
                                          of the Retained Professionals (the Court approved
                                          professionals of the Debtors and any Committee are
                                          collectively referred to as the “Retained Professionals”),
                                          the reasonable expenses of members of the Committee, if
                                          any (“Committee Member Expenses”, which shall not
                                          include legal fees and expenses of Committee members)
                                          which were incurred (A) on and after the Petition Date and
                                          before the Carve-Out Trigger Date (defined below), and
                                          (B) on and after the Carve-Out Trigger Date in an
                                          aggregate amount not exceeding $50,000 for all Retained
                                          Professionals, CRO, if any, and Committee Member
                                          Expenses; provided that, in each case, such fees and
                                          expenses of the Retained Professionals, CRO, if any, and
                                          Committee Member Expenses are ultimately allowed on a
                                          final basis by this Court pursuant to sections 330 and 331
                                          of the Bankruptcy Code or otherwise and are not excluded
                                          from the Carve-Out under Paragraph 18Error! Reference
                                          source not found. of the Interim Order (provided that
01:24604637.5


                                                                   24
                       Case 19-11396-MFW            Doc 12      Filed 06/24/19        Page 25 of 122




                                             HIGHLIGHTED PROVISIONS

                 Term                                       Summary                                     Reference
                                      nothing in the Interim Order waives the right of any party
                                      to object to the allowance of any such fees and expenses).
                                     any accrued and unpaid postpetition fee and expense
                                      claims, without regard to when such fees and expenses
                                      accrued, related to the appointment of the Debtors’ Chief
                                      Restructuring Officer (the “CRO”) appointed under
                                      section 363 of the Bankruptcy, if any, including any
                                      interim or final approval as set forth in any order of the
                                      Court approving the appointment of any CRO or, if
                                      applicable, any procedures approved by the Court relating
                                      to the compensation of the CRO; provided however, that
                                      any Court-approved bonus, transaction, success fees,
                                      completion fees, substantial contribution fees or any other
                                      fees of similar import of any of the person or entity
                                      referenced in paragraph 13(a)(i) and (ii) of the Interim
                                      Order shall be paid solely from the net proceeds of the
                                      Court approved transaction giving rise to such award.
                                      the unpaid fees payable to the U.S. Trustee and Clerk of
                                       the Bankruptcy Court pursuant to section 1930 of Title 28
                                       of the United States Code plus statutory interest, if any,
                                       imposed under 31 U.S.C. § 3717. There is no limitation
                                       on the obligations of the Debtors and their estates with
                                       respect to unpaid fees payable to the U.S. Trustee and
                                       Clerk of the Bankruptcy Court pursuant to section 1930 of
                                       Title 28 of the United States Code.
                                  As used herein, the term “Carve-Out Trigger Date” means the
                                  date on which the DIP Lender provides written notice to the
                                  Debtors, the U.S. Trustee and counsel to the Committee, if any,
                                  that the Carve-Out is invoked, which notice may be delivered
                                  only on or after the occurrence of an Event of Default under
                                  the DIP Loan Documents or upon the Maturity Date.
        Local Rule                The Debtors do not expect the Interim Order to provide for any    Interim Order,
        4001-2(a)(i)(G)           non-consensual priming of Hark, GenNx360, or the Agent            Introduction
                                  other than with respect to the Carve-Out.
        Nonconsensual priming


                                                  BASIS FOR RELIEF

         I.      The Debtors Should Be Authorized to Obtain Postpetition Financing through the
                 DIP Loan Documents.

                 A.       Entry into the DIP Facility Is an Exercise of the Debtors’ Sound Business
                          Judgment.

                 24.      The Court should authorize the Debtors, as an exercise of their sound business

         judgment, to enter into the DIP Loan Documents, obtain access to the DIP Facility, and continue


01:24604637.5


                                                              25
                       Case 19-11396-MFW           Doc 12      Filed 06/24/19      Page 26 of 122



         using the Cash Collateral. Courts grant a debtor-in-possession considerable deference in acting

         in accordance with its business judgment in obtaining postpetition secured credit, so long as the

         agreement to obtain such credit does not run afoul of the provisions of, and policies underlying,

         the Bankruptcy Code. See, e.g., In re Trans World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D.

         Del. 1994) (approving a postpetition loan and receivables facility because such facility

         “reflect[ed] sound and prudent business judgment”); In re L.A. Dodgers LLC, 457 B.R. 308, 313

         (Bankr. D. Del. 2011) (“[C]ourts will almost always defer to the business judgment of a debtor in

         the selection of the lender.”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y.

         1990) (“[C]ases consistently reflect that the court’s discretion under section 364 is to be utilized

         on grounds that permit reasonable business judgment to be exercised so long as the financing

         agreement does not contain terms that leverage the bankruptcy process and powers or its purpose

         is not so much to benefit the estate as it is to benefit a party in interest.”).

                 25.     Specifically, to determine whether the business judgment standard is met, a court

         need only “examine whether a reasonable business person would make a similar decision under

         similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also In

         re Curlew Valley Assocs., 14 B.R. 506, 513–14 (Bankr. D. Utah 1981) (noting that courts should

         not second guess a debtor’s business decision when that decision involves “a business judgment

         made in good faith, upon a reasonable basis, and within the scope of the debtor’s authority under

         the [Bankruptcy] Code”).

                 26.     Further, in considering whether the terms of postpetition financing are fair and

         reasonable, courts consider the terms in light of the relative circumstances of both the debtor and

         the potential lender. See In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo.

         2003) (finding financing terms, many of which favored the DIP Lender, reasonable when “taken


01:24604637.5


                                                             26
                      Case 19-11396-MFW          Doc 12    Filed 06/24/19   Page 27 of 122



         in context, and considering the relative circumstances of the parties”); see also Unsecured

         Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re Elingsen McLean Oil

         Co., Inc.), 65 B.R. 358, 365 n.7 (W.D. Mich. 1986) (recognizing a debtor may have to enter into

         “hard bargains” to acquire funds for its reorganization). The court may also appropriately take

         into consideration non-economic benefits to the Debtors offered by a proposed postpetition

         facility. For example, in In re ION Media Networks, Inc., the Bankruptcy Court for the Southern

         District of New York held that:

                       Although all parties, including the Debtors and the Committee, are
                       naturally motivated to obtain financing on the best possible terms,
                       a business decision to obtain credit from a particular lender is
                       almost never based purely on economic terms. Relevant features
                       of the financing must be evaluated, including non-economic
                       elements such as the timing and certainty of closing, the impact
                       on creditor constituencies and the likelihood of a successful
                       reorganization. This is particularly true in a bankruptcy setting
                       where cooperation and establishing alliances with creditor groups
                       can be a vital part of building support for a restructuring that
                       ultimately may lead to a confirmable reorganization plan. That
                       which helps foster consensus may be preferable to a notionally
                       better transaction that carries the risk of promoting unwanted
                       conflict.

         No. 09-13125, 2009 WL 2902568, at *4 (Bankr. S.D.N.Y. July 6, 2009) (emphasis added).

                27.    The Debtors’ determination to move forward with the DIP Facility is an exercise

         of their sound business judgment, which follows an arm’s-length process and a careful

         evaluation of the available alternatives. Specifically, and in the face of insufficient cash-on-

         hand, the Debtors and their advisors determined that the Debtors would require postpetition

         financing to support their operational needs and chapter 11 activities.     Given their capital

         structure, the Debtors determined that negotiating a financing facility with the Prepetition

         Secured Parties was the most cost effective and expedient way to secure sufficient funding

         during the chapter 11 cases.      The Debtors negotiated the DIP Loan Documents with the DIP

01:24604637.5


                                                          27
                      Case 19-11396-MFW          Doc 12     Filed 06/24/19     Page 28 of 122



         Lender in good faith, at arm’s-length and with the assistance of their respective advisors, and the

         Debtors believe that they have obtained financing on the best terms available given the

         circumstances of these chapter 11 cases. Accordingly, the Court should authorize the Debtors’

         entry into the DIP Loan Documents, including the DIP Note, as a reasonable exercise of the

         Debtors’ sound business judgment.

                B.      The Debtors Should Be Authorized to Grant Liens and Superpriority
                        Claims.

                28.     The Debtors propose to obtain financing under the DIP Facility by providing the

         security interests and liens set forth in the DIP Loan Documents pursuant to section 364(c) of the

         Bankruptcy Code. Specifically, the Debtors propose to provide the DIP Lender with perfected

         first priority claims and priming liens, and security interests in the DIP Collateral and Prepetition

         Secured Obligations.

                29.     The statutory requirement for obtaining postpetition credit under section 364(c) of

         the Bankruptcy Code is a finding, made after notice and hearing, that a debtor is “unable to

         obtain unsecured credit allowable under section 503(b)(1) of [the Bankruptcy Code].” 11 U.S.C.

         § 364(c). See In re Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (stating that

         secured credit under section 364(c) of the Bankruptcy Code is authorized, after notice and

         hearing, upon showing that unsecured credit cannot be obtained). Courts have articulated a

         three-part test to determine whether a debtor is entitled to financing under section 364(c) of the

         Bankruptcy Code. Specifically, courts look to whether: (i) the debtor is unable to obtain

         unsecured credit under section 364(b) of the Bankruptcy Code, i.e., by allowing a lender only an

         administrative claim; (ii) the credit transaction is necessary to preserve the assets of the estate;

         and (iii) the terms of the transaction are fair, reasonable, and adequate, given the circumstances

         of the debtor-borrower and proposed lenders. See In re L.A. Dodgers LLC, 457 B.R. at 312

01:24604637.5


                                                          28
                      Case 19-11396-MFW         Doc 12     Filed 06/24/19     Page 29 of 122



         (Bankr. D. Del. 2011); In re Ames Dep’t Stores, 115 B.R. 34, 37–40 (Bankr. S.D.N.Y. 1990); see

         also In re St. Mary Hosp., 86 B.R. 393, 401–02 (Bankr. E.D. Pa. 1988); Crouse Grp., 71 B.R. at

         549.

                30.     As described above and as set forth in the First Day Declaration and the DIP

         Declaration, the Debtors are in need of an immediate capital infusion, yet substantially all of the

         Debtors’ existing assets are encumbered under their existing capital structure. In light of the

         foregoing, the Debtors, in consultation with their advisors, have concluded that the success of the

         Chapter 11 Cases hinges on whether such financing had the support of, or was provided by, the

         Debtors’ existing secured lenders. Without postpetition financing, the Debtors lack sufficient

         funds to operate their businesses, continue paying their debts as they come due, pursue the sale

         of their assets, and cover the projected costs of the Chapter 11 Cases. Absent the DIP Facility,

         which will provide the Debtors with sufficient liquidity to administer the Chapter 11 Cases

         through the sale process, the value of the Debtors’ estates would be significantly impaired to the

         detriment of all stakeholders. Given the current circumstances, the Debtors believe that the

         terms of the DIP Facility, as set forth in the DIP Loan Documents, are fair, reasonable, and

         adequate. For all these reasons, the Debtors submit that they have met the standard for obtaining

         postpetition financing.

                31.     In the event that a debtor is unable to obtain unsecured credit allowable as an

         administrative expense under section 503(b)(1) of the Bankruptcy Code, section 364(c) of the

         Bankruptcy Code provides that a court “may authorize the obtaining of credit or the incurring of

         debt (a) with priority over any or all administrative expenses of the kind specified in section

         503(b) or 507(b) of the Bankruptcy Code; (b) secured by a lien on property of the estate that is

         not otherwise subject to a lien; or (c) secured by a junior lien on property of the estate that is


01:24604637.5


                                                         29
                      Case 19-11396-MFW         Doc 12      Filed 06/24/19     Page 30 of 122



         subject to a lien.” 11 U.S.C. § 364(c). As described above, given the Debtors’ capital structure,

         the Debtors would be unable to obtain unsecured credit. Therefore, approving a superpriority

         claim in favor of the DIP Lender is reasonable and appropriate.

                32.     Further, section 364(d) of the Bankruptcy Code provides that a debtor may obtain

         credit secured by a senior or equal lien on property of the estate already subject to a lien, after

         notice and a hearing, where the debtor is “unable to obtain such credit otherwise” and “there is

         adequate protection of the interest of the holder of the lien on the property of the estate on which

         such senior or equal lien is proposed to be granted.” 11 U.S.C. § 364(d)(1). Consent by the

         secured creditors to priming obviates the need to show adequate protection. See Anchor Savs.

         Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 122 (N.D. Ga. 1989) (“[B]y tacitly consenting to the

         superpriority lien, those [undersecured] creditors relieved the debtor of having to demonstrate

         that they were adequately protected.”). Accordingly, the Debtors may incur “priming” liens

         under the DIP Facility if either (a) the Prepetition Secured Parties have consented, or (b) the

         Prepetition Secured Parties’ interests in collateral are adequately protected. Here, the Prepetition

         Secured Parties have consented to the DIP Facility. Moreover, the proposed Superpriority

         Claims and DIP Liens are subject to valid, perfected and non-avoidable Permitted Prior Senior

         Liens (as defined in the Interim Order). Therefore, the relief requested pursuant to section

         364(d)(1) of the Bankruptcy Code is appropriate.

                C.      No Comparable Alternative to the DIP Facility Is Reasonably Available.

                33.     A debtor need only demonstrate “by a good faith effort that credit was not

         available without” the protections afforded to potential lenders by section 364(c) of the

         Bankruptcy Code. In re Snowshoe Co., Inc., 789 F.2d 1085, 1088 (4th Cir. 1986); see also In re

         Plabell Rubber Prods., Inc., 137 B.R. 897, 900 (Bankr. N.D. Ohio 1992).              Moreover, in

         circumstances where only a few lenders likely can or will extend the necessary credit to a debtor,
01:24604637.5


                                                         30
                      Case 19-11396-MFW         Doc 12     Filed 06/24/19     Page 31 of 122



         as here, “it would be unrealistic and unnecessary to require [the debtor] to conduct such an

         exhaustive search for financing.” In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga.

         1988), aff’d sub nom. Anchor Sav. Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 120 n.4 (N.D. Ga.

         1989); see also In re Snowshoe Co., 789 F.2d 1085, 1088 (4th Cir. 1986) (demonstrating that

         credit was unavailable absent the senior lien by establishment of unsuccessful contact with other

         financial institutions in the geographic area); In re Stanley Hotel, Inc., 15 B.R. 660, 663 (D.

         Colo. 1981) (holding that bankruptcy court’s finding that two national banks refused to grant

         unsecured loans was sufficient to support conclusion that section 364 requirement was met); In

         re Ames Dep’t Stores, 115 B.R. at 37–39 (requiring a debtor to show that it made reasonable

         efforts to seek other sources of financing under sections 364(a) and (b)).

                34.     As noted above, and in the First Day Declaration and the DIP Declaration, Hark

         has senior liens on substantially all of the Debtors’ assets through the Term A Loan, GenNx360

         has liens on substantially all of the Debtors’ assets through the Term B Loan, and Citizens has

         liens on substantially all of the Debtors’ assets through the Term C Loan. In negotiating the

         terms of their proposed postpetition financing, Hark and GenNx360 were unwilling to consent to

         the priming of their prepetition liens by a third-party lender, even if such third-party lender was

         willing to lend, and GenNx360 was the only Prepetition Secured Lender willing to lend

         additional funds. The proposed debtor-in-possession financing was negotiated by the Debtors in

         consultation with their legal and financial advisors, and was negotiated in good faith and at arms’

         length. The proposed postpetition financing proposes certain highly favorable terms, including

         that the DIP Lender will not be charging the Debtors fees and no post-petition debt service

         payments and avoids a potentially costly and uncertain priming fight. Thus, the Debtors have

         determined that the DIP Facility provides the best opportunity available to the Debtors under the


01:24604637.5


                                                         31
                        Case 19-11396-MFW           Doc 12    Filed 06/24/19   Page 32 of 122



         circumstances to fund the Chapter 11 Cases. Therefore, the Debtors submit that the requirement

         of section 364 of the Bankruptcy Code that alternative credit on more favorable terms be

         unavailable to the Debtors is satisfied.

         II.      The Debtors Should Be Authorized to Use the Cash Collateral.

                  35.    Section 363 of the Bankruptcy Code generally governs the use of estate property.

         Section 363(c)(2)(A) of the Bankruptcy Code permits a debtor-in-possession to use cash

         collateral with the consent of the secured party. Here, Hark and GenNx360 consent to the

         Debtors’ use of the Cash Collateral, subject to the terms and limitations set forth in the Interim

         Order.

                  36.    Section 363(e) of the Bankruptcy Code provides for adequate protection of

         interests in property when a debtor uses cash collateral.       Further, section 362(d)(1) of the

         Bankruptcy Code provides for adequate protection of interests in property due to the imposition

         of the automatic stay. See In re Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996) (en banc).

         While section 361 of the Bankruptcy Code provides examples of forms of adequate protection,

         such as granting replacement liens and administrative claims, courts decide what constitutes

         sufficient adequate protection on a case-by-case basis. See, e.g., In re Swedeland Dev. Grp.,

         Inc., 16 F.3d 552, 564 (3d Cir. 1994) (explaining that the “determination of whether there is

         adequate protection is made on a case by case basis”).

                  37.    As set forth above, under the terms of the Interim Order, the Debtors have agreed

         to provide the Prepetition Secured Parties with a variety of adequate protection measures to

         protect against the postpetition diminution in value of the Cash Collateral resulting from the use,

         sale, or lease of the Cash Collateral by the Debtors and the imposition of the automatic stay,

         including (i) replacement security interests and liens, (ii) administrative expense claims under

         sections 503(b) and 507(a)(2) of the Bankruptcy Code, subject to the payment in full of amounts
01:24604637.5


                                                             32
                         Case 19-11396-MFW       Doc 12    Filed 06/24/19     Page 33 of 122



         due under the Carve Out and the DIP Facility, and (iii) the bid submitted by the Stalking Horse

         Bidder.

                   38.    The Debtors submit that the proposed adequate protection measures protect the

         Prepetition Secured Parties from any diminution in value to the Cash Collateral. In light of the

         foregoing, the Debtors further submit, and the Prepetition Secured Parties agree, that the

         proposed adequate protection to be provided for the benefit of the Prepetition Secured Parties is

         appropriate and sufficient. Thus, the proposed adequate protection is not only necessary to

         protect against any diminution in value, but is fair and appropriate under the circumstances of the

         Chapter 11 Cases to ensure the Debtors use of Cash Collateral, subject to the terms and

         limitations set forth in the Interim Order.

         III.      The Debtors Should Be Authorized to Pay the Fees Required by the DIP Lender
                   Under the DIP Loan Documents.

                   39.    Pursuant to the DIP Note and the proposed Interim Order, the Debtors have

         agreed to pay the reasonable prepetition and postpetition fees and expenses of the attorneys and

         advisors for the DIP Lender. The proposed postpetition financing otherwise proposes certain

         highly favorable terms, including that the DIP Lender will not be charging the Debtors any fee in

         connection with the extension of credit. The Debtors have agreed to pay attorneys’ fees and

         expenses in connection with the following:

                          (a)    any amendment, modification or waiver of, consent with respect to, or
                                 termination or enforcement of, any of the Loan Documents or advice in
                                 connection with the administration of the Loans made pursuant thereto or
                                 the DIP Lender’s rights thereunder;
                          (b)    the review of pleadings and documents related to the Chapter 11 Cases
                                 and any subsequent Chapter 7 cases, attendance at meetings or hearings
                                 related to the Chapter 11 Cases and any subsequent Chapter 7 cases, and
                                 general monitoring of the Chapter 11 Cases and any subsequent Chapter 7
                                 cases;
                          (c)    any litigation, contest, dispute, suit, proceeding, or action (whether
                                 instituted by the DIP Lender, the Borrower, a Guarantor, or any other
01:24604637.5


                                                          33
                      Case 19-11396-MFW         Doc 12     Filed 06/24/19     Page 34 of 122



                               Person, and whether as a party, witness, or otherwise) in any way relating
                               to the Collateral, any of the Loan Documents, or any other agreement to
                               be executed or delivered in connection herewith or therewith, including
                               any litigation, contest, dispute, suit, case, proceeding, or action, and any
                               appeal or review thereof, in connection with a case commenced by or
                               against the Borrower, a Guarantor or any other Person that may be
                               obligated to the DIP Lender by virtue of the Loan Documents, including
                               any such litigation, contest, dispute, suit, proceeding, or action arising in
                               connection with any work-out or restructuring of the Loans during the
                               pendency of one or more Events of Default;
                        (d)    any attempt to enforce any remedies of the DIP Lender against the
                               Borrower, the Guarantor, or any other Person that may be obligated to the
                               DIP Lender by virtue of any of the Loan Documents, including any such
                               attempt to enforce any such remedies in the course of any work-out or
                               restructuring of the Loans during the pendency of one or more Events of
                               Default;
                        (e)    any work-out or restructuring of the Loans during the pendency of one or
                               more Events of Default; and
                        (f)    any efforts to (i) monitor the Loans or any of the other Obligations, (ii)
                               evaluate, observe or assess the Borrower, Guarantor, or their respective
                               affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
                               liquidate, or otherwise dispose of any of the Collateral.
                The Debtors, in consultation with their advisors, believe that the payment of the fees and

         expenses of the advisors to the DIP Lender are an integral component of the overall terms of the

         DIP Facility, were required by the DIP Lender as consideration for the extension of postpetition

         financing, and are reasonable and customary for similar transactions. Accordingly, the Court

         should authorize the Debtors to pay the fees and expenses of advisors provided under the DIP

         Loan Documents in connection with entering into those agreements.

         IV.    The DIP Lender Should Be Deemed a Good-Faith Lender Under Section 364(e).

                40.     Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

         collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

         authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

         appeal. Section 364(e) of the Bankruptcy Code provides that:


01:24604637.5


                                                         34
                      Case 19-11396-MFW          Doc 12     Filed 06/24/19      Page 35 of 122



                        The reversal or modification on appeal of an authorization under
                        this section [364 of the Bankruptcy Code] to obtain credit or incur
                        debt, or of a grant under this section of a priority or a lien, does not
                        affect the validity of any debt so incurred, or any priority or lien so
                        granted, to an entity that extended such credit in good faith,
                        whether or not such entity knew of the pendency of the appeal,
                        unless such authorization and the incurring of such debt, or the
                        granting of such priority or lien, were stayed pending appeal.

         11 U.S.C. § 364(e). As explained herein, in the First Day Declaration and the DIP Declaration,

         the DIP Loan Documents are the result of (a) the Debtors’ reasonable and informed

         determination that the DIP Lender offered the most favorable terms on which to obtain vital

         postpetition financing, and (b) extended arm’s-length, good-faith negotiations between the

         Debtors and the DIP Lender. The Debtors submit that the terms and conditions of the DIP Loan

         Documents are reasonable and appropriate under the circumstances, and the proceeds of the DIP

         Facility will be used only for purposes that are permissible under the Bankruptcy Code. Further,

         no consideration is being provided to any party to the DIP Loan Documents other than as

         described herein. Accordingly, the Court should find that the DIP Lender is a “good faith”

         lender within the meaning of section 364(e) of the Bankruptcy Code and is entitled to all of the

         protections afforded by that section.

         V.     The Automatic Stay Should Be Modified on a Limited Basis.

                41.     The proposed Interim Order provides that the automatic stay provisions of section

         362 of the Bankruptcy Code will be modified to permit (i) the Debtors to grant the DIP Liens and

         the DIP Superpriority Claims, and to perform such acts as the DIP Lender may request to assure

         the perfection and priority of the DIP Liens, (ii) the Debtors to take all appropriate action to grant

         the replacement liens and to take all appropriate action to ensure that such replacement liens are

         perfected and maintain the priority set forth in the Interim Order, (iii) the Debtors to incur all

         liabilities and obligations to the DIP Lender as contemplated under the DIP Loan Documents,

01:24604637.5


                                                          35
                      Case 19-11396-MFW          Doc 12    Filed 06/24/19     Page 36 of 122



         (iv) the Debtors to pay all amounts referred to, required under, in accordance with, and subject to

         the Interim Order and the DIP Loan Documents, and (v) the implementation of the terms of the

         Interim Order.

                42.       Stay modifications of this kind are ordinary and standard features of debtor-in-

         possession financing arrangements and, in the Debtors’ business judgment, are reasonable and

         fair under the circumstances of the Chapter 11 Cases. See, e.g., In re Charming Charlie, LLC,

         No. 17-12906 (CSS) (Bankr. D. Del. Dec. 12, 2017) (modifying automatic stay as necessary to

         effectuate the terms of the order); In re Magnum Hunter Res. Corp., No. 15-12533 (KG) (Bankr.

         D. Del. Dec. 15, 2015) (terminating automatic stay after event of default).

         VI.    Failure to Obtain Immediate Interim Access to the DIP Facility and Cash Collateral
                Would Cause Immediate and Irreparable Harm.

                43.       Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

         obtain credit pursuant to section 364 of the Bankruptcy Code or to use cash collateral pursuant to

         section 363 of the Bankruptcy Code may not be commenced earlier than 14 days after the service

         of such motion. Upon request, however, the Court may conduct a preliminary, expedited hearing

         on the motion and authorize the obtaining of credit and use of cash collateral to the extent

         necessary to avoid immediate and irreparable harm to a debtor’s estate.

                44.       The Debtors request that the Court conduct a hearing to consider entry of the

         Interim Order authorizing the Debtors, from and after entry of the Interim Order until the Final

         Hearing, to receive initial funding under the DIP Facility. The Debtors require the initial

         funding, in the amount of $3,000,000 under the DIP Facility, prior to the Final Hearing and entry

         of the Final Order to continue operating, pay their administrative expenses and implement the

         relief requested in the Debtors’ other “first day” motions. Absent receipt of the initial funding

         amount and access to cash collateral, the Debtors will be unable to, among other things, pay

01:24604637.5


                                                          36
                       Case 19-11396-MFW          Doc 12     Filed 06/24/19      Page 37 of 122



         employee wages. Accordingly, this relief will enable the Debtors to preserve and maximize

         value and avoid immediate and irreparable harm and prejudice to their estates and all parties in

         interest, pending the Final Hearing.

                                        REQUEST FOR FINAL HEARING

                 45.    Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

         the Court set a date for the Final Hearing that is as soon as practicable and fix the time and date

         prior to the Final Hearing for parties to file objections to this motion.

                              SATISFACTION OF BANKRUPTCY RULE 6003(b)

                 46.    Pursuant to Bankruptcy Rule 6003(b), any motion seeking to use property of the

         estate pursuant to section 363 of the Bankruptcy Code or to satisfy prepetition claims within

         twenty-one days of the Petition Date requires the Debtors to demonstrate that such relief “is

         necessary to avoid immediate and irreparable harm.” Fed. R. Bankr. P. 6003(b). As set forth

         above, absent access to the DIP Facility, the Debtors will be unable to pay, among other things,

         their employees and providers of parts and services, and will be unable to service their

         customers. Such a situation would leave the Debtors with no alternative but to immediately

         cease operating and convert the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy

         Code.

                 47.    Accordingly, the Debtors respectfully submit that Bankruptcy Rule 6003 has been

         satisfied.

                                 WAIVER OF BANKRUPTCY RULES 6004(h)

                 48.    Pursuant to Bankruptcy Rule 6004(h), “[a]n order authorizing the use, sale, or

         lease of property other than cash collateral is stayed until the expiration of 14 days after entry of

         the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h). As described above,

         the relief that the Debtors seek in this Motion is necessary for the Debtors to operate their
01:24604637.5


                                                           37
                       Case 19-11396-MFW         Doc 12     Filed 06/24/19     Page 38 of 122



         businesses without interruption and to preserve value for their estates.

                49.     For this reason and those set forth above, the Debtors submit that cause exist to

         justify a waiver of the fourteen-day stay imposed by Bankruptcy Rule 6004(h), to the extent

         applicable.

                                                      NOTICE

                50.     Notice of this Motion shall be provided to: (i) the Office of the United States

         Trustee for the District of Delaware; (ii) the Office of the United States Attorney for the District

         of Delaware; (iii) the Internal Revenue Service; (iv) the Debtors’ thirty (30) largest unsecured

         creditors; and (v) counsel to the Debtors’ prepetition and proposed postpetition secured lenders

         and agents; (vi) all parties known to have asserted a lien or security interest in the Debtors’

         property and (vii) the Debtors’ Banks. Notice of this Motion and any order entered hereon will

         be served in accordance with Local Rule 9013-1(m). In light of the nature of the relief requested

         herein, the Debtors submit that no other or further notice is necessary.

                                                  CONCLUSION

                WHEREFORE, the Debtors respectfully request that the Court enter the proposed DIP

         Orders, granting the relief requested herein and such other and further relief as the Court may

         deem just and proper.




01:24604637.5


                                                          38
                    Case 19-11396-MFW   Doc 12    Filed 06/24/19   Page 39 of 122



         Dated: June 24, 2019           /s/ Sean T. Greecher
                                        Pauline K. Morgan (Bar No. 3650)
                                        Sean T. Greecher (Bar No. 4484)
                                        Joseph M. Mulvihill (Bar No. 6061)
                                        Jared W. Kochenash (Bar No. 6557)
                                        YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Tel: (302) 571-6600
                                        Fax: (302) 571-1253

                                        Proposed Counsel to Debtors and Debtors in Possession




01:24604637.5


                                                 39
                Case 19-11396-MFW   Doc 12   Filed 06/24/19   Page 40 of 122



                                      EXHIBIT 1

                                Proposed Interim Order




01:24604637.5
               Case 19-11396-MFW               Doc 12       Filed 06/24/19         Page 41 of 122



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

HDR Holding, Inc., et al.,1                                   Case No. 19-11396 (MFW)

                                    Debtors.                  (Jointly Administered)
                                                              Ref. Docket No. ________


      INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364 AND 507,
      BANKRUPTCY RULES 2002, 4001, 6004 AND 9014 AND LOCAL BANKRUPTCY
      RULE 4001-2 (I) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION
       SENIOR SECURED SUPERPRIORITY FINANCING, (II) AUTHORIZING THE
          DEBTORS’ LIMITED USE OF CASH COLLATERAL, (III) GRANTING
        ADEQUATE PROTECTION TO THE PREPETITION SECURED PARTIES,
    (IV) SCHEDULING A FINAL HEARING, AND (V) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”) of the above referenced debtors and debtors in

possession (collectively, the “Debtors”) in the above-referenced chapter 11 cases (the “Chapter

11 Cases”), for entry of an interim order (this “Interim Order”) and a final order (“Final Order”),

pursuant to sections 105, 361, 362, 363, 364 and 507 of title 11 of the United States Code, 11

U.S.C. §§ 101, et seq. (as amended, the “Bankruptcy Code”), Rules 2002, 4001, 6004 and 9014

of the Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), and Rule

4001-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”), seeking, inter alia:

         (i)      authorization for (a) the Debtors, including Schramm, Inc., a Pennsylvania
                  corporation (the “Borrower”), to obtain up to $6,000,000.00 in principal
                  amount of postpetition financing (the “DIP Facility”), and to access up to
                  $3,000,000.00 in the interim and pending a final hearing all on the terms and
                  conditions set forth in this Interim Order and that certain Debtor-in-Possession
                  Delayed Draw Term Loan Promissory Note (the “DIP Note,” substantially in

1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
HDR Holding, Inc. (2015) and Schramm, Inc. (0480). The Debtors’ mailing address is 800 E. Virginia Ave., West
Chester, PA 19380.
.




AmericasActive:13694729.8
                Case 19-11396-MFW          Doc 12         Filed 06/24/19    Page 42 of 122



                 the form attached hereto as Exhibit A and together with this Interim Order,
                 and all appendices, exhibits or schedules hereto and to the DIP Note,
                 including, without limitation, the DIP Budget (as defined below) as the same
                 may be amended, restated, or supplemented from time to time in accordance
                 with the terms hereof and thereof, collectively, the “DIP Loan Documents”),2
                 among the Borrower, HDR Holding, Inc., a Delaware corporation (the
                 “Guarantor”) and Schramm II Inc., a Delaware corporation (with its
                 successors and assigns, collectively, the “DIP Lender”), and (b) the Guarantor
                 to guaranty the Borrower’s obligations in respect of the DIP Loans and all
                 other obligations and indebtedness of the Borrower under or arising in
                 connection with the DIP Loan Documents;

        (ii)     authorization for the Debtors to, subject to the Carve-Out (defined below) and
                 Permitted Prior Senior Liens, grant security interests, liens, and superpriority
                 claims (including a superpriority administrative claim pursuant to sections
                 364(c)(1), 503(b) and 507(b) of the Bankruptcy Code, liens pursuant to
                 sections 364(c)(2) and 364(c)(3) of the Bankruptcy Code and priming liens
                 pursuant to section 364(d) of the Bankruptcy Code) to the DIP Lender to
                 secure all obligations of the Debtors under and with respect to the DIP Facility
                 (collectively, the “DIP Obligations”), including, subject to entry of the Final
                 Order, on the proceeds and property recovered in respect of the Debtors’
                 claims and causes of action (but not on the actual claims and causes of action)
                 arising under Chapter 5 of the Bankruptcy Code, including sections 544, 545,
                 547, 548, and 550 or any other similar state or federal law (collectively, the
                 “Avoidance Action Proceeds”);

        (iii)    authorization for the Debtors, pursuant to sections 105, 361, 362, 363, and 507
                 of the Bankruptcy Code to use cash collateral, as such term is defined in
                 section 363(a) of the Bankruptcy Code (“Cash Collateral”, which shall not
                 include loan proceeds of the DIP Facility), and all other Prepetition Collateral
                 (defined below), in accordance with the terms of this Interim Order and the
                 DIP Budget, as provided herein;

        (iv)     to, subject to the Carve-Out and any Permitted Prior Senior Liens, provide
                 Adequate Protection of the liens and security interests (such liens and security
                 interests, the “Prepetition Liens”) of the prepetition lenders (such financial
                 institutions in such capacities, the “Prepetition Lenders”) under that certain
                 Amended and Restated Credit Agreement, dated as of March 23, 2016 (as
                 amended, restated, supplemented or otherwise modified from time to time, the
                 “Credit Agreement”, and together with any other agreements, instruments,
                 notes, guaranties, and other documents related thereto, collectively, the
                 “Prepetition Financing Documents”)), among the Borrower, the Guarantor,
                 the various institutions from time to time party thereto as Prepetition Lenders,
                 and Hark Capital I, LP (f/k/a Enhanced Credit Supported Loan Fund, LP), as

2
 Capitalized terms not otherwise defined herein shall have the meaning ascribed to those terms in the DIP Loan
Documents.


                                                      2
AmericasActive:13694729.8
                Case 19-11396-MFW        Doc 12       Filed 06/24/19   Page 43 of 122



                 Agent (in such capacity, the “Agent”, and together with the Prepetition
                 Lenders, collectively, the “Prepetition Secured Parties”), which Prepetition
                 Liens are being consensually primed by the DIP Facility, as more fully set
                 forth in this Interim Order;

        (v)      modification of the automatic stay imposed under section 362 of the
                 Bankruptcy Code to the extent necessary to implement and effectuate the
                 terms and provisions of this Interim Order and the Final Order;

        (vi)     that this Court hold an interim hearing (the “Interim Hearing”) to consider the
                 relief sought in the Motion and entry of the proposed Interim Order;

        (vii)    that this Court schedule a final hearing (the “Final Hearing”) to consider entry
                 of the Final Order granting the relief requested in the Motion on a final basis;
                 and

        (viii)   waiver of any applicable stay with respect to the effectiveness and
                 enforceability of the Interim Order or the Final Order (including a waiver
                 pursuant to Bankruptcy Rule 6004(h));

and the Interim Hearing having been held by this Court on June [__], 2019; and pursuant to

Bankruptcy Rule 4001 and Local Rule 4001-2, due and sufficient notice of the Motion and the

relief sought at the Interim Hearing having been given under the particular circumstances by the

Debtors; this Court having considered the Motion and all pleadings related thereto, including the

record made by the Debtors at the Interim Hearing; and after due deliberation and consideration,

and good and sufficient cause appearing therefor:

        THE COURT HEREBY FINDS AS FOLLOWS:

        A.       On June 24, 2019 (the “Petition Date”), each Debtor filed with this Court a

voluntary petition for relief under chapter 11 of the Bankruptcy Code.            The Debtors are

continuing to operate their respective businesses and manage their respective properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

        B.       No official committee of unsecured creditors (“Committee”), as provided for

under section 1102 of the Bankruptcy Code, has been appointed in the Chapter 11 Cases.




                                                  3
AmericasActive:13694729.8
              Case 19-11396-MFW          Doc 12       Filed 06/24/19   Page 44 of 122



        C.       Subject to Paragraph 17 below, without prejudice to the rights, if any, of any other

party, the Debtors admit, stipulate, and agree that: as of the Petition Date, the Debtors were

indebted and liable, without defense, counterclaim, or offset of any kind to the Prepetition

Secured Parties under the Prepetition Financing Documents, including under (i) Term Loan A in

the amount not less than $5,347,722.47 plus any other accrued and accruing unpaid Obligations

thereunder, including interest, fees and expenses (including legal fees and expenses), (ii) Term B

Loan in the amount not less than $6,500,000.00 plus any other accrued and accruing unpaid

Obligations thereunder, including interest, fees and expenses (including legal fees and expenses),

and (ii) Term C Loan in the amount not less than $6,000,000.00 plus any other accrued and

accruing unpaid Obligations thereunder, including interest, fees and expenses (including legal

fees and expenses). All obligations of the Debtors arising under the Credit Agreement or any

other Prepetition Financing Documents, including all loans, advances, debts, liabilities, principal,

interest, fees, charges, expenses, and obligations for the performance of covenants, tasks, or

duties or for the payment of monetary amounts owing to the Prepetition Secured Parties by the

Debtors, of any kind or nature, whether or not evidenced by any note, agreement, or other

instrument, shall be referred to herein collectively as the “Prepetition Secured Obligations”. The

Prepetition Secured Obligations are secured by the security interests granted in those certain

Security Documents (as defined in the Credit Agreement, as amended, restated, supplemented, or

otherwise modified from time to time), pursuant to which each Debtor granted to the Agent, for

the benefit of the Prepetition Secured Parties, to secure such Debtor’s Prepetition Secured

Obligations, a first priority security interest in the Collateral (as defined in the Credit Agreement

and referred to in this Interim Order as the “Prepetition Collateral”), including (i) all Accounts;

(ii) all cash and Cash Equivalents; (iii) all Chattel Paper (including Electronic Chattel Paper);




                                                  4
AmericasActive:13694729.8
              Case 19-11396-MFW         Doc 12       Filed 06/24/19   Page 45 of 122



(iv) all Commercial Tort Claims as set forth on Schedule 3.16(d) to the Credit Agreement (as

updated from time to time in accordance with the Credit Agreement); (v) all Copyright Licenses;

(vi) all Copyrights; (vii) all Deposit Accounts; (viii) all Documents; (ix) all Equipment; (x) all

Fixtures; (xi) all General Intangibles; (xii) all Goods; (xiii) all Instruments; (xiv) all Inventory;

(xv) all Investment Property; (xvi) all Letter-of-Credit Rights; (xvii) all Material Contracts and

all such other agreements, contracts, leases, licenses, tax sharing agreements, or hedging

arrangements now or hereafter entered into by an Obligor (as defined in the Credit Agreement),

as such agreements may be amended or otherwise modified from time to time (collectively, the

“Assigned Agreements”), including without limitation, (A) all rights of an Obligor to receive

moneys due and to become due under or pursuant to the Assigned Agreements, (B) all rights of

an Obligor to receive proceeds of any insurance, indemnity, warranty, or guaranty with respect to

the Assigned Agreements, (C) claims of an Obligor for damages arising out of or for breach of or

default under the Assigned Agreements, and (D) the right of an Obligor to terminate the

Assigned Agreements, to perform thereunder, and to compel performance and otherwise exercise

all remedies thereunder; (xviii) all Patent Licenses; (xix) all Patents; (xx) all Payment

Intangibles; (xxi) all Securities Accounts; (xxii) all Software; (xxiii) all Supporting Obligations;

(xxiv) all Trademark Licenses; (xxv) all Trademarks; (xxvi) all books, records, ledger cards,

files, correspondence, computer programs, tapes, disks, and related data processing software

(owned by such Obligor or in which it has an interest) that at any time evidence or contain

information relating to any Collateral or are otherwise necessary or helpful in the collection

thereof or realization thereupon; (xxvii) all other personal property of any kind or type

whatsoever owned by such Obligor; and (xxviii) to the extent not otherwise included, all

Accessions, Proceeds and products of any and all of the foregoing.




                                                 5
AmericasActive:13694729.8
              Case 19-11396-MFW         Doc 12       Filed 06/24/19   Page 46 of 122



        F.       The Debtors have an immediate and critical need to obtain postpetition financing

under the DIP Facility and to use Cash Collateral, among other things, to fund working capital

requirements, costs, and expenses of administration of the Chapter 11 Cases and fees and

expenses relating to the DIP Facility during the pendency of the Chapter 11 Cases. Without

access to the DIP Facility and the continued use of Cash Collateral to the extent authorized

pursuant to this Interim Order, the Debtors and their estates would suffer immediate and

irreparable harm. The Debtors do not have sufficient available sources of working capital and

financing to operate their businesses or maintain their properties in the ordinary course of

business without access to the DIP Facility and the authorized use of Cash Collateral.

        G.       In light of the Debtors’ circumstances, the Debtors would be unable to obtain (i)

adequate unsecured credit allowable either (a) under sections 364(b) and 503(b)(1) of the

Bankruptcy Code, or (b) under section 364(c)(1) of the Bankruptcy Code, (ii) adequate credit

secured by (x) a senior lien on unencumbered assets of their estates under section 364(c)(2) of

the Bankruptcy Code, and (y) a junior lien on encumbered assets under section 364(c)(3) of the

Bankruptcy Code, or (iii) secured credit under section 364(d)(1) of the Bankruptcy Code from

sources other than the DIP Lender on terms more favorable than the terms of the DIP Facility.

The only viable source of secured credit available to the Debtors, other than the use of Cash

Collateral, is the DIP Facility. The Debtors require both additional financing under the DIP

Facility and the continued use of Cash Collateral under the terms of this Interim Order to satisfy

their postpetition liquidity needs.

        H.       The DIP Lender has indicated a willingness to provide the Debtors with certain

financing commitments, but solely on the terms and conditions set forth in this Interim Order and

in the DIP Loan Documents. Accordingly, after considering all of their practical alternatives, the




                                                 6
AmericasActive:13694729.8
              Case 19-11396-MFW          Doc 12       Filed 06/24/19   Page 47 of 122



Debtors have concluded, in an exercise of their sound business judgment, that the financing to be

provided by the DIP Lender pursuant to the terms of this Interim Order and the DIP Loan

Documents represents the best financing currently available to the Debtors.

         I.      The consent of the Prepetition Secured Parties to the priming of their liens by the

DIP Liens, the Carve-Out, and use of the Prepetition Collateral, including Cash Collateral, by the

Debtors, is limited to this Interim Order and the DIP Facility presently before this Court and

shall not extend to any other postpetition financing or to any modified version of this DIP

Facility with any party other than the DIP Lender. Furthermore, the consent of the Prepetition

Secured Parties to the priming of their liens by the DIP Liens, the Carve-Out, and use of the

Prepetition Collateral, including Cash Collateral, by the Debtors does not constitute, and shall

not be construed as constituting, an acknowledgment or stipulation by the Prepetition Secured

Parties that their interests in the Prepetition Collateral are adequately protected pursuant to this

Interim Order or otherwise, provided, however, the Prepetition Secured Parties agree that the

Adequate Protection granted to the Prepetition Secured Parties in this Interim Order is reasonable

and calculated to protect the interests of the Prepetition Secured Parties, subject to the rights of

the Prepetition Secured Parties to seek a modification of such Adequate Protection, as set forth

below.

         J.      The security interests and liens granted pursuant to this Interim Order to the DIP

Lender are appropriate under section 364(d) of the Bankruptcy Code because, among other

things, (i) such security interests and liens do not impair the interests of any holder of a valid,

perfected, prepetition security interest or lien in the property of the Debtors’ estates, (ii) the

holders of such valid, perfected, prepetition security interests and liens have consented to the

security interests and priming liens granted pursuant to this Interim Order to the DIP Lender or




                                                  7
AmericasActive:13694729.8
              Case 19-11396-MFW        Doc 12        Filed 06/24/19   Page 48 of 122



(iii) the interests of any holder of a valid, perfected, prepetition security interest or lien are

otherwise adequately protected.

        K.       Good cause has been shown for immediate entry of this Interim Order pursuant to

Bankruptcy Rules 4001(b)(2) and (c)(2) and Local Rule 4001-2(b).                In particular, the

authorization granted herein for the Debtors to execute the DIP Loan Documents, to continue

using the Prepetition Collateral, including Cash Collateral, and to obtain interim financing,

including on a priming lien basis, is necessary to avoid immediate and irreparable harm to the

Debtors and their estates. Entry of this Interim Order is in the best interest of the Debtors, their

estates and creditors. The terms of the DIP Loan Documents (including the Debtors’ continued

use of the Prepetition Collateral, including Cash Collateral) are fair and reasonable under the

circumstances, reflect the Debtors’ exercise of prudent business judgment consistent with their

fiduciary duties, and are supported by reasonably equivalent value and fair consideration for the

Prepetition Secured Parties’ consent thereto.

        L.       The Debtors, the DIP Lender, and the Agent have negotiated the terms and

conditions of the DIP Loan Documents (including the Debtors’ continued use of the Prepetition

Collateral, including Cash Collateral) and this Interim Order in good faith and at arm’s length.

Any credit extended and loans made to the Debtors pursuant to this Interim Order shall be, and

hereby are, deemed to have been extended, issued, or made, as the case may be, in “good faith”

within the meaning of section 364(e) of the Bankruptcy Code. The Prepetition Secured Parties

are entitled to receive Adequate Protection as set forth herein pursuant to sections 361, 362, 363,

and 364 of the Bankruptcy Code for any diminution in the value of their respective interests in

the Prepetition Collateral, including Cash Collateral, resulting from the automatic stay or the




                                                 8
AmericasActive:13694729.8
              Case 19-11396-MFW               Doc 12        Filed 06/24/19      Page 49 of 122



Debtors’ use, sale, or lease of the Prepetition Collateral, including Cash Collateral, during the

Chapter 11 Cases.

        M.       The Debtors acknowledge, represent, stipulate, and agree, that, (i) subject to the

entry of this Interim Order, the Debtors have obtained all known authorizations, consents, and

approvals necessary from, and have made all known filings with and given all known notices to,

all federal, state, and local governmental agencies, authorities, and instrumentalities required to

be obtained, made, or given by the Debtors in connection with the execution, delivery,

performance, validity, and enforceability of the DIP Loan Documents; and (ii) due to the

commencement of these Chapter 11 Cases, the Debtors are in default with respect to their

Prepetition Secured Obligations and an Event of Default has occurred under the Prepetition

Financing Documents.

        N.       Based on the foregoing, and upon the record made before this Court at the Interim

Hearing, and good and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:3

        1.       Jurisdiction and Venue.           Consideration of the Motion constitutes a “core-

proceeding” as defined in 28 U.S.C. § 157(b)(2).                   This Court has jurisdiction over this

proceeding and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and 1334.

Venue for the Chapter 11 Cases and the proceedings on the Motion is proper in this district

pursuant to 28 U.S.C. §§ 1408 and 1409.

        2.       Notice. On the Petition Date, the Debtors filed the Motion with this Court and

pursuant to Bankruptcy Rules 2002, 4001, and 9014, and the Local Bankruptcy Rules of this


3
 Pursuant to Bankruptcy Rule 7052, findings of fact shall be construed as conclusions of law and conclusions of law
shall be construed as findings of fact.




                                                        9
AmericasActive:13694729.8
              Case 19-11396-MFW             Doc 12    Filed 06/24/19    Page 50 of 122



Court, the Debtors provided notice of the Motion and the Interim Hearing by electronic mail,

facsimile, hand delivery, or overnight delivery to the following parties or to their counsel as

indicated below: (i) the Office of the United States Trustee for this District (the “U.S. Trustee”);

(ii) the Debtors’ thirty (30) largest unsecured creditors on a consolidated basis; (iii) counsel to

the DIP Lender and the Agent; (iv) all other known parties with liens of record on assets of the

Debtors as of the Petition Date; (v) the local office for the Internal Revenue Service; and (vi) any

party having filed requests for notice in the Chapter 11 Cases (collectively, (i)-(vi), the “Notice

Parties”). Given the nature of the relief sought in the Motion, this Court concludes that the form,

scope, and timing of the foregoing notice complies with the Bankruptcy Code, the Bankruptcy

Rules, the Local Rules, and any other applicable law, and, under the circumstances, no further

notice relating to the Interim Hearing or Motion is necessary or required.

        3.       The DIP Budget.

                 (a)        Subject to and in accordance with the terms of the DIP Note, the Borrower

shall from time to time as set forth below prepare and provide to the DIP Lender a rolling 13-

week cash flow forecast setting forth on a line item basis the Debtors’ projected cash receipts and

cash disbursements on a weekly basis, substantially in the form of the initial budget annexed

hereto as Exhibit B (the initial budget and each subsequent budget, a “DIP Budget”). The

Borrower may use the proceeds of the DIP Facility and Cash Collateral, for the purposes and up

to the amounts set forth in the DIP Budget, together with Permitted Variances (defined in the

DIP Note) subject to the terms and conditions set forth in the DIP Note and this Interim Order.

No later than 5:00 p.m. (New York time) on Tuesday of each calendar week, commencing on

July 2, 2019, the Debtors shall provide the DIP Lender and the Agent with a report (the “DIP

Budget Variance Report”) of the aggregate variance between actual disbursements and projected




                                                     10
AmericasActive:13694729.8
              Case 19-11396-MFW           Doc 12    Filed 06/24/19      Page 51 of 122



disbursements as set forth in the DIP Budget for the most recently ended Applicable Period.

Subject to a Permitted Variance, the Debtors’ actual disbursements during an Applicable Period

shall not exceed those projected in the DIP Budget for such Applicable Period. Except with

respect to fees and expenses of Retained Professionals (as hereinafter defined), the amount of the

DIP Facility and Cash Collateral authorized to be used hereby shall not exceed the amounts

reflected in the DIP Budget (together with Permitted Variances), which shall be in form and

substance satisfactory to the DIP Lender for the time period set forth therein, but in no event

beyond the Maturity Date. Except as expressly provided for herein, this Order does not create

any rights for the benefit of any third party, whether as direct, indirect, or incidental beneficiary.

                 (b)        The DIP Budget may be amended, supplemented, extended, or otherwise

modified from time to time in any manner as to which Debtors and the DIP Lender mutually

agree in writing without further order of this Court; provided that notice of any amendments

shall be given to the U.S. Trustee and counsel to any Committee.

        4. Reports. The Debtors shall promptly provide any DIP Budget Variance Report and

any modified DIP Budget to the U.S. Trustee and counsel to any Committee; provided, however,

the Debtors may take appropriate actions with respect to confidentiality of any portion of the DIP

Budget and DIP Budget Variance Report.

        5.       Use of Prepetition Collateral (including Cash Collateral). Immediately upon entry

of this Interim Order, the Debtors are authorized to use Cash Collateral, subject to and as set

forth in the DIP Budget, this Interim Order, and the DIP Loan Documents. The Debtors are

further authorized to use the Prepetition Collateral (including Cash Collateral) during the period

from the Petition Date through and including the Maturity Date in accordance with the terms and




                                                   11
AmericasActive:13694729.8
              Case 19-11396-MFW            Doc 12    Filed 06/24/19   Page 52 of 122



conditions of this Interim Order; provided, that the Prepetition Secured Parties are granted

Adequate Protection as set forth in this Interim Order.

        6.       Borrowing Authorization.

                 (a)        [Reserved].

                 (b)        The DIP Facility. The Debtors are authorized to enter into and perform

the transactions contemplated in this Interim Order and the DIP Loan Documents and such

additional documents, instruments, and agreements as may be reasonably required by the DIP

Lender to implement the terms or effectuate the purposes of this Interim Order, and to receive

financial accommodations and borrow under the Interim DIP Facility up to $3,000,000.00

subject to the terms set forth in the DIP Note. The DIP Note and the other DIP Loan Documents

shall constitute and are hereby deemed to be the legal, valid, and binding obligations of the

Debtors and each of their respective estates, enforceable in accordance with the terms hereof and

the DIP Loan Documents against each such Debtor, its respective estate, and any successor of

each such Debtor or any representative of the estates (including a trustee, responsible person, or

examiner with expanded powers).               The Debtors are authorized to obtain financial

accommodations pursuant to the terms of the DIP Budget, this Interim Order, the DIP Note, and

the other DIP Loan Documents and the Guarantor is hereby authorized to guaranty such financial

accommodations and borrowings in accordance with the terms of this Interim Order, the DIP

Note, and the other DIP Loan Documents.

                 (c)        Use of Proceeds. The Debtors are authorized to utilize the proceeds of

Loans to fund working capital requirements, costs and expenses of administration of the Chapter

11 Cases, and fees and expenses relating to the DIP Facility during the pendency of the Chapter

11 Cases.




                                                    12
AmericasActive:13694729.8
              Case 19-11396-MFW            Doc 12    Filed 06/24/19   Page 53 of 122



        7.       Due Authorization. The Debtors acknowledge, represent, stipulate, and agree,

and this Court hereby finds and orders, that:

                 (a)        [Reserved].

                 (b)        in entering into the DIP Loan Documents and obtaining the use of Cash

Collateral, and as consideration therefor and for the other accommodations and agreements of the

DIP Lender reflected herein and in the DIP Loan Documents, the Debtors hereby agree that until

such time as all of the DIP Obligations are indefeasibly paid in full in cash and the DIP Note and

DIP Loan Documents are terminated in accordance with the terms thereof, the Debtors shall not

in any way prime or seek to prime the DIP Obligations, the DIP Liens, or the DIP Superpriority

Claims provided to the DIP Lender under this Interim Order by offering a subsequent lender or a

party in interest a superior or pari passu lien or administrative expense pursuant to sections

105(a), 326, 328, 330, 331, 364(c), 364(d), 503, 506, 507, 546(c), 552(b), 726 (other than

expenses of a trustee under section 726(b)) or 1114 of the Bankruptcy Code) or otherwise or

acquiescing thereto except as expressly authorized in the DIP Note (provided, that the DIP Liens,

the DIP Superpriority Claims, the liens of the Prepetition Secured Parties, the Adequate

Protection Liens (defined below), and the Section 507(b) Claims (defined below) of the

Prepetition Secured Parties, shall be subordinate and subject to the Carve-Out (defined below);

                 (c)        the Guarantor is liable for, and hereby absolutely and unconditionally

guarantees to the DIP Lender and its successors and assigns, the full and prompt payment when

due (whether at maturity or earlier, by reason of acceleration or otherwise, and at all times

thereafter) and performance of, all DIP Obligations owed or hereafter owing to the DIP Lender

by the Borrower. The Guarantor agrees that (i) its guarantee obligation hereunder shall be, and

is, absolute and unconditional for all purposes in these Chapter 11 Cases and is a present and




                                                    13
AmericasActive:13694729.8
              Case 19-11396-MFW             Doc 12    Filed 06/24/19    Page 54 of 122



continuing guaranty of payment and performance and not of collection, and (ii) its obligations

under this Interim Order and any DIP Loan Document shall not be discharged until the

indefeasible payment and performance, in full in cash of the DIP Obligations, and the

termination of the lending commitments under the DIP Loan Documents; and

                 (d)        in no event shall the DIP Lender by entering into the DIP Loan

Documents be deemed to be in control of the operations of the Debtors or to be acting as a

“responsible person” or “owner or operator” with respect to the operation or management of the

Debtors, so long as the actions of the DIP Lender do not constitute, within the meaning of 42

U.S.C. § 9601(20)(F), actual participation in the management or operational affairs by the lender

of a vessel or facility owned or operated by a debtor, or otherwise cause liability to arise to the

federal or state government, or the status of responsible person or managing agent to exist under

applicable law (as such terms, or any similar terms, are used in the Comprehensive

Environmental Response, Compensation and Liability Act, sections 9601 et seq. of title 42,

United States Code, as amended, or any similar federal or state statute).

        8.       [Reserved].

        9.       DIP Interest and Payment of Expenses.

                 (a)        The DIP Obligations shall bear interest at the applicable rate (including

any applicable default rate after the occurrence of an Event of Default) set forth in the DIP Loan

Documents, and be due and payable in accordance with this Interim Order and the DIP Loan

Documents, in each case without further notice, motion or application to, order of, or hearing

before this Court.

                 (b)        The Debtors shall pay the reasonable and documented prepetition and

postpetition fees and expenses of the attorneys and advisors (each, a “DIP Lender Advisor”) for




                                                     14
AmericasActive:13694729.8
               Case 19-11396-MFW                Doc 12       Filed 06/24/19         Page 55 of 122



the DIP Lender as provided under the DIP Loan Documents. No attorney or advisor to the DIP

Lender shall be required to file an application seeking compensation for services or

reimbursement of expenses with this Court. Each DIP Lender Advisor seeking compensation for

services or reimbursement of expenses under the DIP Loan Documents, this Interim Order, or a

Final Order shall transmit a reasonably detailed invoice to counsel to the Debtors, the U.S.

Trustee, and the Committee, if any, provided that any such invoice may be reasonably redacted

by the DIP Lender Advisor to protect from disclosure any confidential information or

information otherwise subject to a protective privilege such as attorney-client privilege or

attorney work-product privilege. The Debtors, U.S. Trustee, and the Committee, if any, shall

have ten (10) Business Days in which to raise an objection to the payment of any fees and

expenses of such attorneys and advisors. Upon the expiration of such ten (10) Business Day

period, the Debtors shall promptly pay any portion of such fees and expenses to which no

objection has been interposed. To the extent any objection has been interposed and cannot be

consensually resolved, the dispute will be scheduled for adjudication at the next regularly-

scheduled omnibus hearing in the Chapter 11 Cases.4

         10.      Amendments. Each of the Debtors is expressly authorized and empowered to

enter into amendments, supplements, extensions, or other modifications from time to time in any

manner as to which Debtors and the DIP Lender mutually agree in writing without further order

of this Court; provided, that any material modification or amendment shall be subject to Court

approval following notice of such any material modification or amendment by the Debtors to the

Agent, the U.S. Trustee, counsel to the Committee, if any, and the Rule 2002 service list, which

parties may object to such modification or amendment, in writing, within five (5) Business Days

4
 Subject to the priorities set forth herein, nothing in this Interim Order affects the Agent’s or the Prepetition Secured
Parties’ rights to seek prepetition and postpetition professional fees and other expenses arising under the Prepetition
Financing Document as part of any allowed claim in the Chapter 11 Cases.


                                                          15
AmericasActive:13694729.8
              Case 19-11396-MFW             Doc 12     Filed 06/24/19    Page 56 of 122



from the date of the transmittal of such notice (which, to the extent such contact information for

such parties is known to the Debtors, shall be transmitted by fax or e-mail, and, if not known, by

overnight mail); provided, further, that if such objection is timely provided, then such

modification or amendment shall be permitted only pursuant to an order of this Court, the entry

of which may be sought on an expedited basis.

        11.      Superpriority Claims and DIP Liens. In respect of the DIP Obligations under the

DIP Note, the other DIP Loan Documents and this Interim Order, the DIP Lender is granted the

following with respect to the Debtors, their estates and all DIP Collateral:

                 (a)        a superpriority administrative expense claim pursuant to section 364(c)(1)

Bankruptcy Code with priority over all other administrative expenses pursuant to the Bankruptcy

Code (including the kinds specified in or arising or ordered pursuant to sections 105(a), 326, 328,

330, 331, 503(b), 506(c)(subject to entry of the Final Order), 507, 546(c), 552(b), 726 (other than

expenses of a trustee under section 726(b)), and 1114 of the Bankruptcy Code or otherwise),

which superpriority expenses of the DIP Lender shall be subordinate to the DIP Liens (defined

below) and the Carve-Out (the “DIP Superpriority Claims”); provided that pursuant to applicable

bankruptcy law, the granting of such DIP Superpriority Claims does not affect the status and

superior priority of any liens, including the liens of the DIP Lender, the Prepetition Secured

Parties and the holder of any Permitted Prior Senior Lien (defined below).

                 (b)        a first priority, priming security interest in and lien pursuant to section

364(d)(1) of the Bankruptcy Code on all encumbered property of the Debtors and their estates

(the “Section 364(d)(1) Liens”), which Section 364(d)(1) Liens shall be senior to any existing

liens or claims, subject only to (i) the Carve-Out and (ii) liens on property of the Debtors

(including the proceeds of such property) that are in existence on the Petition Date but only, if




                                                     16
AmericasActive:13694729.8
              Case 19-11396-MFW              Doc 12     Filed 06/24/19      Page 57 of 122



applicable, (A) to the extent a lien on any property is valid, perfected, and not avoidable, (B) the

lien on such property (or the proceeds of such property, as applicable) on the Petition Date is a

valid, perfected, and non-avoidable Permitted Lien (as defined in the Credit Agreement) senior

in priority to the prepetition liens on such property, or (C) valid, non-avoidable liens that are

perfected subsequent to the Petition Date as permitted by section 546(b) of the Bankruptcy Code

(the foregoing clauses (A)-(C) being referred to collectively as the “Permitted Prior Senior

Liens”);

                 (c)        a first priority security interest and lien pursuant to section 364(c)(2) of the

Bankruptcy Code on all unencumbered property of the Debtors (the “Section 364(c)(2) Liens”),

including, subject to entry of the Final Order, Avoidance Action Proceeds, which Section

364(c)(2) Liens shall be subject only to the Carve-Out; and

                 (d)        a junior security interest and lien pursuant to section 364(c)(3) of the

Bankruptcy Code on all property of the Debtors and their estates that is subject to a Permitted

Prior Senior Lien (collectively, the “Section 364(c)(3) Liens”), which Section 364(c)(3) Liens

are also subject to the Carve-Out. The Section 364(d)(1) Liens, Section 364(c)(2) Liens, and

Section 364(c)(3) Liens shall be collectively referred to as the “DIP Liens.”

        12.      DIP Collateral. The DIP Liens of the DIP Lender under the DIP Loan Documents

and as approved and perfected by this Interim Order include, inter alia, liens upon and security

interests in (i) all of those items and types of collateral in which security interests may be created

under Article 9 of the Uniform Commercial Code, (ii) to the extent not expressly prohibited by

law or contract, all of those items and types of collateral not governed by Article 9 of the

Uniform Commercial Code, including, without limitation, licenses issued by any federal or state

regulatory authority, any leasehold or other real property interests, and commercial tort claims of




                                                      17
AmericasActive:13694729.8
              Case 19-11396-MFW            Doc 12     Filed 06/24/19   Page 58 of 122



the Debtors, (iii) any and all other collateral of any nature or form, and (iv) the products, rents,

offspring, profits, and proceeds of any of the foregoing (collectively, (i)-(iv), the “DIP

Collateral”). None of the DIP Obligations, DIP Liens, or DIP Superpriority Claims shall (a) be

subject to or pari passu with any lien or security interest that is avoided and preserved for the

benefit of the Debtors’ estates under section 551 of the Bankruptcy Code, (b) be subject to or

pari passu with any inter-company claim, whether secured or unsecured, of any Debtor or any

domestic or foreign subsidiary or affiliate of any Debtor, (c) be subject to sections 510, 549, or

550 of the Bankruptcy Code, or (d) hereafter be subordinated to or made pari passu with any

other lien or security interest under sections 361, 363, or 364 of the Bankruptcy Code or

otherwise, except as expressly provided in this Interim Order.

        13.      Carve-Out.

                 (a)        Generally. The DIP Liens, the DIP Superpriority Claims, the liens of the

Prepetition Secured Parties, the Adequate Protection Liens, and the Section 507(b) Claims

(defined below) of the Prepetition Secured Parties, shall be subject to the payment, without

duplication, of the following fees and expenses (the amounts set forth below, together with the

limitations set forth therein, collectively, the “Carve-Out”) from, at the Debtors’ discretion, any

of loan proceeds of the DIP Facility, Cash Collateral, or proceeds resulting from liquidation of

DIP Collateral or Prepetition Collateral (and not from either cash collateral or proceeds resulting

from the liquidation of any collateral of any holder of a Permitted Prior Senior Lien):

                            (i)    the reasonable fee and expense claims of the respective retained

professionals of the Debtors and the Committee, if any, that have been approved by this Court at

any time during the Chapter 11 Cases pursuant to sections 330 and 331 of the Bankruptcy Code

including any interim approval as set forth in any procedures approved by the Court relating to




                                                    18
AmericasActive:13694729.8
              Case 19-11396-MFW           Doc 12    Filed 06/24/19   Page 59 of 122



the interim approval of fees and expenses of the Retained Professionals (the Court approved

professionals of the Debtors and any Committee are collectively referred to as the “Retained

Professionals”), the reasonable expenses of members of the Committee, if any (“Committee

Member Expenses”, which shall not include legal fees and expenses of Committee members)

which were incurred (A) on and after the Petition Date and before the Carve-Out Trigger Date

(defined below), and (B) on and after the Carve-Out Trigger Date in an aggregate amount not

exceeding $50,000 for all Retained Professionals, CRO, if any, and Committee Member

Expenses; provided that, in each case, such fees and expenses of the Retained Professionals,

CRO, if any, and Committee Member Expenses are ultimately allowed on a final basis by this

Court pursuant to sections 330 and 331 of the Bankruptcy Code or otherwise and are not

excluded from the Carve-Out under Paragraph 18 of this Interim Order (nothing herein shall

waive the right of any party to object to the allowance of any such fees and expenses);

                            (ii)   any accrued and unpaid post-petition fee and expense claims,

without regard to when such fees and expenses accrued, related to the appointment of the

Debtors’ Chief Restructuring Officer (the “CRO”) appointed under section 363 of the

Bankruptcy, if any, including any interim or final approval as set forth in any order of the Court

approving the appointment of any CRO or, if applicable, any procedures approved by the Court

relating to the compensation of the CRO; provided however, that any Court-approved bonus,

transaction, success fees, completion fees, substantial contribution fees, or any other fees of

similar import of any of the person or entity referenced in the foregoing paragraph 13(a)(i) and

(ii) shall be paid solely from the net proceeds of the Court approved transaction giving rise to

such award; and




                                                   19
AmericasActive:13694729.8
              Case 19-11396-MFW             Doc 12    Filed 06/24/19     Page 60 of 122



                            (iii)   the unpaid fees payable to the U.S. Trustee and Clerk of the

Bankruptcy Court pursuant to section 1930 of Title 28 of the United States Code plus statutory

interest, if any, imposed under 31 U.S.C. § 3717. There is no limitation on the obligations of the

Debtors and their estates with respect to unpaid fees payable to the U.S. Trustee and Clerk of the

Bankruptcy Court pursuant to section 1930 of Title 28 of the United States Code.

                 (b)        Carve-Out Trigger Date. As used herein, the term “Carve-Out Trigger

Date” means the date on which the DIP Lender provides written notice to the Debtors, the U.S.

Trustee, and counsel to the Committee, if any, that the Carve-Out is invoked, which notice may

be delivered only on or after the occurrence of an Event of Default under the DIP Loan

Documents or upon the Maturity Date.

                 (c)        Reduction of Amounts. The fixed dollar amount available to be paid

under the Carve-Out following the Carve-Out Trigger Date on account of allowed fees and

expenses incurred on and after the Carve-Out Trigger Date shall be reduced, dollar-for-dollar, by

the aggregate amount of payments made on and after the Carve-Out Trigger Date on account of

fees and expenses incurred on and after the Carve-Out Trigger Date to Retained Professionals

and with respect to Committee Member Expenses (whether from Cash Collateral, any proceeds

of the DIP Financing, or otherwise).

                 (d)        Reservation of Rights. The DIP Lender reserves its rights to object to the

allowance of any fees and expenses, including any fees and expenses sought that are not

provided for in the DIP Budget.            The payment of any fees or expenses of the Retained

Professionals and Committee Member Expenses pursuant to the Carve-Out shall not, and shall

not be deemed to (i) reduce any Debtor’s obligations owed to any of the DIP Lender, Prepetition

Secured Parties, or to any holder of a Permitted Prior Senior Lien, or (ii) modify, alter, or




                                                     20
AmericasActive:13694729.8
              Case 19-11396-MFW         Doc 12     Filed 06/24/19     Page 61 of 122



otherwise affect any of the liens and security interests of such parties in the DIP Collateral or

Prepetition Collateral (or their respective claims against the Debtors). The DIP Lender and

Prepetition Secured Parties shall not be responsible for the direct payment or reimbursement of

any fees or disbursements of any Retained Professionals, Committee Member Expenses, the U.S.

Trustee or Clerk of the Bankruptcy Court (or of any other entity) incurred in connection with the

Chapter 11 Cases or any successor case, and nothing in this Interim Order or otherwise shall be

construed to obligate such parties in any way to pay such compensation to or to reimburse such

expenses.

        14.      Waiver of Right to Surcharge. Subject to entry of the Final Order, in light of (i)

the consent of the DIP Lender to the current payment of administrative expenses of the Debtors’

estates in accordance with the DIP Budget, (ii) the agreement of the DIP Lender to subordinate

its Superpriority Claims to the Carve-Out, and (iii) the agreement of the DIP Lender to

subordinate its DIP Liens to the Carve-Out and Permitted Prior Senior Liens, the DIP Lender and

Prepetition Secured Parties are each entitled to a waiver of (a) the provisions of section 506(c) of

the Bankruptcy Code and (b) any “equities of the case” claims or other claims under sections

105(a) or 552(b) of the Bankruptcy Code. Upon entry of the Final Order, no costs or expenses of

administration or other charge, lien, assessment, or claim incurred at any time (including,

without limitation, any expenses set forth in the DIP Budget) by any Debtor or any other person

or entity shall be imposed or charged against any or all of the DIP Collateral, the DIP Lender, the

Prepetition Collateral, and the Prepetition Secured Parties, or their respective claims or

recoveries under the Bankruptcy Code, including sections 105(a), 506(c), 552(b) thereof, or

otherwise, and the Debtors, on behalf of their estates, waive any such rights. It is expressly

understood by all parties that in making all such undertakings and proceeding in compliance with




                                                 21
AmericasActive:13694729.8
              Case 19-11396-MFW             Doc 12    Filed 06/24/19     Page 62 of 122



the DIP Budget, this Interim Order, and the DIP Loan Documents, the DIP Lender and

Prepetition Secured Parties have each relied on the foregoing provisions of this Paragraph.

Notwithstanding any approval of or consent to the DIP Budget, nothing in this Interim Order

shall constitute or be deemed to constitute the consent by any of the DIP Lender and the

Prepetition Secured Parties to the imposition of any costs or expense of administration or other

charge, lien, assessment, or claim (including, without limitation, any amounts set forth in the DIP

Budget) against such party, its claims, or its collateral under sections 105(a), 506(c), or 552(b) of

the Bankruptcy Code or otherwise and no such consent shall be implied from any other action or

inaction by such parties.

        15.      Automatic Perfection.

                 (a)        The (i) DIP Liens granted to the DIP Lender pursuant to this Interim Order

and the DIP Loan Documents and (ii) Adequate Protection Liens granted pursuant to this Interim

Order to the Prepetition Secured Parties shall be valid, enforceable, and perfected by operation of

law upon entry of this Interim Order by this Court without any further action by any party.

Neither the DIP Lender in respect of the DIP Liens, nor the Prepetition Secured Parties in respect

of the Adequate Protection Liens, shall be required to enter into or to obtain any control

agreements, landlord waivers (unless required by law or contract), mortgagee waivers, bailee

waivers, or warehouseman waivers or to give, file, or record any UCC-1 financing statements,

mortgages, deeds of trust, leasehold mortgages, notices to account debtors or other third parties,

notices of lien, or similar instruments in any jurisdiction (including filings with the United States

Patent and Trademark Office, the United States Copyright Office, or any similar agency in

respect of trademarks, copyrights, trade names, or patents with respect to intellectual property)

(collectively, the “Perfection Documents”), or obtain consents from any licensor or similarly




                                                     22
AmericasActive:13694729.8
              Case 19-11396-MFW             Doc 12    Filed 06/24/19     Page 63 of 122



situated party in interest, or take any other action to validate, record, or perfect the DIP Liens

granted under the DIP Loan Documents and this Interim Order and the Adequate Protection

Liens granted under this Interim Order and approved hereby, all of which are automatically and

immediately perfected by the entry of this Interim Order. If the DIP Lender or Prepetition

Secured Parties, independently or collectively, in each of their respective sole discretion , choose

to obtain, enter into, give, record, or file any Perfection Documents, (x) all such Perfection

Documents shall be deemed to have been obtained, entered into, given, recorded, or filed, as the

case may be, as of the Petition Date, (y) no defect in any such act shall affect or impair the

validity, perfection, priority, or enforceability of the DIP Liens and Adequate Protection Liens,

and (z) such liens shall have the relative priority set forth herein notwithstanding the timing of

filing of any such Perfection Documents. In lieu of optional recording or filing any Perfection

Documents, the DIP Lender and the Agent may, in each of their sole discretion, choose to record

or file a true and complete copy of this Interim Order in any place that any Perfection Document

would or could be recorded or filed (which may include a description of the collateral

appropriate to be indicated in a recording or filing at such place of recording or filing), and such

recording or filing by the DIP Lender and the Agent shall have the same effect as if such

Perfection Document had been filed or recorded as of the Petition Date. In addition, the DIP

Lender may, in its reasonable discretion, require the Debtors to file or record any Perfection

Document. The Debtors are authorized to execute and deliver promptly upon demand to the DIP

Lender all Perfection Documents as the DIP Lender may reasonably request.

                 (b)        Until the indefeasible payment in full in cash of the DIP Obligations, DIP

Collateral and Perfection Documents evidencing liens subordinate to the DIP Liens in the

possession, custody, or control of the Agent (or in the possession, custody, or control of agents or




                                                     23
AmericasActive:13694729.8
              Case 19-11396-MFW         Doc 12     Filed 06/24/19     Page 64 of 122



bailees of the Agent) shall be deemed to be sufficient for the purposes of perfecting the security

interests granted in such DIP Collateral and Agent (or their agents or bailees, as applicable) shall,

to the extent applicable, be an agent or bailee, as the case may be, on behalf of and for the benefit

of the DIP Lender for the purposes of perfecting the security interests granted in such DIP

Collateral. Upon an Event of Default and the request of the DIP Lender or the Agent (or their

agents or bailees, as applicable) shall transfer, assign, and otherwise convey, as applicable, any

DIP Collateral and Perfection Documents in its possession, custody, or control to the DIP Lender

for the enforcement of rights and remedies under the DIP Loan Documents, and, upon the

indefeasible payment in full in cash of all DIP Obligations, the DIP Lender (or its agents or

bailees, as applicable) shall transfer, assign, and otherwise convey any Prepetition Collateral and

Perfection Documents to the Agent. The authorization, grant, perfection, scope, and vesting

of the DIP Liens, the DIP Superpriority Claims, and the DIP Obligations are fully effectuated by

this Interim Order and any security agreements, collateral agreements, or other Perfection

Documents executed as part of the DIP Loan Documents shall supplement the authorization,

grant, perfection, scope, and vesting set forth herein as well as the powers and protections

accorded to the DIP Lender, but in no event shall any such security agreement, collateral

agreement, or other Perfection Document be interpreted as a limitation of such provisions of this

Interim Order.

        16.      Stipulations and Waivers: Subject to and without prejudice to the rights of any

Committee and any other party with standing as set forth in Paragraph 17 below, the Debtors

admit, stipulate, and agree to the following, and make the releases and waivers set forth below,

on and as of the Petition Date:




                                                 24
AmericasActive:13694729.8
              Case 19-11396-MFW             Doc 12    Filed 06/24/19     Page 65 of 122



                 (a)        All Prepetition Financing Documents are valid and enforceable by the

Prepetition Secured Parties against each of the Debtors in accordance with their respective

priorities. With respect to the Prepetition Collateral, the Prepetition Secured Parties have valid,

duly-authorized, perfected, enforceable, non-voidable, and binding security interests in, and liens

on, substantially all of the Prepetition Collateral as of the Petition Date (with the Prepetition

Secured Parties holding junior liens on all Collateral), including the Cash Collateral.           The

Debtors further admit, acknowledge, and agree that (i) the Prepetition Secured Obligations

constitute legal, valid, and binding obligations of each of the Debtors, (ii) no offsets, defenses, or

counterclaims to the Prepetition Secured Obligations exist, and (iii) no portion of the Prepetition

Secured Obligations is subject to avoidance, disallowance, reduction, or subordination pursuant

to the Bankruptcy Code or applicable non-bankruptcy law.

                 (b)        The Debtors have no valid claims (as such term is defined in section

101(5) of the Bankruptcy Code) or causes of action against the Prepetition Secured Parties with

respect to the Prepetition Financing Documents, whether arising at law, in contract, or at equity,

including any recharacterization, subordination, avoidance, or other claims arising under or

pursuant to sections 105, 510, or 542 through 553, inclusive, of the Bankruptcy Code or

applicable non-bankruptcy law.

                 (c)        As of the Petition Date, the Prepetition Secured Obligations for which the

Debtors, without defense, counterclaim, or offset of any kind, were truly and justly indebted to

the Prepetition Secured Parties, not less than the amount set forth in paragraph C(1) of this

Interim Order plus, in each case, all accrued or hereafter accruing and unpaid interest thereon

and any additional amounts, charges, fees, and expenses (including any attorneys’, accountants’,

appraisers’, and financial advisors’ fees and expenses that are chargeable or reimbursable under




                                                     25
AmericasActive:13694729.8
              Case 19-11396-MFW             Doc 12    Filed 06/24/19   Page 66 of 122



the Prepetition Financing Documents) now or hereafter due under the Prepetition Financing

Documents.

                 (d)        Subject to the entry of the Final Order, the Debtors do not have, and

hereby forever release and waive, any claims, objections, challenges, counterclaims, causes of

action, defenses, setoff rights, obligations, rights to subordination, or any other liabilities,

whether arising under the Bankruptcy Code or applicable non-bankruptcy law, against the

Prepetition Secured Parties, or any of their respective affiliates, agents, attorneys, advisors,

professionals, officers, directors, and employees from the beginning of time through the Petition

Date; provided that the Debtors do not waive any rights set forth in Paragraph 23.

                 (e)        [Reserved].

        17.      Effect of Stipulations on Third Parties.

                 (a)        Generally.    The admissions, stipulations, agreements, releases, and

waivers set forth in the immediately preceding Paragraph 16 and Paragraph C above of this

Interim Order (collectively, the “Prepetition Lien and Claim Matters”) are and shall be binding

on the Debtors, any subsequent trustee (including any Chapter 7 trustee), responsible person,

examiner with expanded powers, any other estate representative, and all parties-in-interest and

all of their successors-in-interest and assigns, including, without limitation, the Committee, if

any, unless, and solely to the extent that, a party-in-interest with standing and requisite authority,

(i) has timely filed the appropriate pleadings, and timely commenced the appropriate proceeding

required under the Bankruptcy Code and Bankruptcy Rules, including, without limitation, as

required pursuant to Part VII of the Bankruptcy Rules (in each case subject to the limitations set

forth in Paragraph 18 of this Interim Order) challenging the Prepetition Lien and Claim Matters

(each such proceeding or appropriate pleading commencing a proceeding or other contested




                                                     26
AmericasActive:13694729.8
              Case 19-11396-MFW            Doc 12     Filed 06/24/19   Page 67 of 122



matter, a “Challenge”) by the later of 75 days from entry of this Interim Order and 60 days from

formation of a Committee (the “Challenge Deadline”), as such applicable date may be extended

in writing from time to time in the sole discretion of the Agent (with respect to the Prepetition

Collateral) or by this Court for good cause shown pursuant to an application filed by a party in

interest prior to the expiration of the Challenge Deadline; provided, however, if the Chapter 11

Cases convert to Chapter 7 prior to the Challenge Deadline, the Challenge Deadline shall be

extended for the Chapter 7 trustee to 10 days after the appointment of such trustee, and (ii) this

Court enters judgment in favor of the plaintiff or movant in any such timely and properly

commenced Challenge proceeding and any such judgment has become a final judgment that is

not subject to any further review or appeal. For the avoidance of doubt, any trustee appointed or

elected in these Chapter 11 Cases shall, until the expiration of the period provided herein for

asserting Challenges, and thereafter for the duration of any adversary proceeding or contested

matter commenced pursuant to this paragraph (whether commenced by such trustee or

commenced by any other party in interest on behalf of the Debtors’ estates), be deemed to be a

party other than the Debtors and shall not, for purposes of such adversary proceeding or

contested matter, be bound by the acknowledgments, admissions, confirmations, and stipulations

of the Debtors in this Interim Order.

                 (b)        Binding Effect. To the extent any Prepetition Lien and Claim Matters are

not subject to a Challenge timely and properly commenced by the Challenge Deadline, or to the

extent any Challenge does not result in a final and non-appealable judgment or order of this

Court that is inconsistent with the Prepetition Lien and Claim Matters, then, without further

notice, motion, or application to, order of, or hearing before, this Court and without the need or

requirement to file any proof of claim, the Prepetition Lien and Claim Matters shall pursuant to




                                                    27
AmericasActive:13694729.8
              Case 19-11396-MFW         Doc 12     Filed 06/24/19     Page 68 of 122



this Interim Order become binding, conclusive, and final on any person, entity or party-in-

interest in the Chapter 11 Cases, and their successors and assigns, and in any successor case for

all purposes and shall not be subject to challenge or objection by any party-in-interest, including,

without limitation, a trustee, responsible individual, examiner with expanded powers, or other

representative of the Debtors’ estates. Notwithstanding anything to the contrary herein, if any

such proceeding is properly and timely commenced, the Prepetition Lien and Claim Matters shall

nonetheless remain binding unless such Challenge is successful pursuant to an order or judgment

that is final and no longer subject to appeal or further review. To the extent any such Challenge

proceeding is timely and properly commenced, the Prepetition Secured Parties shall be entitled to

include the related costs and expenses, including but not limited to reasonable attorneys’ fees,

incurred in defending themselves in any such proceeding, pursuant to the Prepetition Financing

Documents.

        18.      Limitation on Use of Proceeds. Notwithstanding anything in this Interim Order to

the contrary, no portion or proceeds of the DIP Facility, the DIP Collateral, the Prepetition

Collateral, the Cash Collateral, or the Carve-Out, and no disbursements set forth in the DIP

Budget shall be used for the payment of professional fees, disbursements, costs, or expenses

incurred in connection with: (a) objecting, contesting, or raising any defense to the validity,

perfection, priority, or enforceability of, or any amount due under, the DIP Loan Documents or

the Prepetition Financing Documents or any security interests, liens, or claims granted under this

Interim Order, the DIP Loan Documents, or the Prepetition Financing Documents to secure such

amounts; (b) asserting any Challenges, claims, actions, or causes of action against any of the DIP

Lender, the Prepetition Secured Parties, or any of their respective agents, affiliates, subsidiaries,

directors, officers, representatives, attorneys, or advisors; or (c) contesting the Prepetition Lien




                                                 28
AmericasActive:13694729.8
              Case 19-11396-MFW           Doc 12    Filed 06/24/19    Page 69 of 122



and Claim Matters; provided that no more than $25,000 in the aggregate of the proceeds of the

DIP Facility, the DIP Collateral, the Prepetition Collateral, the Cash Collateral, and the Carve-

Out may be used by the Committee, if any, to investigate (but not prosecute or Challenge)

Prepetition Lien and Claim Matters.

        19.      Avoidance Action Proceeds. Subject to entry of the Final Order, (i) Avoidance

Action Proceeds shall be DIP Collateral and shall be subject to the DIP Liens and DIP

Superpriority Claims, and (ii) subject and subordinate to the DIP Liens and DIP Superpriority

Claims, Avoidance Action Proceeds shall be subject to the Adequate Protection Liens and

Section 507(b) Claims of the Prepetition Secured Parties.

        20.      Adequate Protection. The Prepetition Secured Parties agree, and this Court finds,

that the adequate protection provided in this Interim Order (the “Adequate Protection”),

including, without limitation, in this Paragraph, is reasonable and calculated to protect the

interests of the Prepetition Secured Parties. Notwithstanding any other provision hereof, the

grant of Adequate Protection to the Prepetition Secured Parties pursuant hereto is without

prejudice to the right of the Prepetition Secured Parties to seek adequate protection or to seek

modification of a grant of Adequate Protection provided in this Interim Order so as to provide

different or additional adequate protection, and without prejudice to the right of the Debtors or

any other party in interest to contest any such request.

                 (a)        Adequate Protection Liens.     As adequate protection, the Agent, in

accordance with sections 361, 363(e), and 364(d) of the Bankruptcy Code, is hereby granted, for

the benefit of the Prepetition Secured Parties, valid, binding, enforceable, and perfected junior

security interests and replacement liens (the “Adequate Protection Liens”) upon all property of

the Debtors whether arising prepetition or postpetition of any nature whatsoever, wherever




                                                   29
AmericasActive:13694729.8
              Case 19-11396-MFW          Doc 12     Filed 06/24/19      Page 70 of 122



located, in each case to secure the Prepetition Secured Obligations against, without duplication,

the aggregate diminution, if any, subsequent to the Petition Date, in the value of the Prepetition

Collateral by: (i) the reduction in Prepetition Collateral available to satisfy Prepetition Secured

Obligations as a consequence of the priming of the Prepetition Secured Obligations by the DIP

Obligations; (ii) depreciation, use, sale, loss, decline in market price, or otherwise of the

Prepetition Collateral as a consequence of the use, sale, or lease of the Prepetition Collateral by

the Debtors or as a result of the imposition of the automatic stay; and (iii) the sum of the

aggregate amount of all Cash Collateral and the aggregate value of all non-cash Prepetition

Collateral that is applied in payment of the DIP Obligations or any other obligations or expenses

of the Debtors other than Prepetition Secured Obligations, but only to the extent of any decrease

in the value of the Prepetition Collateral on account of subsections (i), (ii), and (iii) above, all to

the extent authorized by the Bankruptcy Code. The Adequate Protection Liens are subject and

subordinate to (A) the Carve-Out, (B) the DIP Obligations, the DIP Liens, and the DIP

Superpriority Claims, and (C) the Permitted Prior Senior Liens. The Adequate Protection Liens

shall not (x) be subject to any lien or security interest that is avoided and preserved for the

benefit of the Debtors’ estates under section 551 of the Bankruptcy Code, (y) subject to any

inter-company claim, whether secured or unsecured, of any Debtor or any domestic or foreign

subsidiary or affiliate of any Debtor, or (z) hereafter be subordinated to or made pari passu with

any other lien or security interest under sections 361, 363, or 364 of the Bankruptcy Code or

otherwise except as expressly provided in this Interim Order and the DIP Loan Documents,

including, without limitation, with respect to the Carve-Out, Permitted Prior Senior Liens, DIP

Obligations, DIP Liens, and DIP Superpriority Claims.




                                                  30
AmericasActive:13694729.8
              Case 19-11396-MFW           Doc 12    Filed 06/24/19    Page 71 of 122



                 (b)        Section 507(b) Claims. To the extent that the Agent shall hold claims

allowable under sections 503(b) and 507(a)(2) of the Bankruptcy Code, notwithstanding the

provision of Adequate Protection hereunder, the Agent for the benefit of the Prepetition Secured

Parties are hereby each granted an administrative expense claim pursuant to section 507(b) of the

Bankruptcy Code (each, a “Section 507(b) Claim”) with priority over all other administrative

expenses, but in all cases subject and subordinate to the Carve-Out, the Permitted Prior Senior

Liens, DIP Obligations, DIP Liens, and DIP Superpriority Claims.

        21.      Milestones. As a condition to the DIP Facility and the use of Cash Collateral, the

Debtors shall comply with the milestones attached hereto as Exhibit C (the “Milestones”). For

the avoidance of doubt, the failure of the Debtors to comply with any of the Milestones (a) shall

constitute an Event of Default under the DIP Facility and this Interim Order, (b) subject to the

expiration of the Remedies Notice Period (defined below), result in the automatic termination of

the Debtors’ authority to use Cash Collateral under this Interim Order, and (c) permit the DIP

Agents, subject to Paragraph 23, to exercise the rights and remedies provided for in this Interim

Order and the DIP Facility.

        22.      Indemnification. The Debtors shall indemnify the DIP Lender and its affiliates,

successors, and assigns and the officers, directors, employees, agents, advisors, controlling

persons, and members of each of the foregoing (each, an “Indemnified Person”) and hold each of

them harmless from and against all costs, expenses (including reasonable fees, disbursements,

and other charges of counsel), and liabilities of such Indemnified Person arising out of or relating

to any claim or any litigation or other proceeding (regardless of whether such Indemnified

Person is a party thereto and regardless of whether such matter is initiated by a third party or by

the Debtors or any of their affiliates or shareholders) that relates to the DIP Facility or this




                                                   31
AmericasActive:13694729.8
              Case 19-11396-MFW        Doc 12     Filed 06/24/19     Page 72 of 122



Interim Order, including the financing contemplated hereby, the Chapter 11 Cases, or any

transactions in connection therewith; provided that no Indemnified Person will be indemnified

for any cost, expense, or liability to the extent determined in a final, non-appealable judgment of

a court of competent jurisdiction to have resulted from such Person’s gross negligence, willful

misconduct, fraud, or violations of this Order. Other than with respect to the proviso at the end

of the immediately preceding sentence, nothing herein is meant to limit the scope of any

indemnity provided for the benefit of the DIP Lender in the DIP Loan Documents.

        23.      Remedies. Upon the occurrence of an Event of Default under the DIP Loan

Documents or upon the Maturity Date, and in each case without further notice, motion or

application to, order of, or hearing before, this Court (other than such notice required by this

Paragraph), subject to the full funding of the Carve-Out, the DIP Lender is granted leave to cease

making financial accommodations to the Debtors, accelerate any or all of the DIP Obligations,

and declare such DIP Obligations to be immediately due and payable in full, in cash. Upon the

Maturity Date, and after providing five (5) Business Days’ prior written notice to this Court (the

“Remedies Notice Period”), the Agent, the U.S. Trustee, and counsel to the Committee, if any,

the DIP Lender shall be entitled to exercise all of its rights and remedies under this Interim Order

and the DIP Loan Documents, including, without limitation, foreclose upon the DIP Collateral or

otherwise enforce the DIP Obligations, the DIP Liens, and the DIP Superpriority Claims on any

or all of the DIP Collateral and to exercise any other default-related remedies under the DIP

Loan Documents, this Interim Order, or applicable law in seeking to recover payment of the DIP

Obligations. With respect to Permitted Prior Senior Liens, any exercise of such rights and

remedies shall be in accordance with applicable non-bankruptcy law. During the Remedies

Notice Period, any party in interest may seek an order of the Court staying the DIP Lender’s




                                                32
AmericasActive:13694729.8
              Case 19-11396-MFW           Doc 12    Filed 06/24/19   Page 73 of 122



exercise of such remedies against the DIP Collateral and, if no such stay is obtained, then the

DIP Lender may exercise any and all such rights and remedies and the Debtors’ authority to use

Cash Collateral under this Interim Order shall terminate, in each case, without further order of

the Court or notice to any party.

        24.      Access to DIP Collateral. Subject to appropriate notice and entry of the Final

Order, notwithstanding anything contained herein to the contrary and without limiting any other

rights or remedies of the DIP Lender contained in this Interim Order or the DIP Loan

Documents, or otherwise available at law or in equity, and subject to the terms of the DIP Loan

Documents, upon written notice to the landlord of any leased premises that an Event of Default

or the Maturity Date has occurred and is continuing under the DIP Loan Documents, the DIP

Lender may, subject to the applicable notice provisions, if any, in this Interim Order and any

separate agreement by and between such landlord and the DIP Lender, enter upon any leased

premises of the Debtors or any other party for the purpose of exercising any remedy with respect

to DIP Collateral located thereon and shall be entitled to all of the Debtors’ rights and privileges

as lessee under such lease without interference from the landlords thereunder. Nothing herein

shall require the DIP Lender to assume any lease as a condition to the rights afforded to the DIP

Lender in this Paragraph.

        25.      Insurance Policies.     Effective as of entry of this Interim Order, the Debtors

consent to, and the DIP Lender and the Prepetition Secured Parties shall be, and shall be deemed

to be, without any further action or notice, named as additional insureds and loss payees on each

insurance policy maintained by the Debtors that in any way relates to DIP Collateral or

Prepetition Collateral, as applicable.




                                                   33
AmericasActive:13694729.8
              Case 19-11396-MFW           Doc 12    Filed 06/24/19   Page 74 of 122



        26.      Successors and Assigns. This Interim Order, the DIP Note, and the other DIP

Loan Documents shall be binding upon all parties in interest in these Chapter 11 Cases, including

any subsequently appointed trustee, responsible individual, examiner with expanded powers, or

other estate representative.

        27.      Survival. The provisions of this Interim Order and any actions taken pursuant

hereto shall survive the entry of any subsequent order (other than entry of any subsequent Final

Order which shall supersede this Interim Order), and the rights, remedies, powers, privileges,

liens, and priorities of the DIP Lender and the Prepetition Secured Parties provided for in this

Interim Order, in any DIP Loan Document and any Prepetition Financing Document shall not be

modified, altered, or impaired in any manner without their consent (which consent shall not be

unreasonably withheld) by any order, including any order (i) confirming any plan of

reorganization or liquidation in any of the Chapter 11 Cases (and, to the extent not indefeasibly

paid in full in cash, the DIP Obligations shall not be discharged by the entry of any such order,

each of the Debtors having hereby waived such discharge pursuant to section 1141(d)(4) of the

Bankruptcy Code), (ii) converting any of the Chapter 11 Cases to a Chapter 7 case, (iii)

dismissing any of the Chapter 11 Cases, or (iv) any superseding cases under the Bankruptcy

Code. The terms and provisions of this Interim Order as well as the DIP Obligations, the DIP

Liens, the DIP Superpriority Claim, the DIP Loan Documents, and the Adequate Protection

Liens shall continue in full force and effect notwithstanding the entry of any such order, and such

rights, claims, and liens shall maintain their priority as provided by this Interim Order and the

DIP Loan Documents to the maximum extent permitted by law until all of the DIP Obligations

are indefeasibly paid in full, in cash.




                                                   34
AmericasActive:13694729.8
              Case 19-11396-MFW         Doc 12     Filed 06/24/19     Page 75 of 122



        28.      Good Faith. The DIP Facility, the use of Cash Collateral, and the other provisions

of this Interim Order, the DIP Note, and the other DIP Loan Documents have been negotiated in

good faith and at arm’s length among the Debtors, the DIP Lender, and the Agent, and the

extension of the financial accommodations to the Debtors by the DIP Lender and Prepetition

Secured Parties pursuant to this Interim Order and the DIP Loan Documents have been and are

deemed to be extended in good faith, as that term is used in section 364(e) of the Bankruptcy

Code. The DIP Lender and the Prepetition Secured Parties are entitled to, and are hereby

granted, the full protections of section 364(e) of the Bankruptcy Code.

        29.      Subsequent Reversal or Modification. Subject to Paragraphs 27 and 28, if any or

all of the provisions of this Interim Order are hereafter reversed, modified, vacated, or stayed,

that action will not affect (i) the validity of any obligation, indebtedness or liability under this

Interim Order and the DIP Loan Documents by the Debtors prior to the date of receipt of written

notice to the DIP Lender and Agent of the effective date of such action or (ii) the validity and

enforceability of any lien, administrative expense, right, or priority authorized or created hereby

or pursuant to this Interim Order and the DIP Loan Documents, including, without limitation, the

DIP Obligations, the DIP Liens, the DIP Superpriority Claims, the Prepetition Secured

Obligations, the Adequate Protection Liens, and the Section 507(b) Claims.

        30.      No Waiver. This Interim Order shall not be construed in any way as a waiver or

relinquishment of any rights that the DIP Lender and Prepetition Secured Parties may have to

bring or be heard on any matter brought before this Court.            Any consent, modification,

declaration of default, exercise of remedies, or non-exercise of remedies under or in connection

with this Interim Order or the DIP Loan Documents shall require the approval of the DIP Lender

and shall not be deemed a waiver or relinquishment of any of the rights of the DIP Lender.




                                                 35
AmericasActive:13694729.8
              Case 19-11396-MFW          Doc 12     Filed 06/24/19      Page 76 of 122



Except as expressly set forth herein, nothing contained in this Interim Order (including without

limitation, the authorization to use any Cash Collateral) shall impair, prejudice, or modify any

rights, claims, or defenses available in law or equity to the DIP Lender or the Prepetition Secured

Parties, including, without limitation, the right (a) to request conversion of any of the Debtor’s

Chapter 11 Case to Chapter 7, (b) to seek to terminate the exclusive rights of the Debtors to file,

and solicit acceptances of, a plan of reorganization under section 1121 of the Bankruptcy Code

or propose, subject to the provisions of section 1121 of the Bankruptcy Code, a chapter 11 plan

or plans, (c) to object to the fees and expenses of any Retained Professionals, and (d) to seek

relief from the automatic stay. All such rights, claims, and defenses, and the rights, objections,

and defenses of all parties in connection therewith, are hereby reserved.

        31.      Additional Defaults. In addition, and without limitation of the Events of Default

set forth in and defined in the DIP Loan Documents or this Interim Order, it shall be a default

hereunder (and constitute an “Event of Default” under the DIP Loan Documents) if an order is

entered dismissing or converting any of the Chapter 11 Cases under section 1112 of the

Bankruptcy Code or appointing a Chapter 11 trustee or an examiner or other estate representative

with expanded powers. Any order for dismissal or conversion shall be automatically deemed to

preserve the rights of the DIP Lender and the Prepetition Secured Parties under this Interim

Order and shall preserve the Carve-Out.         It shall be an Event of Default for the sale of

substantially all of the assets of the Debtors, unless, upon the closing of such transaction, all liens

securing the DIP Obligations and the Prepetition Secured Obligations (in their respective

priority) are transferred to the proceeds of such sale. If an order dismissing any of these Chapter

11 Cases under section 305 or 1112 of the Bankruptcy Code or otherwise is at any time entered,

such order shall be deemed to provide that (a) the DIP Liens and the DIP Superpriority Claims




                                                  36
AmericasActive:13694729.8
              Case 19-11396-MFW         Doc 12    Filed 06/24/19    Page 77 of 122



granted to the DIP Lender hereunder and in the DIP Loan Documents, as the case may be, and

the Carve-Out shall continue in full force and effect, shall remain binding on all parties in

interest and shall maintain their priorities as provided in this Interim Order until all DIP

Obligations and indebtedness owing to the DIP Lender under the DIP Loan Documents shall

have been indefeasibly paid in full in cash and the DIP Lender’s obligations and commitments

under the DIP Loan Documents shall have been terminated, and this Court shall retain

jurisdiction, notwithstanding such dismissal, for purposes of enforcing the DIP Obligations, DIP

Liens, DIP Superpriority Claims, Adequate Protection Liens, Section 507(b) Claims, and the

Carve-Out.

        32.      Order Governs. In the event of any conflict between or among, as applicable, the

provisions of this Interim Order and the DIP Loan Documents, the Motion, or any supporting

documents, the provisions of this Interim Order shall control and govern to the extent of such

conflicts.

        33.      Right to Credit Bid. Pursuant to section 363(k) of the Bankruptcy Code, (i) the

DIP Lender shall have the exclusive right to use the DIP Obligations, DIP Liens, and DIP

Superpriority Claim to credit bid with respect to any bulk or piecemeal sale of all or any portion

of the DIP Collateral, (ii) subject to entry of the Final Order and the rights of any Committee

under paragraph 17, the Term Loan B Prepetition Lender shall have the exclusive right to use the

Obligations under Term Loan B (subject to satisfaction of the Obligations under Term Loan A,

which may be in the form of assumption of such debt in a purchase under a Sale Order by the

DIP Lender and Term Loan B Prepetition Lender in its capacity as Stalking Horse Bidder (each

as defined on Exhibit C hereto)) and the Adequate Protection Liens and Section 507(b) Claims to




                                                 37
AmericasActive:13694729.8
              Case 19-11396-MFW             Doc 12     Filed 06/24/19    Page 78 of 122



credit bid with respect to any bulk or piecemeal sale of all or any portion of the Prepetition

Collateral.

        34.      No Marshaling. Subject to entry of the Final Order, none of the DIP Lender, DIP

Collateral, Prepetition Secured Parties, or Prepetition Collateral shall be subject to the doctrine of

marshaling or any similar doctrine or law of any jurisdiction requiring the recovery upon or

application to any indebtedness of any collateral or proceeds in any particular order or action.

        35.      Waiver of Requirement to File Proofs of Claim.

                 (a)        The DIP Lender shall not be required to file proofs of claim in the Chapter

11 Cases or, subject to the entry of the Final Order, any successor Chapter 7 cases, in order to

maintain its claims for payment of the DIP Obligations under the applicable DIP Loan

Documents. The statements of claim in respect of the DIP Obligations set forth in this Interim

Order, together with the evidence accompanying the Motion and presented at the Interim

Hearing are deemed sufficient to and do constitute proofs of claim in respect of such obligations

and such secured status.

                 (b)        The Prepetition Secured Parties shall not be required to file proofs of

claim in the Chapter 11 Cases or, subject to the entry of the Final Order, any successor Chapter 7

cases, in order to maintain their respective claims for payment of the Prepetition Secured

Obligations under the applicable Prepetition Financing Documents or for performance of the

Adequate Protection. The statements of claim in respect of the Prepetition Secured Obligations

and the Adequate Protection set forth in this Interim Order, together with the evidence

accompanying the Motion and presented at the Interim Hearing are deemed sufficient to and do

constitute proofs of claim in respect of such obligations and such secured status.




                                                     38
AmericasActive:13694729.8
              Case 19-11396-MFW            Doc 12     Filed 06/24/19    Page 79 of 122



                 (c)        Master Proof of Claim. Notwithstanding any order to the contrary entered

by this Court in relation to the establishment of a bar date in the Chapter 11 Cases or, subject to

the entry of the Final Order, any successor Chapter 7 cases, the Agent on behalf of itself and the

Prepetition Secured Parties shall be authorized (but not required) in its sole discretion to file a

master proof of claim against the Debtors (each a “Master Proof of Claim”) on account of their

prepetition claims arising under the Prepetition Financing Documents, as applicable. Upon the

filing of a Master Proof of Claim against the Debtors, the applicable Prepetition Secured Party

and each of its respective successors and assigns, shall be deemed to have filed a proof of claim

in the amount set forth opposite its name therein in respect of its claims against the Debtors

arising under the Prepetition Financing Documents, and the claims of the Prepetition Secured

Party (and its respective successors and assigns) named in the Master Proof of Claim shall be

allowed or disallowed as if such entity had filed a separate proof of claim in each Chapter 11

Case or any successor cases in the amount set forth opposite each name listed in the Master

Proof of Claim. The Agent shall further be authorized to amend its respective Master Proof of

Claim from time to time to, among other things, reflect a change in the holders of the claims set

forth therein, or a reallocation among such holders of the claims asserted therein resulting from

any transfer of such claims.       The provisions set forth in this Paragraph and any Master Proof of

Claim filed pursuant to the terms hereof are intended solely for the purpose of administrative

convenience and shall not affect the substantive rights of any party in interest or their respective

successors in interest, including, without limitation, the rights of each Prepetition Secured Party

as the holder of a claim against the Debtors under applicable law, and the numerosity

requirements set forth in section 1126 of the Bankruptcy Code.




                                                    39
AmericasActive:13694729.8
              Case 19-11396-MFW             Doc 12    Filed 06/24/19    Page 80 of 122



        36.      Headings. The headings in this Interim Order are for reference purposes only and

will not in any way affect the meaning and interpretation of the terms of this Interim Order.

        37.      Immediate Effect of Order. This Interim Order shall take effect immediately

upon execution hereof, and, notwithstanding anything to the contrary contained in Bankruptcy

Rules, including Bankruptcy Rule 4001(a)(3), there shall be no stay of execution of effectiveness

of this Order. All objections to the entry of this Interim Order have been withdrawn or overruled

and the Motion is approved on an interim basis on the terms and conditions set forth herein. The

Debtors shall promptly mail copies of this Interim Order to the Notice Parties and to counsel to

the Committee, if any.

                 38.        Jurisdiction. The Bankruptcy Court shall have exclusive jurisdiction with

respect to any and all disputes or matters under, or arising out of or in connection with, either the

DIP Facility or the DIP Loan Documents.

                 39.        Final Hearing. The Final Hearing is scheduled for [__________], 2019, at

[______] a.m. (prevailing Eastern Time) before this Court. Any objections by creditors or other

parties in interest to any provisions of this Interim Order shall be deemed waived unless timely

filed and served in accordance with this Paragraph. The Debtors shall promptly serve a notice of

entry of this Interim Order and the Final Hearing, together with a copy of this Interim Order, by

first class mail, postage prepaid, or overnight mail upon the Notice Parties. The notice of the

entry of this Interim Order and the Final Hearing shall state that objections to the entry of the

Final Order shall be filed with this Court by no later than [_____] p.m. (prevailing Eastern Time)

on [____] 2019 (the “Objection Deadline”), with copies to: (i) counsel for the Debtors, Young

Conaway Stargatt & Taylor, LLP, 2000 North King Street, Wilmington, Delaware 19801, Attn:

Sean Greecher (sgreecher@ycst.com); (ii) counsel for the DIP Lender, Winston & Strawn LLP,




                                                     40
AmericasActive:13694729.8
              Case 19-11396-MFW      Doc 12     Filed 06/24/19    Page 81 of 122



200 Park Avenue, New York, NY 10166, Attn. Carey D. Schreiber (cschreiber@winston.com)

and Robinson & Cole LLP, 1000 N. West Street Suite 1200 Wilmington, DE 19801, Attn. Jamie

Edmonson (JEdmonson@rc.com); (iii) counsel for the Prepetition Secured Parties and the Agent,

Perkins Coie LLP, 2901 North Central Avenue, Suite 2000, Phoenix, AZ 85012-2788, Attn.

Jordan Kroop (JKroop@perkinscoie.com); (iv) the Office of the United States Trustee for the

District of Delaware, J. Caleb Boggs Federal Building, 844 King Street, Suite 2207, Wilmington,

DE 19801, Attn: Linda Casey (Linda.Casey@usdoj.gov); and (v) counsel to the Committee, if

any.

Dated: June ___, 2019
       Wilmington, Delaware

                                           ____________________________________
                                           Mary F. Walrath
                                           United States Bankruptcy Judge




                                              41
AmericasActive:13694729.8
              Case 19-11396-MFW   Doc 12   Filed 06/24/19   Page 82 of 122



                                     Exhibit A

                                     DIP Note




AmericasActive:13694729.8
               Case 19-11396-MFW              Doc 12       Filed 06/24/19        Page 83 of 122



                                DEBTOR-IN-POSSESSION
                      DELAYED DRAW TERM LOAN PROMISSORY NOTE

                                                                                       New York, New York
$6,000,000                                                                       Dated as of June [___], 2019


        FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
Schramm, Inc., a Pennsylvania corporation (the “Borrower”),1 as borrower, HDR Holding, Inc.,
a Delaware corporation, as a guarantor (the “Guarantor”, and together with the Borrower, each a
“Debtor” and, collectively, the “Debtors”), hereby unconditionally promise to pay to the order of
Schramm II Inc., a Delaware corporation (together with its successors and assigns, collectively,
the “Lender”), the aggregate of any and all amounts the Lender has disbursed to the Borrower
pursuant to this Debtor-in-Possession Delayed Draw Term Loan Promissory Note (as the same
may be amended, modified, renewed, restated, or supplemented from time to time, this “Note”),
not to exceed the aggregate principal amount at any time outstanding of six million dollars
($6,000,000), together with all accrued and unpaid interest (including all interest added to the
outstanding principal amount hereof pursuant to Section 4(a) below) and fees thereon, as
provided in this Note. On June 23, 2019 (the “Petition Date”), the Debtors filed voluntary
petitions for reorganization (“Chapter 11 Cases”) in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”), under chapter 11 of title 11 of the United States
Code, 11 U.S.C. §§ 101 et seq., as amended (the “Bankruptcy Code”). The Chapter 11 Cases are
being jointly administered. The Debtors continue to operate their businesses and manage their
properties as debtors and debtors-in-possession pursuant to sections 1107(a) and 1108 of the
Bankruptcy Code. The Borrower has requested that the Lender make loans from time to time on
the terms, and subject to the conditions set forth, in this Note and the Interim Order or Final
Order (as applicable), which are incorporated herein upon entry by the Bankruptcy Court. The
Borrower intends to utilize such loans to fund working capital requirements, costs, and expenses
of administration of the Chapter 11 Cases, and fees and expenses relating to the DIP Facility
during the pendency of the Chapter 11 Cases.

         1.        Loans.

                (a)   Subject to the terms and conditions hereof, the Lender shall make
available to the Borrower, from time to time until the Maturity Date, loans (each, a “Loan”) in an
aggregate principal amount not to exceed the Commitment. The aggregate principal amount of
all Loans made hereunder shall not exceed at any time the amount of the Commitment, plus all
interest added to the outstanding principal amount hereof pursuant to Section 4(a) below (the
“Maximum Amount”). Until the Maturity Date, the Borrower may, subject to the satisfaction of
the conditions as set forth in Section 2 herein, from time to time borrow Loans under this
Section 1, provided that (i) the aggregate principal amount of Loans made hereunder shall not
exceed the Commitment, (ii) each disbursement of Loans shall be in a minimum amount of

1
         Capitalized terms used herein and not otherwise defined herein shall have the meaning ascribed thereto in
Section 20 of this Note, in the DIP Motion or in the Interim Order.




AmericasActive:13680272.10
            Case 19-11396-MFW          Doc 12       Filed 06/24/19   Page 84 of 122



$1,000,000, (iii) the initial disbursement of Loans shall be made no sooner than one (1) Business
Day after entry of the Interim Order and shall not exceed $2,000,000, unless otherwise agreed by
Lender in its sole discretion, (iv) the second disbursement of Loans shall be made no sooner than
July 11, 2019, and shall not exceed $1,000,000, unless otherwise agreed by Lender in its sole
discretion, (v) the third disbursement of Loans shall be made no sooner than August 8, 2019, and
shall not exceed $1,000,000, unless otherwise agreed by Lender in its sole discretion, and (vi) the
fourth disbursement of Loans shall be made no sooner than September 26, 2019, and shall not
exceed $2,000,000, unless otherwise agreed by Lender in its sole discretion. Each Loan shall be
made on notice by the Borrower to the Lender at the address specified in Section 22(a) hereof.
Any such notice must be given no later than 12:00 p.m. (New York time) on the date that is at
least two (2) Business Days prior to the date of the proposed Loan; provided that the initial Loan
may be made within one (1) Business Day after entry of the Interim Order. Each such notice (a
“Notice of Loan”) shall be given in writing (by electronic transmission or overnight courier)
specifying (i) the amount of such Loan requested, (ii) the proposed date of such Loan, which
must be a Business Day, and (iii) such other information as may be reasonably required by the
Lender. Upon receipt of a Notice of Loan, subject to the satisfaction of the conditions set forth
in this Note, the Lender shall make the proceeds of such Loan available to the Borrower on the
applicable date of funding of such Loan by transferring immediately available funds equal to
such proceeds to Borrower’s Designated Account. Any amounts of principal repaid or prepaid
hereunder may not be reborrowed. The entire unpaid balance of the Loans and all other
Obligations shall be immediately due and payable in full in immediately available funds on the
Maturity Date.

               (b)     The Lender shall be entitled to rely upon, and shall be fully protected in
relying upon, any Notice of Loan or similar notice believed by it to be genuine. The Lender may
assume that each Person executing and delivering any such notice was duly authorized, unless
the responsible individual acting thereon has actual knowledge to the contrary.

               (c)     The Borrower shall utilize the proceeds of Loans to fund working capital
requirements, costs and expenses of administration of the Chapter 11 Cases, and fees and
expenses relating to the DIP Facility during the pendency of the Chapter 11 Cases, in each case,
in accordance with the Approved Budget, subject to Permitted Variances.

        2.       Certain Conditions to Each Loan. The Lender shall not be obligated to fund any
Loan, if, as of the date thereof:

               (a)    the Borrower or Guarantor has not paid any amount then payable
       hereunder or under any other Loan Document or shall not have performed any of their
       respective obligations hereunder or under any other Loan Document;

               (b)    the Borrower or Guarantor has not duly executed and delivered this Note;

             (c)     the Borrower or Guarantor has not delivered corporate resolutions,
       incumbency certificates, and similar documents, in form and substance satisfactory to
       Lender in its reasonable discretion, with respect to this Note and the other Loan
       Documents and the transactions contemplated hereby and thereby;


                                                2
     Case 19-11396-MFW           Doc 12       Filed 06/24/19    Page 85 of 122



       (d)     the Borrower and Guarantor have not (i) duly paid any and all fees, costs,
and expenses then payable hereunder or under any other Loan Documents (including,
without limitation, the reasonable and documented fees, costs, and expenses of counsel to
the Lender) and (ii) fully performed all of their respective obligations hereunder or under
any other Loan Documents;

       (e)    (i) the Bankruptcy Court has not entered the Interim Order within three (3)
days of the Petition Date, or (ii) the Interim Order has been stayed, vacated, reversed,
modified, or amended without the Lender’s consent in its sole discretion;

         (f)    on any such date that is on or after the date that is thirty (30) calendar days
after the Petition Date, (i) the Bankruptcy Court has not entered the Final Order, or
(ii) the Final Order has been stayed, vacated, reversed, modified, or amended without the
Lender’s consent in its sole discretion;

       (g)    the Borrower has not delivered to the Lender the Approved Budget that is
in form and substance satisfactory in the Lender’s sole discretion, or shall not have
updated the Approved Budget in accordance with this Note;

       (h)     a Bankruptcy Court order has been entered (i) authorizing the Borrower or
the Guarantor to obtain financing or credit pursuant to section 364 of the Bankruptcy
Code from any Person other than the Lender; or (ii) providing adequate protection to any
Person under sections 361 through 364 of the Bankruptcy Code other than as authorized
pursuant to the Interim Order or with the consent and approval of the Lender;

        (i)    any representation or warranty by the Borrower or the Guarantor
contained herein or in any other Loan Documents shall be untrue or incorrect as of such
date in any material respect;

        (j)     (i) any Event of Default shall have occurred and be continuing or would
result after giving effect to any requested Loan; or (ii) any Default shall have occurred
and be continuing or would result after giving effect to any requested Loan, and the
Lender in its sole discretion shall have determined not to make any Loan so long as such
Default is continuing;

        (k)    except as occasioned by the commencement of the Chapter 11 Cases and
the actions, proceedings, investigations, and other matters related thereto, any event or
circumstance having a Material Adverse Effect shall have occurred since the date hereof
and the Lender shall have determined not to make any Loan so long as such Material
Adverse Effect is continuing;

       (l)     the Debtors shall not have filed the Sale Motion in form and substance
acceptable to the Lender;

       (m)    the Sale Motion has been withdrawn or an order approving the Sale
Motion (which order must be in form and substance acceptable to the Lender) has not
been entered by the date set forth in the Interim Order;


                                          3
            Case 19-11396-MFW          Doc 12        Filed 06/24/19   Page 86 of 122



              (n)     on any date after the Sale Order has been entered, the Sale Order is stayed,
       vacated, reversed, modified (without Lender’s consent), or on appeal; or

              (o)     after giving effect to any Loan, the outstanding principal amount of all
       Loans would exceed the lesser of (i) the Maximum Amount, (ii) the amount then
       authorized by the Interim Order, and (iii) the amount permitted to be borrowed for the
       applicable period as set forth in the Approved Budget, subject to Permitted Variances.

                The request and acceptance by the Borrower of the proceeds of any Loan shall be
deemed to constitute, as of the date of such request, acceptance or incurrence, (i) a representation
and warranty by the Borrower and Guarantor that the conditions in this Section 2 have been
satisfied and (ii) a reaffirmation by the Borrower and Guarantor of the granting and continuance
of the Lender’s Liens, pursuant to the Collateral Documents.

       3.      Payment of Principal. FOR VALUE RECEIVED, Borrower promises to pay to
the Lender, in the manner and at the place hereinafter provided, the unpaid principal amount of
all Loans made by the Lender pursuant to this Note to the Borrower on the Maturity Date.

       4.      Payment of Interest.

               (a)     The unpaid principal amount of Loans shall bear interest from the date
when made until paid in full at a rate equal to twelve percent (12%) per annum, payable on each
applicable Interest Payment Date. All payments of interest hereunder shall be made by adding
the amount of interest payable on any Interest Payment Date to the outstanding principal amount
of Loans, and such amount shall thereafter constitute principal amount of Loans bearing interest
in accordance herewith.

                (b)    If any payment of any of the Obligations becomes due and payable on a
day other than a Business Day, the time for payment thereof will be extended to the next
succeeding Business Day and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.

               (c)     All computations of fees and interest shall be made by the Lender on the
basis of a 360-day year, in each case for the actual number of days occurring in the period for
which such fees or interest are payable. Each determination by the Lender of an interest rate
hereunder shall be final, binding, and conclusive on the Borrower (absent manifest error).

                (d)     So long as an Event of Default shall have occurred and be continuing, and
at the election of the Lender confirmed by written notice from the Lender to the Borrower, the
interest rate applicable to the Obligations shall be increased by two percentage points (2.00%);
per annum above the rate of interest otherwise applicable hereunder (the “Default Rate”), and all
outstanding Obligations shall bear interest at the Default Rate applicable to such Obligations.
Interest at the Default Rate shall accrue from the date of such Event of Default until such Event
of Default is cured or waived and shall be payable upon demand.

             (e)     Notwithstanding anything to the contrary set forth in this Section 4, if a
court of competent jurisdiction determines in a final order that the rate of interest payable
hereunder exceeds the highest rate of interest permissible under law (the “Maximum Lawful

                                                 4
            Case 19-11396-MFW           Doc 12       Filed 06/24/19   Page 87 of 122



Rate”), then so long as the Maximum Lawful Rate would be so exceeded, the rate of interest
payable hereunder shall be equal to the Maximum Lawful Rate; provided that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrower shall continue to pay interest hereunder at the Maximum Lawful Rate until such time
as the total interest received by the Lender is equal to the total interest that would have been
received had the interest rate payable hereunder been (but for the operation of this paragraph) the
interest rate payable since the closing date as otherwise provided in this Note. Thereafter,
interest hereunder shall be paid at the rate(s) of interest and in the manner provided in
Sections 4(a) through (d), unless and until the rate of interest again exceeds the Maximum
Lawful Rate, and at that time this paragraph shall again apply. If the Maximum Lawful Rate is
calculated pursuant to this paragraph, such interest shall be calculated at a daily rate equal to the
Maximum Lawful Rate divided by the number of days in the year in which such calculation is
made. If, notwithstanding the provisions of this Section 4(e), a court of competent jurisdiction
shall finally determine that the Lender have received interest hereunder in excess of the
Maximum Lawful Rate, the Lender shall, to the extent permitted by applicable law, promptly
apply such excess to the payment of other outstanding Obligations and thereafter shall refund
any excess to Borrower or as a court of competent jurisdiction may otherwise order.

        5.      Payments. Except as expressly provided in Section 4(a), all payments of principal
and interest in respect of this Note shall be made in Dollars in same day funds to the Lender to
such account or accounts as shall be designated in a written notice delivered by the Lender to the
Borrower. Each payment made hereunder shall be credited first, to fees and reimbursable
expenses of the Lender then due and payable pursuant to any of the Loan Documents; second, to
interest then due and payable on the Loans; third, to the principal balance of the Loans until the
same has been paid in full; and fourth, to all other Obligations. Any amounts of principal repaid
or prepaid hereunder may not be reborrowed.

               The Borrower hereby authorizes the Lender to, and the Lender may, from time to
time, upon prior notice to the Borrower, charge the Loan Account of the Borrower with any
amount due and payable by the Borrower under any Loan Documents. The Borrower agrees that
the Lender shall have the right to make such charges whether or not any Default or Event of
Default shall have occurred and be continuing. Any amount charged to the Loan Account of the
Borrower shall be deemed a Loan hereunder made by the Lender to the Borrower. The Borrower
confirms that any charges that the Lender may so make to the Loan Account of the Borrower as
herein provided will be made as an accommodation to Borrower and solely at the Lender’s
discretion.

        6.     Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay the principal of the Loans in whole or in part without penalty or premium.
Any prepayment or repayment hereunder shall be accompanied by accrued interest on the
principal amount of the Loans being prepaid or repaid to the date of prepayment or repayment.

       7.      Mandatory Prepayments.

               (a)     [Reserved].



                                                 5
            Case 19-11396-MFW          Doc 12        Filed 06/24/19   Page 88 of 122



                (b)    Immediately upon receipt by the Borrower or the Guarantor (as
applicable) of cash proceeds of any asset disposition, unless the Lender agrees otherwise, the
Borrower or Guarantor (as applicable) shall prepay the Loans, together with accrued interest
thereon, in an amount equal to 100% of such proceeds, net of (A) reasonable commissions and
other reasonable and customary transaction costs, fees, and expenses properly attributable to
such transaction and payable by the Borrower or Guarantor (as applicable) in connection
therewith as approved by the Bankruptcy Court (in each case, paid to non-affiliates), (B) transfer
or sales taxes, and (C) amounts required to be applied to the repayment of debt secured by such
assets sold, to the extent such debt or such liens are senior in priority to the payment of the
Obligations or the Lender’s Liens securing the Obligations. Any such prepayment shall be
applied in accordance with Section 5.

               (c)    Upon the receipt by the Borrower or the Guarantor of any Extraordinary
Receipts, the Borrower or Guarantor (as applicable) shall prepay the outstanding principal of the
Loans in an amount equal to 100% of such Extraordinary Receipts, net of any reasonable
expenses incurred in collecting such Extraordinary Receipts. Any such prepayment shall be
applied in accordance with Section 5.

              (d)    Borrower shall prepay the Loans to the extent the Borrower or the
Guarantor has excess cash above amounts reasonably necessary or anticipated to pay all
expenses and other obligations (including any mandatory prepayments under this Section 7) then
due and payable and taking into account the prospective funding needs in the Approved Budget,
with any such prepayment to be in an amount equal to such excess cash amount and to be
payable within two (2) business days after any such excess cash amount is obtained by the
Borrower or the Guarantor. Any such prepayment shall be applied in accordance with Section 5.

                (e)    No Implied Consent. Nothing in this Section 7 shall be construed to
constitute the Lender’s consent to any transaction that is not permitted by other provisions of this
Note or the other Loan Documents. For the avoidance of doubt, no reinvestment of the proceeds
of any Extraordinary Receipts, asset sales or other proceeds of Collateral shall be permitted
without the prior written consent of the Lender in its sole and absolute discretion.

       8.      Expense Reimbursement.

               (a)     [Reserved].

               (b)     [Reserved].

                (c)    Lender’s Out-of-Pocket Expenses. The Borrower and Guarantor shall
reimburse the Lender for all reasonable and documented out-of-pocket expenses incurred in
connection with the negotiation and preparation of the Loan Documents and the obtaining of
approval of the Loan Documents by the Bankruptcy Court (including the reasonable and
documented fees and expenses of Winston & Strawn LLP (“W&S”) and Robinson & Cole LLP
(“R&C”), counsel for the Lender, all of the Lender’s special counsel, advisors, consultants, and
auditors retained in connection with the preparation and negotiation of the Loan Documents and
advice in connection therewith). In addition, the Borrower and Guarantor shall reimburse the
Lender for all reasonable fees, costs, and expenses, including the reasonable fees, costs, and

                                                 6
            Case 19-11396-MFW          Doc 12       Filed 06/24/19   Page 89 of 122



expenses of counsel (including W&S and R&C) or other advisors for advice, assistance, or other
representation in connection with:

                             (1)     any amendment, modification or waiver of, consent with
       respect to, or termination or enforcement of, any of the Loan Documents or advice in
       connection with the administration of the Loans made pursuant hereto or Lender’s rights
       hereunder or thereunder;

                            (2)     the review of pleadings and documents related to the
       Chapter 11 Cases and any subsequent Chapter 7 cases, attendance at meetings or hearings
       related to the Chapter 11 Cases and any subsequent Chapter 7 cases, and general
       monitoring of the Chapter 11 Cases and any subsequent Chapter 7 cases;

                              (3)     any litigation, contest, dispute, suit, proceeding, or action
       (whether instituted by the Lender, the Borrower, a Guarantor, or any other Person, and
       whether as a party, witness, or otherwise) in any way relating to the Collateral, any of the
       Loan Documents, or any other agreement to be executed or delivered in connection
       herewith or therewith, including any litigation, contest, dispute, suit, case, proceeding, or
       action, and any appeal or review thereof, in connection with a case commenced by or
       against the Borrower, a Guarantor or any other Person that may be obligated to the
       Lender by virtue of the Loan Documents, including any such litigation, contest, dispute,
       suit, proceeding, or action arising in connection with any work-out or restructuring of the
       Loans during the pendency of one or more Events of Default;

                             (4)     any attempt to enforce any remedies of the Lender against
       the Borrower, a Guarantor, or any other Person that may be obligated to the Lender by
       virtue of any of the Loan Documents, including any such attempt to enforce any such
       remedies in the course of any work-out or restructuring of the Loans during the pendency
       of one or more Events of Default;

                            (5)   any work-out or restructuring of the Loans during the
       pendency of one or more Events of Default; and

                               (6)    any efforts to (i) monitor the Loans or any of the other
       Obligations, (ii) evaluate, observe or assess the Borrower, Guarantor, or their respective
       affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell, liquidate, or
       otherwise dispose of any of the Collateral;

including, as to each of clauses (1) through (6) above, all documented and reasonable attorneys’
and other professional and service providers’ fees arising from such services, including those in
connection with any appellate proceedings, and all expenses, costs, charges, and other fees
incurred by such counsel and others in connection with or relating to any of the events or actions
described in this Section 8(c), all of which shall be payable, on demand, by the Borrower and
Guarantor to the Lender. Without limiting the generality of the foregoing, such documented and
reasonable expenses, costs, charges, and fees may include: fees, costs and expenses of
accountants, appraisers, investment bankers, management, and other consultants and paralegals;
court costs and expenses; photocopying and duplication expenses; court reporter fees, costs, and

                                                7
            Case 19-11396-MFW           Doc 12       Filed 06/24/19   Page 90 of 122



expenses; long distance telephone charges; air express charges; facsimile charges; secretarial
overtime charges; and expenses for travel, lodging, and food paid or incurred in connection with
the performance of such legal or other advisory services. For the avoidance of doubt, all of the
foregoing fees, costs, and expenses shall be Obligations under the Note.

        9.      Indemnity. The Borrower and Guarantor shall indemnify and hold harmless the
Lender and its respective affiliates, members, officers, directors, employees, attorneys, agents,
and representatives (each, an “Indemnified Person”), from and against any and all suits, actions,
proceedings, claims, damages, losses, liabilities, and expenses (including reasonable attorneys’
fees and disbursements and other costs of investigation or defense, including those incurred upon
any appeal) that may be instituted or asserted against or incurred by any such Indemnified Person
as the result of credit having been extended, suspended, or terminated under this Note and the
other Loan Documents and the administration of such credit, and in connection with or arising
out of the transactions contemplated hereunder and thereunder and any actions or failures to act
in connection therewith, and legal costs and expenses arising out of or incurred in connection
with disputes between or among any parties to any of the Loan Documents (collectively,
“Indemnified Liabilities”); provided that, neither the Borrower nor the Guarantor shall be liable
for any indemnification to an Indemnified Person to the extent that any such suit, action,
proceeding, claim, damage, loss, liability, or expense results solely from that Indemnified
Person’s gross negligence or willful misconduct as finally determined by a court of competent
jurisdiction. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO
ANY OTHER PARTY, ANY SUCCESSOR, ASSIGNEE, OR THIRD PARTY
BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES THAT MAY BE ALLEGED AS A
RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED, OR TERMINATED
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER
TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.                                         For the
avoidance of doubt, the Borrower’s and Guarantor’s obligations under this paragraph shall be an
Obligation under this Note.

        10.     Adjustments for Withholding, Capital Adequacy. Notwithstanding anything to
the contrary contained herein, all payments to the Lender by the Borrower and Guarantor under
this Note shall be made free and clear of and without deduction or withholding for any and all
taxes, duties, levies, imposts, deductions, charges, or withholdings and all related liabilities (all
such taxes, duties, levies, imposts, deductions, charges, withholdings, and liabilities being
referred to as “Taxes”) imposed by the United States of America or any other nation or
jurisdiction (or any political subdivision or taxing authority of either), unless such Taxes are
required by applicable law to be deducted or withheld and excluding taxes imposed on Lender’s
overall net income by the jurisdiction under the laws of which it is organized or any political
subdivision thereof. If the Borrower or Guarantor shall be required by applicable law to deduct
or withhold any such Taxes from or in respect of any amount payable under this Note, then (i)
the amount payable shall be increased (and for greater certainty, in the case of interest, the
amount of interest shall be increased) as may be necessary so that after making all required
deductions or withholdings, (including deductions or withholdings applicable to any additional
amounts paid under this Note) the Lender receives an amount equal to the amount it would have
received if no such deduction or withholding had been made, (ii) the Borrower or Guarantor shall

                                                 8
             Case 19-11396-MFW           Doc 12       Filed 06/24/19    Page 91 of 122



make such deductions or withholdings, and (iii) the Borrower or Guarantor shall immediately
pay the full amount deducted or withheld to the relevant governmental entity in accordance with
applicable law.

                If the effect of the adoption, effectiveness, phase-in, or applicability after the date
hereof of any law, rule or regulation (including without limitation any tax, duty, charge, or
withholding on or from payments due from the Borrower or Guarantor (but excluding taxation
on the overall net income of the Lender)), or any change therein or in the interpretation or
administration thereof by any governmental authority, central bank, or comparable agency
charged with the interpretation or administration thereof, is to reduce the rate of return on the
capital of the Lender with respect to this Note or to increase the cost to the Lender of making or
maintaining amounts available under this Note, the Borrower and Guarantor agree to pay the
Lender such additional amount or amounts as will compensate the Lender on an after-tax basis
for such reduction or increase.

                The Borrower and Guarantor agree to immediately pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges, financial institutions
duties, debits taxes, or similar levies (all such taxes, charges, duties, and levies being referred to
as “Other Taxes”) which arise from any payment made by the Borrower or Guarantor under this
Note or from the execution, delivery or registration of, or otherwise with respect to, this Note.

                The Borrower and Guarantor shall indemnify the Lender for the full amount of
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable by the Borrower hereunder) paid by the Lender and any liability
(including penalties, interest, and expenses) arising from or with respect to such Taxes or Other
Taxes, whether or not they were correctly or legally asserted, excluding taxes imposed on the
Lender’s overall net income. Payment under this indemnification shall be made upon demand.
A certificate as to the amount of such Taxes or Other Taxes submitted to the Borrower or
Guarantor by the Lender shall be conclusive evidence, absent manifest error, of the amount due
from the Borrower to the Lender.

                The Borrower and Guarantor shall furnish to the Lender the original or a certified
copy of a receipt evidencing payment of Taxes or Other Taxes made by the Borrower within
thirty (30) days after the date of any payment of Taxes or Other Taxes.

       11.     [Reserved].

        12.     Priority of Obligations and the Lender’s Liens. The priority of the Lender’s Liens
on the Collateral and of the Obligations, including adequate protection liens and superpriority
claims granted to the Lender under the Interim Order and the Final Order shall be as set forth in
the Interim Order or Final Order (as applicable). As more fully described in the Interim Order or
Final Order (as applicable), to the fullest extent allowed pursuant to the Bankruptcy Code and
subject to any limitations set forth in the Interim Order or the Final Order (as applicable), the
Lender’s Liens on the Collateral and the Obligations shall be senior to all other liens, claims,
interests, and other obligations of the Borrower and Guarantor, including but not limited to all
Liens provided to the Prepetition Secured Parties pursuant to the Prepetition Financing
Documents.

                                                  9
             Case 19-11396-MFW         Doc 12     Filed 06/24/19     Page 92 of 122



         13.     Further Assurances. The Borrower and Guarantor represent that no other
Indebtedness of the Borrower or Guarantor exists other than this Note and the Permitted
Indebtedness. The Borrower and Guarantor agree that they shall, at the Borrower’s and
Guarantor’s expense and upon request of the Lender, duly execute and deliver or cause to be
duly executed and delivered, to the Lender such further instruments and do and cause to be done
such further acts as may be necessary or proper in the opinion of the Lender to carry out more
effectively the provisions and purposes of this Note or any other Loan Documents, including,
upon the Lender’s written request and in form and substance satisfactory to the Lender, security
agreements, UCC-l financing statements and other Collateral Documents granting to the Lender,
first priority Liens in the Collateral to secure the Obligations.

       14.     Reports and Notices.

               (a)     On or before Wednesday of each calendar week commencing on the first
full week after the Petition Date, the Borrower hereby agrees to deliver to the Lender (i) a report
of operating disbursements, non-recurring disbursements, cash receipts and West Chester New
Rig Deposits (each, on a line-item basis corresponding to the applicable line items in the
Approved Budget) and (ii) a statement setting forth in reasonable detail the cash balance for each
deposit account of the Debtors as of the previous Friday.

               (b)     The Borrower and Guarantor will provide the Lender with the following
by no later than 5:00 p.m. (New York time) on Tuesday of each calendar week, commencing on
July 2, 2019: a comparison of actual total operating disbursements, total non-recurring
disbursements, total cash receipts and total West Chester New Rig Deposits for the most recently
ended Applicable Period to the Approved Budget for such Applicable Period and an explanation
in reasonable detail of the variances between actual results and the Approved Budget for such
Applicable Period and verifying whether or not such variances constitute Permitted Variances.

               (c)    [Reserved].

                (d)     The Borrower and Guarantor hereby agree to deliver, or cause to be
delivered to the Lender, each of the following, which shall be in form and detail acceptable to the
Lender in its sole discretion:

                              (1)    promptly (and in any event within twenty-four (24) hours)
       after any officer of the Borrower or the Guarantor (as applicable) obtains knowledge of
       the occurrence of any Default or Event of Default under any Loan Document, notice of
       such occurrence, together with a detailed statement by a responsible officer of the
       Borrower or Guarantor (as applicable) of the steps being taken by the Borrower or
       Guarantor (as applicable) to cure the effect of such Default or Event of Default;

                             (2)    promptly (and in any event within twenty-four (24) hours)
       upon any officer of the Borrower or the Guarantor (as applicable) obtaining knowledge
       thereof, notice of any material loss of or damage to any Collateral or of any material
       adverse change in any Collateral or the prospect of payment thereof, or of the occurrence
       or existence of any other event or circumstance which has had or could reasonably be
       expected to have a Material Adverse Effect;

                                                10
             Case 19-11396-MFW          Doc 12    Filed 06/24/19    Page 93 of 122



                             (3)     with respect to any filings by the Borrower or Guarantors in
       the Chapter 11 Cases, as soon as reasonably practicable and in any event at least two (2)
       calendar days prior to filing, copies of any motion, pleading, or other filing by or on
       behalf of any Debtor that would materially and negatively impact the Collateral or, if
       granted, would constitute a Material Adverse Effect;

                               (4)    (A) promptly (and in any event within twenty-four (24)
       hours) after submission to any governmental authority, (I) all documents and information
       furnished to such governmental authority in connection with any investigation of the
       Borrower or the Guarantor (as applicable), other than routine inquiries by such
       governmental authority, and (II) copies of any periodic or special reports filed by the
       Borrower or the Guarantor (as applicable) with any governmental authority, other than
       routine reports filed in the ordinary course of business, and (B) as soon as available and
       in any event within three (3) days of the execution, receipt or delivery thereof, copies of
       notices and other communications received from or sent to any governmental authority
       which specifically relate to the Borrower or the Guarantor other than routine
       communication with the Office of the United States Trustee;

                              (5)    promptly (and in any event within twenty-four (24) hours)
       upon any officer of the Borrower or the Guarantor (as applicable) obtaining knowledge
       thereof, notice of the Borrower’s or the Guarantor’s (as applicable) violation of any law,
       rule or regulation which could reasonably be expected to have a Material Adverse Effect;
       and

                             (6)     promptly upon request, such other information concerning
       the condition or operations, financial or otherwise, of the Borrower or the Guarantor as
       the Lender may reasonably request.

               (e)     The Borrower and Guarantor authorize the Lender to communicate
directly with their independent certified public accountants, advisors, and chief restructuring
officer (the “CRO”), if any, and authorizes and shall instruct those accountants, advisors, and
CRO to reasonably disclose and make reasonably available to the Lender, as requested by the
Lender, any and all financial statements and other supporting financial documents, schedules,
and information relating to the Borrower and Guarantor or any of their respective subsidiaries
(including copies of any issued management letters) with respect to the business, financial
condition and other affairs of the Borrower and Guarantor or any of their respective subsidiaries.

       15.     Affirmative Covenants.

               The Borrower and Guarantor agree that:

               (a)     The Borrower and Guarantor will keep accurate books of record and
account pertaining to the Collateral and pertaining to the Borrower’s and Guarantor’s businesses
and financial condition and such other matters as the Lender may from time to time request, in
which true and complete entries will be made in accordance with GAAP and, upon request of the
Lender, will permit any officer, employee, attorney, accountant, or agent of the Lender to audit,
review, make extracts from, or copy, at the Borrower’s and Guarantor’s expense, any and all

                                                 11
            Case 19-11396-MFW           Doc 12     Filed 06/24/19      Page 94 of 122



corporate and financial and other books and records of the Borrower and Guarantor at all times
during ordinary business hours, to send and discuss with account debtors and other obligors
requests for verification of amounts owed to the Borrower and Guarantor, and to discuss the
Borrower’s and Guarantor’s affairs with any of their directors, officers, employees, attorneys,
accountants, or the CRO. The Borrower and Guarantor will permit the Lender, or any of its
respective officers, employees, accountants, attorneys, or agents, to examine and inspect any
Collateral or any other property of the Borrower and Guarantor at any time during ordinary
business hours. The provisions of the forgoing Section 15(a) are subject, in all respects, to
reasonable confidentiality restrictions the Borrower and Guarantor may deem appropriate under
the circumstances and any applicable attorney-client, attorney work product, or similar privilege
in favor of the Borrower or Guarantor.

               (b)     (i) The Borrower and Guarantor will (A) comply with all requirements of
law, the non-compliance with which could reasonably be expected to have a Material Adverse
Effect and (B) use and keep the Collateral, and require that others use and keep the Collateral,
only for lawful purposes, without violation of any federal, state, or local law, statute, or
ordinance, and (ii) the Borrower and Guarantor will obtain, maintain in effect and comply with
all permits, licenses, and similar approvals necessary for the operation of their respective
businesses as now or hereafter conducted.

                (c)     The Borrower and Guarantor will pay or discharge, when due (except for
any pre-petition taxes), (i) all taxes, assessments, and governmental charges levied or imposed
upon them or upon their income or profits, upon any properties of the Borrower or Guarantor
(including, without limitation, the Collateral) or upon or against the creation, perfection or
continuance of the security interest, prior to the date on which penalties attach thereto, (ii) all
federal, state and local taxes required to be withheld by them, and (iii) all lawful claims for labor,
materials and supplies which, if unpaid, might by law become a lien or charge upon any
properties of the Borrower and Guarantor.

                (d)    (i) The Borrower and Guarantor will keep and maintain the Collateral and
all of their other properties necessary or useful in their business in good condition, repair, and
working order (normal wear and tear excepted) and will from time to time replace or repair any
worn, defective, or broken parts, and (ii) the Borrower and Guarantor will defend the Collateral
against all claims or demands of all Persons (other than the Lender and, if applicable and
authorized by the Interim Order or Final Order, the Prepetition Secured Parties) claiming the
Collateral or any interest therein.

               (e)   The Borrower and Guarantor will conduct their respective businesses and
affairs without knowingly infringing upon or interfering with any intellectual property of any
other Person in any respect and shall comply in all respects with the terms of the written
agreements governing the Borrower’s and Guarantor’s use of any intellectual property licenses.

                (f)      The Borrower and Guarantor will keep all Collateral free and clear of all
security interests, liens and encumbrances, except Permitted Encumbrances.

               (g)    The Borrower and Guarantor will obtain and at all times maintain
insurance with responsible and reputable insurers, in such amounts and against such risks as may

                                                 12
             Case 19-11396-MFW         Doc 12     Filed 06/24/19     Page 95 of 122



from time to time be reasonably required by the Lender, but in all events in such amounts and
against such risks as is usually carried by companies engaged in a similar business and owning
similar properties in the same general areas in which the Borrower and Guarantor operate.
Without limiting the generality of the foregoing, the Borrower and Guarantor will at all times
keep all tangible Collateral insured against risks of fire (including so-called extended coverage),
theft, collision (for Collateral consisting of motor vehicles), and such other risks and in such
amounts as the Lender may reasonably request, with any loss payable to the Lender to the extent
of its interest. As provided in the Interim Order or the Final Order (as applicable), the Lender
shall be named as a loss payee or an additional insured, as applicable, on each insurance policy
maintained by the Debtors that in any way relates to the Collateral. Upon request of Lender,
Borrower and Guarantor shall cause all policies of insurance maintained by any Debtor to
contain a loss payable endorsement or an additional insured endorsement, as applicable, in favor
of the Lender, in form and substance acceptable to the Lender.

                (h)      The Borrower and Guarantor will preserve and maintain their existences
and all of their rights, privileges, and franchises necessary or desirable in the normal conduct of
their business and shall conduct their business in an orderly, efficient, and regular manner.

               (i)    The Borrower and Guarantor shall operate their business in a manner
consistent with the Approved Budget subject only to Permitted Variances.

              (j)     The Borrower and Guarantor shall comply with all terms, conditions,
requirements and obligations set forth in the Interim Order or the Final Order (as applicable).

               (k)     The Borrower and Guarantor shall maintain their cash management
systems in accordance with the cash management order authorizing the Debtors’ use of the cash
management system entered in the Chapter 11 Cases, which order shall be in form and substance
reasonably satisfactory to the Lender.

       16.     Negative Covenants.

                The Borrower and Guarantor agree that, without the prior written consent of the
Lender in its sole discretion:

              (a)     The Borrower and Guarantor shall not directly or indirectly merge or
consolidate with, acquire all or substantially all of the assets or capital Stock of, or otherwise
combine with, any Person.

             (b)    The Borrower and Guarantor shall not create, incur, assume, or permit to
exist any Indebtedness, except (without duplication), to the extent not prohibited by the
Bankruptcy Code, Permitted Indebtedness.

               (c)    The Borrower and Guarantor shall not make any changes in their capital
structures or amend their organizational documents in a manner that would adversely affect the
Lender.

              (d)    The Borrower and Guarantor shall not create, incur, assume, or permit to
exist any Lien on or with respect to any of their properties or assets (whether now owned or

                                                13
            Case 19-11396-MFW           Doc 12     Filed 06/24/19     Page 96 of 122



hereafter acquired) except for Permitted Encumbrances. In addition, Borrower and Guarantor
shall not become a party to any agreement, note, indenture, or instrument or take any other action
that would prohibit the creation of a Lien on any of their properties or other assets in favor of the
Lender, as collateral for the Obligations.

              (e)     The Borrower and Guarantor shall not enter into any material contractual
agreement or any amendment thereto after the Petition Date, other than the Loan Documents,
unless approved by the Lender.

               (f)     The Borrower and Guarantor shall not maintain any deposit account or
securities account that is not subject to a first priority security interest in favor of the Lender
pursuant to the Interim Order and the Final Order.

               (g)     The Borrower and Guarantor shall not consent to any amendment,
supplement or other modification of any of the terms or provisions contained in, or applicable to,
the Interim Order or the Final Order.

               (h)     [Reserved].

               (i)     [Reserved].

               (j)    The Borrower and Guarantor shall not make any changes in any of their
business objectives, purposes, or operations that could materially adversely affect the repayment
of the Loans or any of the other Obligations or could reasonably be expected to have or result in
a Material Adverse Effect. The Borrower and Guarantor shall not engage in any business other
than the businesses currently engaged in by them or businesses reasonably related thereto.

                (k)    The Borrower and Guarantor will not assume, guarantee, endorse, or
otherwise become directly or contingently liable in connection with any obligations of any other
Person, except the endorsement of negotiable instruments by the Borrower and Guarantor for the
deposit or collection or similar transactions in the ordinary course of business.

                (l)    Except for Stock in any subsidiary of Borrower or Guarantor held on the
date hereof, the Borrower and Guarantor will not purchase or hold beneficially any Stock or
other securities or evidences of indebtedness of, make or permit to exist any Loans or advances
to, or make any investment or acquire any interest whatsoever in, any other Person, including
specifically, but without limitation, any partnership or joint venture.

                (m)     The Borrower and Guarantor will not permit any breach, default, or event
of default to occur under any note, loan agreement, indenture, mortgage, or other security
agreement binding upon the Borrower or the Guarantor, except for breaches, defaults or events
of default existing on the date of commencement of the Chapter 11 Cases or resulting therefrom.

               (n)     The Borrower and Guarantor will not pay salaries, bonuses, commissions,
consultant fees, or other compensation, other than as provided in the Approved Budget; or
increase the salary, bonus, commissions, consultant fees, or other compensation of any directors,
shareholders, or consultant, or any member of their respective families, other than as may be
provided in the Approved Budget.

                                                 14
            Case 19-11396-MFW          Doc 12     Filed 06/24/19     Page 97 of 122



               (o)    The Borrower and Guarantor will not convey, sell, lease, assign, transfer,
or otherwise dispose of any of their property, business, or assets, whether now owned or
hereinafter acquired other than in the ordinary of course of business or pursuant to the terms of
the Stalking Horse APA.

                (p)    The Borrower and Guarantor shall not cancel any claim or debt owing to
them, except for reasonable consideration negotiated on an arm’s-length basis and in the ordinary
course of their business consistent with past practices.

        17.    Events of Default; Rights and Remedies. Notwithstanding the provisions of
section 362 of the Bankruptcy Code and without application or motion to the Bankruptcy Court,
but subject to the provisions of the Interim Order or the Final Order (as applicable), the
occurrence of any one or more of the following events (regardless of the reason therefor) shall
constitute an “Event of Default” hereunder:

               (a)     The Borrower or the Guarantor (i) shall fail to make any payment of
principal or interest on, or fees owing in respect of the Loans or any of the other Obligations
when due and payable, or (ii) shall fail to pay or reimburse the Lender for any expense
reimbursable hereunder or under any other Loan Document in accordance with the Interim Order
or Final Order (as applicable).

              (b)    Any representation or warranty herein or in any other Loan Document or
in any written statement, report, financial statement, or certificate made or delivered to the
Lender by the Borrower or the Guarantor is untrue or incorrect in any material respect as of the
date when made or deemed made.

               (c)     Any provision of any Loan Document shall for any reason cease to be
valid, binding, and enforceable in accordance with its terms (or the Borrower or the Guarantor
shall challenge the enforceability of any Loan Document or shall assert in writing, or engage in
any action or inaction based on any such assertion, that any provision of any Loan Document has
ceased to be or otherwise is not valid, binding and enforceable in accordance with its terms), or
any Lien created under any Loan Document shall cease to be a valid and perfected first priority
Lien (except as otherwise permitted herein or therein) in any of the Collateral purported to be
covered thereby.

               (d)    There shall be a change in the business, assets, operations, or financial
condition of the Borrower or the Guarantor that results in a Material Adverse Effect, other than
those customarily caused by commencing a case under chapter 11 of the Bankruptcy Code and
other than a sale pursuant to the terms of the Stalking Horse APA which results in the
indefeasible payment in full in cash of the Obligations.

              (e)     A deviation during any Applicable Period in actual total operating
disbursements, total non-recurring disbursements, total cash receipts or total West Chester New
Rig Deposits from the Approved Budget in excess of any such item’s Permitted Variance shall
occur.

               (f)     Any event constituting an event of default or termination event as set forth
in the Interim Order or Final Order (as applicable) (each, a “Termination Event”) shall occur.
                                                15
    Case 19-11396-MFW           Doc 12     Filed 06/24/19     Page 98 of 122



       (g)     Any of the following shall occur:

               (1)     Any milestone set forth on Exhibit C to the Interim Order or
Exhibit C to the Final Order, as applicable, shall not have been satisfied.

               (2)     The Stalking Horse APA is terminated.

               (3)    A motion or other pleading is filed in any of the Chapter 11 Cases
to dismiss or convert such Chapter 11 Case to a case under chapter 7 of the Bankruptcy
Code, which motion or pleading is not withdrawn within five (5) calendar days, or
otherwise overruled or dismissed by the Bankruptcy Court within fourteen (14) calendar
days.

               (4)     A motion or other pleading is filed in any of the Chapter 11 Cases
for entry of an order authorizing the appointment of an interim or permanent trustee in
such Chapter 11 Case or the appointment of an examiner (other than a fee examiner) in
such Chapter 11 Case, which motion or pleading is not withdrawn within five (5)
calendar days, or otherwise overruled or dismissed by the Bankruptcy Court within
fourteen (14) calendar days.

                (5)    The Borrower or Guarantor moves in the Chapter 11 Cases (or
fails to contest in good faith a motion brought by any other Person) to approve a sale or
other disposition of substantially all of the Debtors’ assets that does not provide for the
termination of Lender’s Commitment to make Loans and the indefeasible payment in full
in cash of all Obligations and all indebtedness and obligations owing to the Lender or its
Affiliates under the Prepetition Financing Documents, in each case, upon the
consummation of such sale.

                (6)     The Borrower or the Guarantor moves for (or fails to contest in
good faith a motion brought by any other Person), or the Bankruptcy Court enters, an
order confirming a chapter 11 plan, which plan is not in form and substance acceptable to
the Lender in its sole discretion, unless such plan provides for the termination of Lender’s
Commitment to make Loans and the indefeasible payment in full in cash of all
Obligations and all indebtedness and obligations owing to the Lender or its Affiliates
under the Prepetition Financing Documents, in each case, on or prior to the effective date
of such plan.

                (7)    The Borrower or the Guarantor moves in the Chapter 11 Cases (or
fails to contest in good faith a motion brought by any other Person or such motion
succeeds): (i) to obtain financing from any Person other than the Lender or one of its
wholly-owned subsidiaries under sections 364(c) or 364(d) of the Bankruptcy Code
(other than any such financing that provides for the termination of Lender’s Commitment
to make Loans and the indefeasible payment in full in cash of all Obligations and all
indebtedness and obligations owing to the Lender or its Affiliates under the Prepetition
Financing Documents, in each case, on the effective date of such financing); (ii) to grant
any Lien other than Permitted Encumbrances upon or affecting any Collateral (other than
any such Lien securing financing that provides for the termination of Lender’s

                                         16
    Case 19-11396-MFW          Doc 12     Filed 06/24/19     Page 99 of 122



Commitment to make Loans and the indefeasible payment in full in cash of all
Obligations and all indebtedness and obligations owing to the Lender or its Affiliates
under the Prepetition Financing Documents, in each case, on the effective date of such
financing); (iii) to recover from any portion of the Collateral any costs or expenses of
preserving or disposing of such Collateral under section 506(c) of the Bankruptcy Code;
or (iv) to authorize any other action or actions adverse to the Lender, or its rights and
remedies hereunder or its interests in the Collateral, that would, individually or in the
aggregate, have a Material Adverse Effect.

             (8)    The allowance of any claim or claims under section 506(c) of the
Bankruptcy Code against or with respect to any Collateral.

               (9)    The Interim or Final Order is reversed, vacated, revoked, stayed,
amended, supplemented, or otherwise modified in any manner without the prior written
consent of the Lender in its sole discretion.

               (10) The occurrence of any post-petition judgments, liabilities or events
that, individually or in the aggregate, could reasonably be expected to have a Material
Adverse Effect.

              (11) The entry by the Bankruptcy Court of an order authorizing the
appointment of an interim or permanent trustee in the Chapter 11 Cases or the
appointment of an examiner (other than a fee examiner) in the Chapter 11 Cases.

               (12) The Chapter 11 Cases, or any of them, shall be dismissed or
converted from cases under Chapter 11 to cases under Chapter 7 of the Bankruptcy Code
without the consent of the Lender.

              (13) The entry of an order in the Chapter 11 Cases avoiding or requiring
repayment of any portion of the payments made to the Lender on account of the
Obligations owing under this Note or the other Loan Documents.

               (14) The entry of an order in the Chapter 11 Cases granting any other
superpriority administrative claim or Lien equal to or superior to that granted to the
Lender, unless consented to by the Lender in its sole discretion.

                (15) The entry of an order by the Bankruptcy Court granting relief from
or modifying the automatic stay of section 362 of the Bankruptcy Code (i) to allow any
creditor (other than the Lender) to execute upon or enforce a Lien on any Collateral, or
(ii) with respect to any Lien of or the granting of any Lien on any Collateral to any state
or local environmental or regulatory agency or authority that could reasonably be
expected to have a Material Adverse Effect.

               (16) There shall commence any suit or action against the Lender by or
on behalf of (i) the Borrower or Guarantor or (ii) the Committee, in each case, that
constitutes a challenge or that asserts a claim or seeks a legal or equitable remedy that
would have the effect of subordinating the claim or Lien of the Lender and, if such suit or
action is commenced by any Person other than Borrower or the Guarantor, such suit or

                                        17
           Case 19-11396-MFW           Doc 12     Filed 06/24/19     Page 100 of 122



       action shall not have been dismissed or stayed within ten (10) calendar days after service
       thereof on the Lender, and, if stayed, such stay shall have been lifted.

               (h)    The Borrower or the Guarantor shall fail or neglect to perform, keep or
observe any of the provisions of this Note that is not the subject of any other clause of this
Section 17, and such failure remains uncured for five (5) Business Days after notice.

                If any Event of Default shall have occurred and be continuing, then the Lender
may, upon written notice (the “Termination Notice”) to the Borrower and Guarantor subject to
the terms of the Interim Order or Final Order (as applicable): (i) terminate this Note and the DIP
Facility contemplated hereby with respect to further Loans; (ii) declare all or any portion of the
Obligations, including all or any portion of any Loan, to be forthwith due and payable;
(iii) revoke the Borrower's and the Guarantor’s rights to use cash collateral in which Lender has
an interest; and (iv) exercise any rights and remedies under the Loan Documents, the Interim
Order or the Final Order (as applicable), or at law or in equity.

               Except as otherwise provided for in this Note or by applicable law, the Borrower
and Guarantor waive: (a) presentment, demand, protest, and notice of presentment, dishonor,
notice of intent to accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial paper, accounts,
contract rights, documents, instruments, chattel paper and guaranties at any time held by the
Lender on which the Borrower or Guarantor may in any way be liable, and hereby ratifies and
confirms whatever the Lender may do in this regard; (b) all rights to notice and a hearing prior to
the Lender’s taking possession or control of, or the Lender’s replevy, attachment or levy upon,
the Collateral or any bond or security that might be required by any court prior to allowing the
Lender to exercise any of its remedies; and (c) the benefit of all valuation, appraisal, marshaling
and exemption laws.

                Subject to the terms of the Interim Order and Final Order (as applicable), in
addition to any rights now or hereafter granted under applicable law and not by way of limitation
of any such rights, upon the occurrence and during the continuance of any Event of Default, the
Lender is hereby authorized at any time or from time to time, without notice to the Borrower or
to any other Person, any such notice being hereby expressly waived, to offset and to appropriate
and to apply any and all balances held by it at any of its offices for the account of the Borrower
or the Guarantor (regardless of whether such balances are then due to the Borrower or the
Guarantor) and any other properties or assets at any time held or owing by the Lender to or for
the credit or for the account of the Borrower or the Guarantor against and on account of any of
the Obligations that are not paid when due.

                To the extent permitted by law and subject in all respects to the terms of the
Interim Order or the Final Order (as applicable), the Lender’s sole duty with respect to the
custody, safekeeping, and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as the Lender deals with similar securities and property as a secured
lender in other transactions. The Lender’s duty of care with respect to Collateral in the custody
or possession of a bailee or other third person shall be deemed fulfilled if it exercises reasonable
care in the selection of the bailee or other third person, and the Lender need not otherwise


                                                18
             Case 19-11396-MFW        Doc 12     Filed 06/24/19     Page 101 of 122



preserve, protect, insure or care for any Collateral, and the Lender shall not be obligated to
preserve any rights the Borrower may have against prior parties.

        18.    Reference Agreements. This Note evidences the Loans that may be made to the
Borrower from time to time in the aggregate principal amount at any time outstanding of up to
the Maximum Amount and is issued pursuant to and entitled to the benefits of the Interim Order
and Final Order (as applicable) to which reference is hereby made for a more complete statement
of the terms and conditions under which the Loans evidenced by this Note are made and are to be
repaid.

       19.     The Guarantee.

                (a)     To induce the Lender to execute this Note and advance the Loans
described herein and in consideration of benefits expected to accrue to the Borrower by reason of
the Loans and for other good and valuable consideration, receipt of which is hereby
acknowledged, the Guarantor hereby unconditionally and irrevocably guarantees jointly and
severally to the Lender, the due and punctual payment of all present and future Obligations of the
Borrower to the Lender, including, but not limited to, the due and punctual payment of principal
of and interest on the Loans and the due and punctual payment of all other Obligations now or
hereafter owed by the Borrower under the Loan Documents, in each case as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or otherwise,
according to the terms hereof and thereof (including all interest, costs, fees, and charges). In
case of failure by the Borrower to punctually pay any Obligations owed to the Lender guaranteed
hereby, the Guarantor hereby unconditionally agrees to make such payment or to cause such
payment to be made punctually as and when the same shall become due and payable, whether at
stated maturity, by acceleration, or otherwise, and as if such payment were made by the
Borrower.

               (b)    The obligations of the Guarantor shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

                              (1)    any extension, renewal, settlement, compromise, waiver,
       or release in respect of any obligation of the Borrower or the Guarantor under this Note
       or any other Loan Document or by operation of law or otherwise;

                            (2)   any modification or amendment of or supplement to this
       Note or any other Loan Document;

                             (3)    any change in the corporate existence, structure, or
       ownership of the Borrower or the Guarantor, or any of their respective assets, or any
       resulting release or discharge of any obligation of the Borrower or of the Guarantor
       contained in any Loan Document;

                              (4)    the existence of any claim, set-off, or other rights which the
       Borrower or the Guarantor may have at any time against the Lender or any other Person,
       whether or not arising in connection herewith;


                                               19
           Case 19-11396-MFW           Doc 12     Filed 06/24/19     Page 102 of 122



                            (5)     any failure to assert, or any assertion of, any claim or
       demand or any exercise of, or failure to exercise, any rights or remedies against the
       Borrower, the Guarantor or any other Person or property;

                            (6)     any application of any sums by whomsoever paid or
       howsoever realized to any obligation of the Borrower or the Guarantor, regardless of
       what obligations of the Borrower or the Guarantor remain unpaid (other than any
       payment of the Obligations);

                              (7)    any invalidity or unenforceability relating to or against the
       Borrower or the Guarantor for any reason of this Note or of any other Loan Document or
       any provision of applicable law or regulation purporting to prohibit the payment by the
       Borrower or the Guarantor of the principal of or interest on any Loan or any other amount
       payable under the Loan Documents (in each case, other than in connection with the
       payment in full of the Obligations); or

                              (8)     any other act or omission to act or delay of any kind by the
       Lender or any other Person or any other circumstance whatsoever that might, but for the
       provisions of this paragraph, constitute a legal or equitable discharge of the obligations of
       the Guarantor under this paragraph.

                (c)   The Guarantor’s obligations under this Note shall remain in full force and
effect until the Commitments are terminated and the Obligations payable by the Borrower and
the Guarantor under this Agreement and all other Loan Documents shall have been paid in full.
If at any time any payment of the Obligations by the Borrower or the Guarantor under the Loan
Documents is rescinded or must be otherwise restored or returned, the Guarantor’s obligations
under this Note with respect to such payment shall be reinstated at such time as though such
payment had become due but had not been made at such time.

               (d)      The Guarantor agrees it will not exercise any rights which it may acquire
by way of subrogation by any payment made hereunder, or otherwise, until all the Obligations
shall have been paid in full subsequent to or concurrently with the termination of all the
Commitments. If any amount shall be paid to a Guarantor on account of such subrogation rights
at any time prior to the later of (i) the payment in full of the Obligations payable by the Borrower
hereunder and the other Loan Documents and (ii) the termination of the Commitments, such
amount shall be held in trust for the benefit of the Lender and shall forthwith be paid to the
Lender.

               (e)    Subject to the terms of the Interim Order and Final Order (as applicable),
to the fullest extent permitted by law, the Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as any requirement
that at any time any action be taken by the Lender or any other Person against the Borrower,
another Guarantor, or any other Person.

               (f)     Subject to the terms of the Interim Order and Final Order (as applicable),
if acceleration of the time for payment of any Obligation payable by the Borrower, all such
amounts otherwise subject to acceleration under the terms of this Note or the other Loan

                                                20
           Case 19-11396-MFW          Doc 12     Filed 06/24/19     Page 103 of 122



Documents shall nonetheless be payable by the Guarantor hereunder forthwith on demand by the
Lender.

               (g)     Subject to the terms of the Interim Order and Final Order (as applicable),
the Borrower and the Guarantor are engaged in related businesses and integrated to such an
extent that the financial strength and flexibility of the Borrower has a direct impact on the
success of the Guarantor. The Guarantor will derive substantial direct and indirect benefit from
the extensions of credit hereunder.

              (h)     The Guarantor shall take such action as the Borrower is required by this
Agreement to cause such Guarantor to take, and shall refrain from taking such action as the
Borrower is required by this Agreement to prohibit such Guarantor from taking.

       20.      Definitions. The following terms used in this Note shall have the following
meaning (and any of such terms may, unless the context otherwise requires, be used in the
singular or the plural depending on the reference):

             “Applicable Period” means each of the First Applicable Period, the Second
Applicable Period, the Third Applicable Period and each Rolling Applicable Period, as
applicable.

               “Approved Budget” means a detailed budget which sets forth projected cash
receipts (including a line item for projected West Chester New Rig Deposits) and cash
disbursements on a weekly basis by line item for the time period from and including the Petition
Date through the conclusion of the initial Approved Budget period set forth therein, in form and
substance acceptable to the Lender in its sole discretion prior to the hearing to consider the
authorization of the Borrower’s and Guarantor’s entry into this Note, a copy of which is attached
hereto as Exhibit A, as the same may be updated, modified or supplemented from time to time
with the written consent of the Lender in its sole discretion.

               “Bankruptcy Code” shall have the meaning given such term in the recital to this
Note.

               “Bankruptcy Court” shall have the meaning given such term in the recital to this
Note.

               “Borrower” shall have the meaning given such term in the recital to this Note.

                “Business Day” means any day other than a Saturday, Sunday or legal holiday
under the laws of the State of New York or any other day on which banking institutions located
in the State of New York are authorized or required by law or other governmental action to close.

               “Chapter 11 Cases” shall have the meaning given such term in the recital to this
Note.

                “Collateral” shall mean the assets and property covered by the Interim Order and
Final Order (as applicable) and the other Collateral Documents and any other assets and
property, real or personal, tangible or intangible, now existing or hereafter acquired, that may at

                                                21
             Case 19-11396-MFW        Doc 12     Filed 06/24/19     Page 104 of 122



any time be or become subject to a security interest or Lien in favor of the Lender, to secure the
Obligations. Without limiting the foregoing, the Collateral shall include all proceeds of any of
the foregoing and all present and future assets and property of the estates of the Borrower and
Guarantor under section 541(a) of the Bankruptcy Code (including, without limitation, the
proceeds of claims and causes of action under chapter 5 of the Bankruptcy Code).

               “Collateral Documents” shall mean any agreement entered into pursuant to
Section 13 hereof and all similar agreements entered into guaranteeing payment of, or granting a
Lien upon property as security for payment of, the Obligations, including the Interim Order or
the Final Order (as applicable).

               “Committee” shall mean any official committee of unsecured creditors appointed
in the Chapter 11 Cases.

               “Commitment” means the commitment of the Lender to make the Loans to the
Borrower in the aggregate principal amount not to exceed $6,000,000, as the same may be
terminated or reduced from time to time in accordance with the terms of this Note.

                “Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends or other
obligations (“primary obligations”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, (i) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation of a primary
obligor, (ii) the obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement, (iii) any obligation of such
Person, whether or not contingent, (A) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (B) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (C) to purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, or (D) otherwise to assure or hold harmless the holder of
such primary obligation against loss in respect thereof; provided, however, that the term
“Contingent Obligation” shall not include any product warranties extended in the ordinary course
of business. The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary obligation for
which such Person may be liable pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably anticipated
liability with respect thereto (assuming such Person is required to perform thereunder), as
determined by such Person in good faith.

               “CRO” shall have the meaning given such term in Section 14(e) of this Note.

               “Debtor” and “Debtors” shall have the meaning given such terms in the recital to
this Note.

                                                22
             Case 19-11396-MFW         Doc 12     Filed 06/24/19     Page 105 of 122



              “Default” means an event which, with the giving of notice or the lapse of time or
both, would constitute an Event of Default.

               “Default Rate” shall have the meaning given such term in Section 4(d) of this
Note.

               “Designated Account” shall mean account number [_______], ABA routing
number [____-7021] maintained by the Borrower with [_____] in [______], [______] or such
other deposit account of the Borrower (located in the United States) that has been designated as
such in writing by the Borrower to the Lender.

               “DIP Facility” shall mean this Agreement and the extensions of credit made
hereunder.

               “DIP Motion” shall mean the Debtors’ Motion for Entry of Interim and Final
Orders, Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and 507, Bankruptcy Rules 2002,
4001, 6004, and 914, and Local Rule 4001-2: (I) Authorizing the Debtors to Obtain Postpetition
Senior Secured Superpriority Financing, (II) Authorizing the Debtors’ use of Cash Collateral,
(III) Granting Adquate Protection to the Prepetition Secured Parties, (IV) Scheduling a Final
Hearing, and (V) Granting Related Relief.

               “Dollars” or “$” shall mean lawful currency of the United States of America.

               “Event of Default” shall have the meaning given such term in Section 17 of this
Note.

                “Extraordinary Receipts” means any cash received by the Borrower or a
Guarantor not in the ordinary course of business (and not consisting of proceeds described
Section 7(b) hereof), including, without limitation, (i) foreign, United States, state, or local tax
refunds, (ii) pension plan reversions, (iii) proceeds of insurance, (iv) judgments, proceeds of
settlements, or other consideration of any kind in connection with any cause of action,
(v) condemnation awards (and payments in lieu thereof), (vi) indemnity payments, and (vii) any
purchase price adjustment received in connection with any purchase agreement.

                “Final Order” shall mean an order of the Bankruptcy Court entered in the Chapter
11 Cases after a final hearing pursuant to section 364 of the Bankruptcy Code and Bankruptcy
Rule 4001, satisfactory in form and substance to the Lender in its sole discretion, together with
all extensions, modifications, and amendments thereto, (i) authorizing the Borrower and
Guarantor to obtain credit, incur Indebtedness, and grant Liens under this Note and the other
Loan Documents, (ii) granting adequate protection, (iii) modifying the automatic stay, and
(iv) granting related relief, all as set forth in such order.

               “First Applicable Period” means the period from the Petition Date to the last day
of the Fiscal Week that is two Fiscal Weeks after the Petition Date.

              “Fiscal Week” means a calendar week commencing on Sunday and ending on the
following Saturday.


                                                23
            Case 19-11396-MFW           Doc 12     Filed 06/24/19     Page 106 of 122



               “GAAP” shall mean generally accepted accounting principles in the United States
of America.

               “Guarantor” shall have the meaning given such term in the recital to this Note.

                 “Indebtedness” shall mean, without duplication, with respect to any Person, (i) all
indebtedness of such Person for borrowed money; (ii) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables, payables to vendors or
other account payables incurred in the ordinary course of such Person’s business and not past
due for more than ninety (90) days after the date such payable was created); (iii) all obligations
of such Person evidenced by bonds, debentures, notes, or other similar instruments or upon
which interest payments are customarily made; (iv) all obligations and liabilities of such Person
created or arising under any conditional sales or other title retention agreement with respect to
property used or acquired by such Person, even though the rights and remedies of the lessor,
seller, and the lender thereunder are limited to repossession or sale of such property; (v) all
capitalized lease obligations of such Person; (vi) all obligations and liabilities, contingent or
otherwise, of such Person, in respect of letters of credit, acceptances, and similar facilities;
(vii) all obligations and liabilities, calculated on a basis reasonably satisfactory to the Lender and
in accordance with accepted practice, of such Person under interest rate or currency swaps and
other derivatives; (viii) all Contingent Obligations; (ix) all other items which, in accordance with
GAAP, would be included as liabilities on the liability side of the balance sheet of such Person;
and (x) all obligations referred to in clauses (i) through (ix) of this definition of another Person
secured by (or for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien upon property owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness. The
Indebtedness of any Person shall include the Indebtedness of any partnership of or joint venture
in which such Person is a general partner or a joint venturer.

             “Indemnified Person” shall have the meaning given such term in Section Error!
Reference source not found. of this Note.

                “Interest Payment Date” shall mean the first Business Day of each month to occur
while any Loans are outstanding; provided that, in addition to the foregoing, each of (x) the date
upon which all of the Loans have been paid in full and (y) the Maturity Date shall be deemed to
be an “Interest Payment Date” with respect to any interest that has then accrued hereunder.

                “Interim Order” shall mean an order of the Bankruptcy Court entered in the
Chapter 11 Cases pursuant to section 364 of the Bankruptcy Code and Bankruptcy Rule 4001,
satisfactory in form and substance to the Lender in its sole discretion, together with all
extensions, modifications, and amendments thereto, (i) authorizing the Borrower and Guarantor,
on an interim basis, to obtain credit, incur Indebtedness, and grant Liens under this Note and the
other Loan Documents, (ii) granting adequate protection, (iii) modifying the automatic stay,
(iv) setting a final hearing, and (v) granting related relief, all as set forth in such order. The
Interim Order is attached hereto as Exhibit B.

               “Lender” shall have the meaning given such term in the recital to this Note.


                                                 24
            Case 19-11396-MFW          Doc 12     Filed 06/24/19    Page 107 of 122



                “Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest, easement, encumbrance,
or preference, priority, or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any lease or title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the Uniform Commercial Code
or comparable law of any jurisdiction).

                “Loan” shall have the meaning given such term in Section 1 of this Note.

              “Loan Account” means an account maintained hereunder by the Lender on its
books of account with respect to the Borrower, in which the Borrower will be charged with all
Loans made to, and all other Obligations incurred by, the Borrower.

               “Loan Documents” shall mean this Note, the Interim Order, the Final Order, the
Collateral Documents, and all other agreements, instruments, documents, and certificates
executed and delivered to, or in favor of, the Lender and including all other pledges, powers of
attorney, consents, assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of the Borrower or the Guarantor, or any
employee of the Borrower or the Guarantor, and delivered to the Lender in connection with this
Note or the transactions contemplated thereby. Any reference in this Note or any other Loan
Document to a Loan Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements, or other modifications thereto, and shall refer to such
Loan Document as the same may be in effect at any and all times such reference becomes
operative.

                 “Material Adverse Effect” means a material adverse effect on (i) the operations,
business assets, or properties or condition (financial or otherwise) of the Borrower or a
Guarantor (other than those resulting solely from the commencement of the Chapter 11 Cases),
(ii) the ability of the Borrower or a Guarantor to perform any of its obligations under any Loan
Document to which it is a party (other than those resulting solely from the commencement of the
Chapter 11 Cases), (iii) the legality, validity, or enforceability of this Note or any other Loan
Document, (iv) the rights and remedies of the Lender under any Loan Document, or (v) the
validity, perfection, or priority of a Lien in favor of the Lender on any of the Collateral.

               “Maturity Date” means the earliest of: (i) Stated Maturity Date; (ii) the date on
which the Obligations are declared to be, or otherwise become, due and payable in full due to the
occurrence of an Event of Default; and (iii) the date of delivery of a Termination Notice.

                “Maximum Amount” shall have the meaning given such term in Section 1 of this
Note.

                “Maximum Lawful Rate” shall have the meaning given such term in Section 4(e)
of this Note.

                “Note” shall have the meaning given such term in the recitals of this Note.



                                                25
           Case 19-11396-MFW           Doc 12     Filed 06/24/19     Page 108 of 122



               “Notice of Loan” shall have the meaning given such term in Section 1 of this
Note.

               “Obligations” shall mean all loans, advances, debts, liabilities, and obligations for
the performance of covenants, tasks, or duties or for payment of monetary amounts (whether or
not such performance is then required or contingent, or such amounts are liquidated or
determinable) owing by the Borrower and Guarantor to the Lender, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, whether or not evidenced by
any note, agreement or other instrument, arising under this Note or any of the other Loan
Documents. This term includes all principal, interest, fees, charges, expenses, attorneys’ fees
and any other sum chargeable to the Borrower and Guarantor under this Note or any of the other
Loan Documents.

               “Other Taxes” shall have the meaning given such term in Section 10 of this Note.

                “Permitted Encumbrances” shall mean any pre-existing liens and security
interests as of the Petition Date on the Collateral, but solely to the extent that such liens and
security interests were, as of the Petition Date, valid, enforceable, perfected, and non-avoidable
liens, or were perfected subsequent to the Petition Date as permitted by section 546(b) of the
Bankruptcy Code.

                “Permitted Indebtedness” shall mean: (a) current Indebtedness maturing in less
than 90 days and incurred in the ordinary course of business for supplies, equipment, services,
taxes or labor; (b) Indebtedness arising under this Note and the other Loan Documents;
(c) Prepetition Indebtedness; (d) deferred taxes and other expenses incurred in the ordinary
course of business; (e) other Indebtedness listed in the Approved Budget; and (f) administrative
expenses of Borrower for which the Bankruptcy Court has not directed payment.

               “Permitted Variances” shall mean, for any Applicable Period, any variance that
does not result in (w) the actual total operating disbursements for any Applicable Period being
greater than 110% of what is projected in the Approved Budget as “Total Operating
Disbursements” for such period, (x) the actual total non-recurring disbursements for any
Applicable Period being greater than 110% of what is projected in the Approved Budget as
“Total Non-Recurring Disbursements” for such period, (y) the actual total cash receipts for any
Applicable Period being more than 10% less than what is projected in the Approved Budget as
“Total Cash Receipts” for such period or (z) the actual total amount of West Chester New Rig
Deposits received for any Applicable Period being more than 10% less than what is projected in
the Approved Budget as “Rig Sales” for such period. Actual total operating disbursements, total
non-recurring disbursements and total cash receipts shall be determined in a manner consistent
with the determination of “Total Operating Disbursements,” “Total Non-Recurring
Disbursements” and “Total Cash Receipts”, respectively, in the Approved Budget.

                “Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited liability company,
institution, public benefit corporation, other entity or government (whether federal, state, county,
city, municipal, local, foreign, or otherwise, including any instrumentality, division, agency,
body, or department thereof).

                                                26
            Case 19-11396-MFW          Doc 12     Filed 06/24/19     Page 109 of 122



               “Petition Date” shall have the meaning given such term in the recitals of this
Note.

              “Prepetition Financing Documents” shall have the meaning given such term in the
Interim Order or the Final Order, as applicable.

               “Prepetition Indebtedness” shall mean all Indebtedness of the Borrower and
Guarantor incurred or assumed prior to the Petition Date, which for the avoidance of doubt shall
include the Prepetition Secured Obligations.

              “Prepetition Secured Obligations” shall have the meaning given such term in the
Interim Order or the Final Order, as applicable.

              “Prepetition Secured Parties” shall have the meaning given such term in the
Interim Order or the Final Order, as applicable.

                “Rolling Applicable Period” means each period of four Fiscal Weeks, beginning
with the period of four Fiscal Weeks ending on the last day of the Fiscal Week immediately
following the Third Applicable Period and each Fiscal Week thereafter (which shall be reported
on the last day of such week), in each case, on a rolling four week basis.

               “Sale Motion” means the Debtors’ Motion For Entry of Orders (I)(A)
Establishing Bidding Procedures Relating to the Sale of the Debtors’ Assets, (B) Establishing
Procedures Relating to the Assumption and Assignment of Certain Executory Contracts and
Unexpired Leases, Including Notice of Proposed Cure Amounts, (C) Approving Form and
Manner of Notice Relating Thereto, and (D) Scheduling a Hearing to Consider the Proposed
Sale; (II)(A) Approving the Sale of the Debtors’ Assets Free and Clear of All Liens, Claims,
Encumbrances, and Interests, and (B) Authorizing the Assumption and Assignment of Certain
Executory Contracts and Unexpired Leases; and (III) Granting Related Relief.

                “Sale Order” means the entry by the Bankruptcy Court of an order approving a
sale as requested in the Sale Motion.

               “Second Applicable Period” means the period from the Petition Date to the last
day of the Fiscal Week that is three Fiscal Weeks after the Petition Date.

                “Stalking Horse APA” means that certain Asset Purchase Agreement by and
among the Debtors and Schramm II Inc., a Delaware corporation, executed on or about the
Petition Date, and submitted as an exhibit to the Sale Motion.

               “Stated Maturity Date” the first Business Day that is one-hundred and twenty
(120) days after the Petition Date or such later date agreed to by the Lender in its sole discretion.

                “Stock” shall mean all shares, options, warrants, general or limited partnership
interests or other equivalents (regardless of how designated) of or in a corporation, partnership or
equivalent entity whether voting or nonvoting, including common stock, preferred stock or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General Rules and


                                                 27
             Case 19-11396-MFW        Doc 12    Filed 06/24/19     Page 110 of 122



Regulations promulgated by the Securities and Exchange Commission under the Securities
Exchange Act).

               “Taxes” shall have the meaning given such term in Section 10 of this Note.

               “Termination Event” shall have the meaning given such term in Section 17 of this
Note.

               “Termination Notice” shall have the meaning given such term in Section 17 of
this Note.

               “Third Applicable Period” means the period from the Petition Date to the last day
of the Fiscal Week that is four Fiscal Weeks after the Petition Date.

               “West Chester New Rig Deposits” shall mean deposits received from customers
of the Borrower for new rig orders to be manufactured at the Borrower’s West Chester,
Pennsylvania facility. West Chester New Rig Deposits are referenced on the Approved Budget
as “Rig Sales”.

       21.     Representations and Warranties. The Borrower and Guarantor represent as
follows:

               (a)     the Borrower and Guarantor are corporations duly organized, validly
existing and in good standing under the laws of their respective jurisdictions of incorporation;

               (b)     subject to entry of the Interim Order, the execution and delivery of this
Note and the other Loan Documents and the performance by the Borrower and Guarantor of the
Borrower’s and Guarantor’s obligations hereunder and under the other Loan Documents are
within their corporate powers, have been duly authorized by all necessary corporate or limited
liability company action of the Borrower and Guarantor, have received all necessary bankruptcy,
insolvency or governmental approvals, and do not and will not contravene or conflict with any
provisions of applicable law or of the Borrower’s and Guarantor’s organizational documents or
of any agreements binding upon or applicable to the Borrower and Guarantor or any of the
Borrower’s and Guarantor’s properties;

              (c)    the Chapter 11 Cases have been duly authorized by all necessary corporate
action by or on behalf of the Borrower and the Guarantor and have been duly and properly
commenced;

                (d) subject to entry of the Interim Order, this Note and each other Loan
Document is a legal, valid, and binding obligation, enforceable against the Borrower and
Guarantor in accordance with its terms except as limited by equitable principles relating to
enforceability;

               (e)     the Borrower and Guarantor have good and marketable title to, or valid
leasehold interests in, all of their respective properties and assets; none of the properties and
assets of the Borrower and Guarantor are subject to any Liens other than Permitted
Encumbrances, and (giving effect to the protections provided by the Chapter 11 Cases) there are

                                               28
            Case 19-11396-MFW          Doc 12     Filed 06/24/19     Page 111 of 122



no facts, circumstances or conditions that may result in any Liens other than Permitted
Encumbrances;

                (f)      no information contained in this Note, any of the other Loan Documents,
any projections, financial statements or collateral reports or other reports from time to time
delivered hereunder or any written statement furnished by or on behalf of the Borrower and
Guarantor to the Lender pursuant to the terms of this Note, any Loan Document or otherwise
contains or will contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make the statements contained herein or therein not misleading in light
of the circumstances under which they were made. Subject to entry of the Interim Order and the
Final Order (as applicable), the Liens granted to the Lender pursuant to the Collateral Documents
will at all times be fully perfected first priority Liens in and to the Collateral described;

               (g)     except for proceedings in the Chapter 11 Cases, no action, claim, lawsuit,
demand, investigation, or proceeding is now pending or, to the knowledge of the Borrower and
the Guarantor, threatened against the Borrower or the Guarantor that (i) challenges the
Borrower’s or the Guarantor’s right or power to enter into or perform any of their respective
obligations under the Loan Documents to which each is a party, or the validity or enforceability
of any Loan Document or any action taken thereunder, (ii) otherwise affects this Note or any
other Loan Document, or (iii) (giving effect to the protections provided by the Chapter 11 Cases)
has a reasonable risk of being determined adversely to the Borrower or the Guarantor and that, if
so determined, could have a Material Adverse Effect;

                (h)     to the best of the Borrower’s and the Guarantor’s knowledge, each of their
accounts, contracts, contract rights, tangible chattel paper, intangible or electronic chattel paper,
documents, instruments, general intangibles, supporting obligations and other rights, remedies,
obligations, or other intangibles of any kind (i) is and will be genuine, and in all respects what it
purports to be, and is not and will not be evidenced by a judgment, an instrument or chattel paper
(unless such judgment shall have been assigned to the Lender in such manner as the Lender shall
deem necessary or appropriate to perfect and preserve its first priority security interest therein
and unless, if so requested by the Lender, such instrument shall have been endorsed and
delivered to or at the direction of the Lender and, in the case of tangible chattel paper, if so
requested by the Lender, delivered to the Lender); (ii) represents and will represent a bona fide
transaction completed or in progress in accordance with the terms and provisions contained in
the invoices and purchase orders relating thereto, and the underlying transactions giving rise
thereto do not and will not in any way violate any requirements of law; and (iii) is and will be in
the amount shown on the Borrower’s and Guarantor’s records, which amount is and will be
actually and absolutely owing to the Borrower and Guarantor and not contingent or subject to
any rights of set-off or reduction for any reason other than regular discounts, credits or
adjustments allowed by the Borrower and Guarantor in the ordinary course of their business; and

                 (i)    the execution, delivery and performance of this Note and the other Loan
Documents will not (immediately or with the giving of notice or passage of time, or both)
(i) violate the organizational documents of the Borrower or the Guarantor, or violate any law or
regulation; or (ii) result in the creation or imposition of any Lien upon any of the property of the
Borrower or the Guarantor, except in favor of the Lender.


                                                 29
             Case 19-11396-MFW        Doc 12     Filed 06/24/19     Page 112 of 122



       22.     Miscellaneous.

               (a)    All notices and other communications provided for hereunder shall be in
writing (including facsimile communication) and mailed, electronically mailed, or delivered as
follows:

               If to Borrower or Guarantor:

               Schramm, Inc.
               800 E. Virginia Avenue
               West Chester, PA 19380
               Attention: Craig Mayman, President
               Email: CMayman@schramminc.com

               With a copy (not constituting notice) to:

               Young Conaway Stargatt & Taylor, LLP
               1000 North King Street
               Wilmington, DE 19801
               Attention: Craig D. Grear
               Email: cgrear@ycst.com

               If to Lender:

               Schramm II Inc.
               c/o GenNx360 Capital Partners, L.P.
               590 Madison Avenue, 27th Floor
               New York, NY 10022
               Attention: Glen Bushery
               Email: gbushery@gennx360.biz

               With a copy (not constituting notice) to:

               Winston & Strawn LLP
               200 Park Avenue
               New York, NY 10166
               Attention: Carey D. Schreiber
               Email: cschreiber@winston.com

        All such notices and communications shall, when mailed or sent by overnight courier, be
effective when deposited in the mails or delivered to the overnight courier, as the case may be, or
when sent by facsimile or electronic mail be effective when confirmation is received.

               (b)    No failure or delay on the part of the Lender or any other holder of this
Note (or any portion thereof) to exercise any right, power or privilege under this Note and no
course of dealing between the Borrower, Guarantor, and the Lender shall impair such right,
power or privilege or operate as a waiver of any default or an acquiescence therein, nor shall any

                                                30
            Case 19-11396-MFW           Doc 12     Filed 06/24/19     Page 113 of 122



single or partial exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The rights and remedies
expressly provided in this Note are cumulative to, and not exclusive of, any rights or remedies
that the Lender would otherwise have. No notice to or demand on the Borrower or the Guarantor
in any case shall entitle the Borrower or the Guarantor to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the right of the Lender to any other or
further action in any circumstances without notice or demand.

               (c)      The Borrower, Guarantor, and any endorser of this Note hereby consent to
renewals and extensions of time at or after the maturity hereof without notice, and hereby waive
diligence, presentment, protest, demand and notice of every kind and, to the full extent permitted
by law, the right to plead any statute of limitations as a defense to any demand hereunder.

               (d)     If any provision in or obligation under this Note shall be invalid, illegal, or
unenforceable in any jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other jurisdiction, shall not in
any way be affected or impaired thereby.

          (e) THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF
BORROWER, GUARANTOR AND THE LENDER HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

                (f)     THE       BORROWER,            GUARANTOR,           AND,      BY      THEIR
ACCEPTANCE OF THIS NOTE, THE LENDER AND ANY SUBSEQUENT HOLDER
OF THIS NOTE, HEREBY IRREVOCABLY AGREE TO WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF THIS NOTE OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS NOTE AND THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope
of this waiver is intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including without limitation contract
claims, tort claims, breach of duty claims and all other common law and statutory claims. The
Borrower, Guarantor, and, by their acceptance of this Note, the Lender and any subsequent
holder of this Note, each (i) acknowledges that this waiver is a material inducement to enter into
a business relationship, that each has already relied on this waiver in entering into this
relationship, and that each will continue to rely on this waiver in their related future dealings and
(ii) further warrants and represents that each has reviewed this waiver with its legal counsel and
that each knowingly and voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR
MODIFICATIONS OF THIS NOTE. In the event of litigation, this provision may be filed as
a written consent a trial by the court. Each party hereto hereby submits to the exclusive

                                                 31
           Case 19-11396-MFW           Doc 12     Filed 06/24/19     Page 114 of 122



jurisdiction of the Bankruptcy Court for purposes of all legal proceedings arising out of or
relating to this Note or the transactions contemplated hereby.

                (g)     The Borrower and Guarantor hereby waive the benefit of any statute or
rule of law or judicial decision which would otherwise require that the provisions of this Note be
construed or interpreted most strongly against the party responsible for the drafting thereof.

                (h)     The Borrower and Guarantor shall not have the right to assign their
obligations or liabilities under this Note without the prior written consent of the Lender. The
Lender may assign to one or more entities all or any part of, or may grant participation’s to one
or more entities in or to all or any part of, the amounts outstanding hereunder, and to the extent
of any such assignment or participation (unless otherwise stated therein) the assignee or
participant shall have the same rights and benefits hereunder as it would have it were a Lender
hereunder. The Lender shall notify the Borrower and Guarantor of any such assignment which
notice shall include a description of the assignment and include customary instructions from the
Lender and its assignee with respect to the making of payments and other communications with
the Lender and such assignee.

             (i)    No provision of this Note may be amended or waived unless such
amendment or waiver is in writing and is signed by the Borrower, the Guarantor, and the Lender.

               (j)     If any provision of this Note is held invalid, illegal, or unenforceable, the
parties shall negotiate in good faith so as to replace each invalid, illegal or unenforceable
provision with a valid, legal, and enforceable provision which will, in effect, from an economic
viewpoint, most nearly and fairly approach the effect of the invalid, illegal, or unenforceable
provision and the intent of the parties in entering into this Note.

                (k)    This Note, the other Loan Documents, and all Liens created hereby or
pursuant to the Collateral Documents or any other Loan Documents shall be binding upon the
Borrower, the Guarantor, the estates of the Borrower and Guarantor, and any trustee or successor
in interest of the Borrower and Guarantor in the Chapter 11 Cases or any subsequent case
commenced under Chapter 7 of the Bankruptcy Code, and shall not be subject to section 365 of
the Bankruptcy Code. This Note and the other Loan Documents shall be binding upon, and inure
to the benefit of, the successors of the Lender and its respective assigns, transferees and
endorsees. The Liens created by this Note, and the other Loan Documents shall be and remain
valid and perfected in the event of the substantive consolidation or conversion of any of the
Chapter 11 Cases or any other bankruptcy case of the Borrower or the Guarantor to a case under
Chapter 7 of the Bankruptcy Code or in the event of dismissal of any of the Chapter 11 Cases or
the release of any Collateral from the jurisdiction of the Bankruptcy Court for any reason,
without the necessity that the Lender files financing statements or otherwise perfect its security
interests or Liens under applicable law.

               (l)     In the event of any inconsistency between the provisions of the Interim
Order or Final Order (as applicable) and this Note or any other Loan Document, the provisions
of the Interim Order or Final Order (as applicable) shall govern.




                                                32
       Case 19-11396-MFW     Doc 12    Filed 06/24/19   Page 115 of 122



          (m)   THIS WRITTEN PROMISSORY NOTE REPRESENTS THE FINAL
AGREEMENT AMONG THE PARTIES, AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

                           [Signature Pages Follow]




                                      33
           Case 19-11396-MFW          Doc 12     Filed 06/24/19    Page 116 of 122




                 IN WITNESS WHEREOF, the Borrower, the Guarantor and Lender have caused
this Note to be executed and delivered by their duly authorized officer as of the day and year and
at the place first above written.



BORROWER:                                     SCHRAMM, INC.


                                              By:
                                              Name:
                                              Title:

GUARANTOR:                                    HDR HOLDING, INC.


                                              By:
                                              Name:
                                              Title:
          Case 19-11396-MFW   Doc 12   Filed 06/24/19   Page 117 of 122




LENDER:                            Schramm II Inc.


                                   By:
                                   Name: _____________________________
                                   Title: _______________________________
Case 19-11396-MFW   Doc 12   Filed 06/24/19   Page 118 of 122



                      EXHIBIT A

                    Approved Budget


                        (attached)
Case 19-11396-MFW   Doc 12   Filed 06/24/19   Page 119 of 122



                       EXHIBIT B

                      Interim Order

                        (attached)
             Case 19-11396-MFW   Doc 12   Filed 06/24/19   Page 120 of 122



                                     Exhibit B

                                      Budget




AmericasActive:13694729.8
                                                  Case 19-11396-MFW                                Doc 12               Filed 06/24/19                          Page 121 of 122

DIP Budget
Cash Flow Forecast

                                                  Budget       Budget      Budget         Budget         Budget         Budget         Budget         Budget         Budget         Budget         Budget      Budget         Budget         Budget
                                                  Weekly       Weekly      Weekly         Weekly         Weekly         Weekly         Weekly         Weekly         Weekly         Weekly         Weekly      Weekly         Weekly         Weekly
Amounts in $'000                                  28-Jun        5-Jul      12-Jul         19-Jul         26-Jul         2-Aug          9-Aug          16-Aug         23-Aug         30-Aug          6-Sep      13-Sep         20-Sep         27-Sep
Cash Receipts
          Part Sales                                   100         100         100            135            135            135            135            135            135            135            135         135            135            135
          Rig Sales                                                                           385                                                         245
          Other
          Total Cash Receipts                          100         100         100            520            135            135            135            380            135            135            135         135            135            135

Operating Disbursements
          Inventory Purchases and Vendors            (1,242)       (100)       (100)          (447)          (118)          (118)          (118)          (225)          (118)          (118)           (68)        (68)           (68)           (68)
          Salaries, Wages, Commision and Taxes          (91)        (99)        (88)           (88)           (88)          (143)           (94)           (66)           (66)           (66)           (66)        (66)           (66)           (66)
          Health Insurance Claims/Premiums              (10)        (30)        (10)           (10)           (10)           (25)            (5)            (5)            (5)            (5)           (25)         (5)            (5)            (5)
          Rent                                                      (71)                                                     (71)                                                                       (71)
          Recurring CC Expense / Travel                 (10)        (10)        (10)               (5)            (5)         (5)               (5)            (5)            (5)            (5)         (5)            (5)            (5)            (5)
          Directors Fees
          Business Insurance Premium                  (325)                                                                      (4)                                                         (4)                                                      (4)
          Bank Fees                                     (3)                                                                      (3)                                                         (3)                                                      (3)
          Sales Tax                                     (3)                         (5)                                                                        (5)                                                      (5)
          Interest Payment                                          (69)                                                     (34)                                                                       (34)
          Regulatory Fees                                (1)         (1)         (1)            (1)            (1)            (1)            (1)            (1)            (1)            (1)            (1)         (1)            (1)            (1)
          Purchased Service & Pass-Thru Expense         (24)        (24)        (24)           (64)           (24)           (24)           (15)           (15)           (15)           (15)           (15)        (15)           (15)           (15)
          Temporary Contractor                           (1)         (1)         (1)            (1)            (1)            (1)            (1)            (1)            (1)            (1)            (1)         (1)            (1)            (1)
          Office expense                                 (1)         (1)         (1)            (1)            (1)            (1)            (1)            (1)            (1)            (1)            (1)         (1)            (1)            (1)
          Utilities                                                             (39)           (13)           (13)           (13)           (13)           (13)           (13)           (13)           (13)        (13)           (13)           (13)
          Supplies                                       (5)         (5)         (5)            (5)            (5)            (5)            (5)            (5)            (5)            (5)            (5)         (5)            (5)            (5)
          Total Operating Disbursements              (1,716)       (411)       (284)          (635)          (266)          (448)          (258)          (342)          (230)          (237)          (305)       (185)          (180)          (187)

Net Operating Cash Flow                              (1,616)       (311)       (184)          (115)          (131)          (313)          (123)               38         (95)          (102)          (170)        (50)           (45)           (52)

Non-Recurring Disbursements
         Employee Retention
         YCST Retainer and Payment                                                                                                                                       (300)                                                                   (200)
         GenNx Counsel                                                                                                                                                                                                                           (460)
         FocalPoint                                                                                                                                                                                                                              (550)
         Claims Agent                                   (25)                    (25)                                                        (25)                                                        (25)
         Investigative Committee                                                                                                                                                                                                                 (250)
         Trustee Fees                                                                                                                                                                                                                             (75)
         Lender Counsel                                                         (16)                                                        (17)                                                                    (17)
         PR Firm                                        (40)
         Financial Advisor                                                     (125)                                                       (100)                                                                    (12)
         Quarterly Director Fees                                                (32)
         Cure Payments                                                                                                                                                                                                                           (307)
         Estate Wind-Down Expenses                                                                                                                                                                                                               (200)
         Total Non-Recurring Disbursements              (65)        -          (198)           -              -              -             (142)           -             (300)           -              (25)        (29)           -           (2,042)

Net Cash Flow                                        (1,681)       (311)       (382)          (115)          (131)          (313)          (265)            38           (395)          (102)          (195)       (79)           (45)         (2,094)
           Cash, Beginning of Period                    266         585         274            892            777            646            334          1,069          1,107            713            611        417            338             294
Ending Cash                                          (1,415)        274        (108)           777            646            334             69          1,107            713            611            417        338            294          (1,800)
           Pre-Petition
           Cash DIP Funding                          2,000                    1,000                                                       1,000                                                                                                 2,000
Ending Cash after DIP Funding                          585         274          892           777            646            334           1,069          1,107           713            611            417         338            294             200

DIP Funding Summary
          Beginning Cash DIP Balanace                   -         2,000       2,000          3,000          3,000          3,000          3,000          4,000          4,000          4,000          4,000       4,000          4,000          4,000
          IBAGenNx Monthly DIP Deferral
          Additional Cash DIP Funding                2,000          -         1,000            -              -              -            1,000            -              -              -              -           -              -            2,000
Ending DIP Balance                                   2,000        2,000       3,000          3,000          3,000          3,000          4,000          4,000          4,000          4,000          4,000       4,000          4,000          6,000
                Case 19-11396-MFW         Doc 12      Filed 06/24/19      Page 122 of 122



                                                Exhibit C

                                               Milestones

         (i)      On the Petition Date, the Debtors shall have filed a motion seeking approval of the DIP
Facility.

         (ii)    On or before June 27, 2019, the Debtors shall have filed a motion (the “Bid Procedures
Motion”) with the Bankruptcy Court to approve bid procedures and establish the date of an auction to
determine a winning bidder or bidders for the Debtor’s assets (the “Auction”). The Bid Procedures
Motion will provide for the selection of a stalking horse bidder and entry into an asset purchase
agreement with the stalking horse bidder (the “Stalking Horse Bidder”), subject to better and higher bids
as set forth therein, acceptable to the DIP Lender in its sole and absolute discretion as confirmed in
writing.

        (iii)   On or before June 27, 2019, the Interim Order authorizing and approving the DIP Facility
and the transactions contemplated thereby on an interim basis, in form and substance satisfactory to the
DIP Lender as confirmed in writing in its sole and absolute discretion, shall have been entered by the
Bankruptcy Court.

        (iv)     On or before July 19, 2019 (no later than twenty-five (25) days following the Petition
Date), or the first business day thereafter that the Bankruptcy Court is available, an order approving the
Bid Procedures Motion (the “Bid Procedures Order”), in form and substance satisfactory to the DIP
Lender as confirmed in writing in its sole and absolute discretion, shall have been entered by the
Bankruptcy Court.

         (v)     On or before July 24, 2019 (no later than thirty (30) days following the Petition Date), or
the first business day thereafter that the Bankruptcy Court is available, the Final Order authorizing and
approving the DIP Facility and the transactions contemplated thereby on a final basis, in form and
substance satisfactory to the DIP Lender as confirmed in writing in its sole and absolute discretion, shall
have been entered by the Bankruptcy Court.

         (vi)    On or before August 28, 2019 (no later than sixty-five (65) days following the Petition
Date), or the first business day thereafter that the Bankruptcy Court is available, the Bankruptcy Court
shall have convened and concluded a hearing to consider approval of a sale to the Stalking Horse Bidder
or to the Successful Bidder following an Auction and an order approving the sale (the “Sale Order”), in
form and substance satisfactory to the DIP Lender as confirmed in writing in its sole and absolute
discretion, which Sale Order shall approve a sale to the Successful Bidder at any Auction conducted
under the Bid Procedures Order or to the Stalking Horse Bidder if there are no other qualified bidders,
shall have been entered by the Bankruptcy Court (a “Sale”).

        (vii)     On or before September 3, 2019 (no later than seventy (70) days following the Petition
Date), or the first business day thereafter, the closing of the Sale shall have occurred.




01:24649819.1




AmericasActive:13694729.8
